EXHIBIT 10.1

AGREEMENT AND PLAN OF MERGER

BY AND AMONG

SCIQUEST, INC.,

LIBERTY SUBSIDIARY CORP.,

LIBERTY SECOND SUB, INC.

COMBINENET, INC.

AND

COMBINENET HOLDINGS, LLC, AS AGENT FOR THE COMPANY SECURITYHOLDERS

August 30, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I THE MERGER

     2   

1.1

   Certain Definitions      2   

1.2

   The Merger; The Second Merger      13   

1.3

   Closing      13   

1.4

   Closing Deliveries      13   

1.5

   Effective Time      15   

1.6

   Effect of the Merger and the Second Merger      16   

1.7

   Articles of Incorporation and Bylaws      16   

1.8

   Directors and Officers      16   

1.9

   Effect of Merger on Capital Stock and Stock Options      17   

1.10

   Merger Consideration      19   

1.11

   Surrender of Stock Certificates      21   

1.12

   No Further Ownership Rights in the Company Capital Stock      24   

1.13

   Lost, Stolen or Destroyed Stock Certificates      24   

1.14

   Effect of Second Merger on Capital Stock      24   

1.15

   Tax Consequences      24   

1.16

   Withholding Rights      25   

1.17

   Taking of Necessary Action; Further Action      25   

ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     25   

2.1

   Organization, Standing and Power      25   

2.2

   No Subsidiaries      26   

2.3

   Organization Documents      26   

2.4

   Authority and Enforceability      26   

2.5

   Non-Contravention      26   

2.6

   Consents; Approvals; Permits      27   

2.7

   Material Contracts      28   

2.8

   Capital Structure      30   

2.9

   Financial Statements      32   

2.10

   Absence of Certain Changes      34   

2.11

   No Liabilities      36   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

2.12

   Assets and Properties      36   

2.13

   Title to Property; Encumbrances      37   

2.14

   Litigation      37   

2.15

   [Intentionally Omitted.]      38   

2.16

   Compliance with Laws      38   

2.17

   Intellectual Property      39   

2.18

   Environmental Matters      41   

2.19

   Taxes      42   

2.20

   Employee Benefit Plans and Employee Matters      46   

2.21

   Interested Party Transactions      52   

2.22

   Insurance      52   

2.23

   Books and Records      52   

2.24

   [Intentionally Omitted.]      52   

2.25

   Customers and Suppliers      52   

2.26

   Accounts Receivable      53   

2.27

   Bank Accounts and Powers of Attorney      54   

2.28

   Finders’ Fees; Transaction Expenses      54   

2.29

   [Intentionally Omitted.]      54   

2.30

   Warranty and Related Matters      54   

2.31

   Documents      54   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF ACQUIROR AND SUB

     54   

3.1

   Organization      54   

3.2

   Authority and Enforceability      55   

3.3

   Non-Contravention      55   

3.4

   Government Consent      55   

3.5

   Capitalization      55   

3.6

   SEC Filings      56   

3.7

   Absence of Certain Changes      56   

3.8

   Litigation      56   

3.9

   Issuance of Acquiror Common Stock      56   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

3.10

   Financing      56   

3.11

   No Prior Sub Operations      56   

3.12

   Tax Treatment      57   

ARTICLE IV [INTENTIONALLY OMITTED.]

     58   

ARTICLE V ADDITIONAL AGREEMENTS

     58   

5.1

   [Intentionally Omitted.]      58   

5.2

   [Intentionally Omitted.]      58   

5.3

   [Intentionally Omitted.]      58   

5.4

   [Intentionally Omitted.]      58   

5.5

   [Intentionally Omitted.]      58   

5.6

   [Intentionally Omitted.]      58   

5.7

   [Intentionally Omitted.]      58   

5.8

   [Intentionally Omitted.]      58   

5.9

   [Intentionally Omitted.]      59   

5.10

   Public Disclosure      59   

5.11

   Expenses      59   

5.12

   [Intentionally Omitted.]      59   

5.13

   [Intentionally Omitted.]      59   

5.14

   [Intentionally Omitted.]      59   

5.15

   [Intentionally Omitted.]      59   

5.16

   [Intentionally Omitted.]      59   

5.17

   [Intentionally Omitted.]      59   

5.18

   Tax Matters      59   

5.19

   Director and Officer Indemnification and Insurance      66   

ARTICLE VI [INTENTIONALLY OMITTED.]

     67   

ARTICLE VII [INTENTIONALLY OMITTED.]

     67   

ARTICLE VIII ESCROW FUND AND INDEMNIFICATION

     67   

8.1

   Survival of Representations, Warranties, Covenants and Agreements      67   

8.2

   Indemnification by the Effective Time Holders      68   

8.3

   Indemnification by Acquiror      71   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

8.4

   Escrow Fund      73   

8.5

   Stockholders’ Agent      73   

8.6

   Third-Party Claims      75   

8.7

   Treatment of Indemnification Payments      76   

ARTICLE IX GENERAL PROVISIONS

     76   

9.1

   Notices      76   

9.2

   Interpretation      78   

9.3

   Counterparts      78   

9.4

   Entire Agreement; Nonassignability; Parties in Interest      78   

9.5

   Assignment      78   

9.6

   Severability      79   

9.7

   Remedies Cumulative      79   

9.8

   Governing Law      79   

9.9

   Rules of Construction      79   

9.10

   No Third-Party Beneficiaries      79   

9.11

   WAIVER OF JURY TRIAL      80   

9.12

   Alternative Dispute Resolution      80   

9.13

   Consent for the Stockholders’ Agent to Use Company’s Law Firm      81   

 

-iv-



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of August 30, 2013 (the “Agreement Date”), by and among SciQuest, Inc., a
Delaware corporation (“Acquiror”), Liberty Subsidiary Corp., a Delaware
corporation and wholly-owned subsidiary of Acquiror (“Sub”), Liberty Second Sub,
Inc., a Delaware corporation and wholly-owned subsidiary of Acquiror (“Surviving
Sub”), CombineNet, Inc., a Delaware corporation (the “Company”), and CombineNet
Holdings, LLC, a Delaware limited liability company, as agent for the Company
Securityholders (as defined below) (the “Stockholders’ Agent”) (Acquiror, Sub,
Surviving Sub, the Company and the Stockholders’ Agent are sometimes referred to
individually as a “Party” and collectively as the “Parties”).

RECITALS

A. The respective Boards of Directors of the Company, Acquiror and Sub have
determined that it would be advisable and in the best interests of the
securityholders of their respective companies that Sub merge with and into the
Company (the “Merger”), with the Company to survive the Merger and become a
wholly-owned subsidiary of Acquiror, on the terms and subject to the conditions
set forth in this Agreement, and, in furtherance thereof, have approved the
Merger, this Agreement and the other transactions contemplated by this
Agreement.

B. Pursuant to the Merger, among other things, the issued and outstanding shares
of capital stock of the Company shall be converted into the right to receive
cash and shares of Acquiror Stock in the manner set forth herein.

C. Immediately following the effectiveness of the Merger, and as part of the
same plan, Acquiror shall cause the Company to be merged with and into Surviving
Sub, with Surviving Sub to survive such merger (the “Second Merger”). Pursuant
to the Second Merger, the issued and outstanding capital stock of the Company
will be cancelled and Surviving Sub shall continue as a wholly-owned subsidiary
of Acquiror.

D. The Company, Sub, Surviving Sub and Acquiror desire to make certain
representations, warranties, covenants and other agreements in connection with
the Merger as set forth herein.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and other agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

THE MERGER

1.1 Certain Definitions . As used in this Agreement, the following terms shall
have the meanings indicated below. Unless indicated otherwise, all mathematical
calculations contemplated hereby shall be rounded to the fifth decimal place.

“Accredited Company Securityholder” means each Company Securityholder listed on
Exhibit A-1, each of whom has completed an Investor Questionnaire and has
represented to the Company, as of the Closing Date, that such Company
Securityholder is an Accredited Investor.

“Accredited Investor” shall have the meaning set forth in Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act

“Acquiror Stock” means the common stock, $0.001 par value per share, of the
Acquiror.

“Acquiror Stock Closing Price” means $20.96.

“Affiliate” has the meaning set forth in Rule 144 promulgated under the
Securities Act.

“Business Day” means a day (A) other than Saturday or Sunday and (B) on which
commercial banks are open for business in Raleigh, North Carolina.

“Cash Pro Rata Escrow Share” means:

(i) in the case of any Effective Time Holder that is an Accredited Company
Securityholder, an amount in cash equal to (A) the amount of Estimated Merger
Consideration payable to such Effective Time Holder multiplied by (B) 0.10
multiplied by (C) 0.60; and

(ii) in the case of any Effective Time Holder that is a Non-Accredited Company
Securityholder, an amount in cash equal to (A) the Estimated Merger
Consideration payable to such Effective Time Holder multiplied by (B) 0.10.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Board” means the board of directors of the Company.

“Company Capital Stock” means the Company Common Stock and the Company Preferred
Stock, collectively.

“Company Charter” means the Fifth Amended and Restated Certificate of
Incorporation of the Company, as amended and in effect on the date of this
Agreement.

 

2



--------------------------------------------------------------------------------

“Company Common Stock” means the common stock, $0.001 par value per share, of
the Company.

“Company Option Plan” means each stock option plan, program or arrangement of
the Company, including the CombineNet, Inc. 2010 Stock Incentive Plan, as
amended.

“Company Optionholders” means, as of immediately prior to the Effective Time,
the holders of Company Options.

“Company Options” means options or other rights to purchase shares of Company
Common Stock.

“Company-Owned Intellectual Property” means all Intellectual Property owned or
purported to be owned by the Company, including the Company Proprietary
Software, and all Intellectual Property Rights applicable thereto.

“Company Preferred Conversion” means the conversion of all of the issued and
outstanding shares of Company Preferred Stock into Company Common Stock in
accordance with Article 4.2(d)(i) of the Company Charter immediately prior to,
and conditioned upon the occurrence of, the Closing, as set forth in the Company
Stockholder Consent.

“Company Preferred Stock” means the Series A Convertible Preferred Stock, $0.001
par value per share, of the Company.

“Company Products” means all products or services marketed, licensed, sold,
distributed or performed by or on behalf of the Company in connection with the
operation of the business.

“Company Proprietary Software” means Software programs owned or purported to be
owned by Company.

“Company Securityholders” means the Company Stockholders and Company
Optionholders, collectively.

“Company Stockholder Agreement” means that certain Stockholders’ Agreement,
dated as of June 7, 2010, by and among the Company and the Company Stockholders
party thereto.

“Company Stockholders” means, as of immediately prior to the Effective Time, the
holders of shares of outstanding Company Capital Stock.

“Company Stockholder Consent” shall mean a written consent executed by all of
the Company Stockholders (i) approving the Merger and adopting this Agreement,
and (ii) approving and effecting the Company Preferred Conversion.

 

3



--------------------------------------------------------------------------------

“Consideration Spreadsheet” shall mean a spreadsheet prepared by the Company
that sets forth the following: (a) the names of each of the Company
Securityholders and their respective addresses and taxpayer identification
numbers; (b) whether or not each Company Securityholder is an Accredited Company
Securityholder (based solely on the Investor Questionnaires and representations
made by such Company Securityholders to the Company and Acquiror as of the
Closing Date, and assuming for purposes of the Consideration Spreadsheet and
this Agreement that all Company Securityholders who have not completed an
Investor Questionnaire and made such representations to the Company and Acquiror
as of the Closing Date shall constitute Non-Accredited Company Securityholders);
(c) the number and class of shares of Company Capital Stock held by, or subject
to Company Options held by, such Persons and, in the case of outstanding shares,
the respective certificate numbers; (d) the Tax status of each Company Option
under Section 422 of the Code; (e) the calculation of Estimated Stock Merger
Consideration and Estimated Cash Merger Consideration payable to each Company
Securityholder in exchange for the Company Capital Stock and/or Company Options
held by such Company Securityholder pursuant to this Agreement; (f) each Company
Securityholder’s Pro Rata Share of the Escrow Stock, Escrow Cash and
Representative Escrow Amount; and (g) the Pro Rata Share of each Effective Time
Holder and the interest in dollar terms of each Effective Time Holder in the
Escrow Fund.

“Contract” means any written or oral legally binding contract, agreement,
instrument, commitment or undertaking of any nature (including leases, licenses,
mortgages, notes, guarantees, sublicenses, subcontracts, letters of intent with
any binding terms and purchase orders).

“Controlling Party” shall mean the party controlling the defense of a Third
Party Action.

“Delaware Law” means the Delaware General Corporation Law.

“Dissenting Shares” shall mean any shares of Company Capital Stock that are
issued and outstanding immediately prior to the Effective Time and in respect of
which dissenters’ rights shall have been perfected in accordance with Delaware
Law in connection with the Merger.

“Effective Time Holder” means a Company Securityholder as of immediately prior
to the Effective Time (other than a holder solely of shares of Company Capital
Stock which constitute and remain Dissenting Shares).

“Encumbrance” means, with respect to any asset, any mortgage, deed of trust,
lien, pledge, charge, security interest, title retention device, conditional
sale or other security arrangement, collateral assignment, claim, charge,
adverse claim of title, ownership or right to use, restriction or other
encumbrance of any kind in respect of such asset (including any restriction on
(A) the voting of any security or the transfer of any security or other asset,
(B) the receipt of any income derived from any asset, (C) the use of any asset,
and (D) the possession, exercise or transfer of any other attribute of ownership
of any asset).

“Environmental and Safety Laws” means any federal, state or local laws,
ordinances, codes, regulations, rules, policies and orders that are intended to
assure the protection of the environment, or that classify, regulate, call for
the remediation of, require reporting with respect to, or list or define air,
water, groundwater, solid waste, hazardous or toxic substances, materials,
wastes, pollutants or contaminants, or which are intended to assure the safety
of employees, workers or other persons, including the public.

 

4



--------------------------------------------------------------------------------

“Escrow Cash” means an amount of cash equal to $2,465,428.22.

“Escrow Fund” means the amount of Escrow Cash and Escrow Stock, collectively,
then held by the Escrow Agent pursuant to the Escrow Agreement.

“Escrow Stock” means 75,506 shares of Acquiror Stock.

“Estimated Cash Merger Consideration” means the Estimated Merger Consideration
to be paid in cash pursuant to Section 1.10(a)(iii).

“Estimated Per Share Merger Consideration” means the amount determined by
dividing (i) the Estimated Merger Consideration plus the aggregate exercise
price payable upon exercise of all Company Options outstanding immediately prior
to the Effective Time by (ii) the sum of the number of shares of Company Common
Stock outstanding immediately prior to the Effective Time (after giving effect
to the Company Preferred Conversion) plus the number of shares of Company Common
Stock issuable upon exercise of all Company Options outstanding immediately
prior to the Effective Time.

“Estimated Stock Merger Consideration” means the Estimated Merger Consideration
to be paid in Acquiror Stock pursuant to Section 1.10(a)(iii).

“Estimated Option Consideration” shall mean, with respect to a Company Option
existing immediately prior to the Effective Time, the amount equal to the
product of (i) the excess of the Estimated Per Share Merger Consideration over
the exercise price per share of Company Common Stock subject to such Company
Option, and (ii) the number of shares of Company Common Stock subject to such
Company Option.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Facilities” means all buildings and improvements on the Company Real Estate.

“Fundamental Representations” mean the representations and warranties set forth
in the following Sections of this Agreement: Section 2.4 (Authority and
Enforceability), Section 2.8(h) (Capital Structure), Section 2.16(a) and
(e) (Compliance with Laws) and Section 2.19 (Taxes).

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.

“Governmental Entity” means any supranational, national, state, municipal, local
or foreign government, any court, tribunal, arbitrator, administrative agency,
commission or other governmental official, authority or instrumentality, in each
case whether domestic or foreign, any stock exchange or similar self-regulatory
organization or any quasi-governmental or private body exercising any
regulatory, Taxing or other governmental or quasi-governmental authority.

 

5



--------------------------------------------------------------------------------

“Harmful Code” means any program, routine, device or other feature, including
any virus, worm, trojan horse, malicious logic or trap door, that is designed to
delete, disable, interfere with, perform unauthorized modifications to, or
provide unauthorized access to any Software owned or purported to be owned by
the Company or Company Product.

“Hazardous Materials” means any toxic or hazardous substance, material or waste
or any pollutant or contaminant, or infectious or radioactive substance,
material or waste defined in or regulated under any Environmental and Safety
Laws, but excludes office and janitorial supplies properly and safely
maintained.

“Intellectual Property” means and includes algorithms, APIs, databases, data
collections, diagrams, inventions, methods and processes (whether or not
patentable), know-how, trade secrets, trademarks, service marks and other brand
identifiers, network configurations and architectures, proprietary information,
protocols, schematics, specifications, software (in any form, including source
code and executable code), techniques, interfaces, URLs, web sites, works of
authorship, and all other forms of technology, in each case whether or not
registered with a Governmental Entity or embodied in any tangible form.

“Intellectual Property Rights” means and includes all past, present, and future
rights of the following types, whether registered or unregistered, which may
exist or be created under the laws of any jurisdiction: (A) rights associated
with works of authorship, including exclusive exploitation rights, copyrights,
and moral rights; (B) trademark, service mark, and trade name rights and similar
rights; (C) trade secret rights; (D) patents and industrial property rights;
(E) any other proprietary rights applicable to Intellectual Property; and
(F) rights in or relating to registrations, renewals, extensions, combinations,
divisions, and reissues of, and applications for, any of the rights referred to
in clauses (A) through (E) above.

“Knowledge” means, with respect to any fact, circumstance, event or other matter
in question relating to the knowledge of the Company, (i) the actual knowledge
of such fact, circumstance, event or other matter of Richard Wilson, David Zynn
and Steve Brooke or (ii) such knowledge that could reasonably be expected to be
obtained by Richard Wilson, David Zynn and Steve Brooke after reasonable inquiry
of the Company employees charged with administrative or operational
responsibility for such matters.

“Knowledge” means, with respect to any fact, circumstance, event or other matter
in question relating to knowledge of the Acquiror or Sub, (i) the actual
knowledge of such fact, circumstance, event or other matter of the officers of
Acquiror or (ii) such knowledge that could reasonably be expected to be obtained
by the officers of Acquiror after reasonable inquiry of the Acquiror employees
charged with administrative or operational responsibility for such matters.

“Legal Requirements” means any federal, state, foreign, local, municipal or
other law, statute, constitution, principle of common law, ordinance, code,
edict, decree, rule, regulation, ruling or requirement issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority
of any Governmental Entity and any orders, writs, injunctions, awards, judgments
and decrees applicable to the Company or to any of its assets, properties or
businesses.

 

6



--------------------------------------------------------------------------------

“Material Adverse Effect” with respect to any Person means any change, event,
development, circumstance or effect (each, an “Effect”) that, individually or
taken together with all other Effects (regardless of whether or not such Effect
constitutes a breach of the representations or warranties made by such Person in
this Agreement) is, or is reasonably likely to become, materially adverse to the
condition (financial or otherwise), assets (including intangible assets),
liabilities, business, prospects or results of operations of such Person and its
subsidiaries, taken as a whole; provided, however, that “Material Adverse
Effect” shall not include any event, occurrence, fact, condition, or change,
directly or indirectly, arising out of or attributable to: (i) any changes,
conditions or effects in the United States or foreign economies or securities or
financial markets in general; (ii) changes, conditions or effects that affect
the industries in which such Person operates; (iii) any change, effect or
circumstance resulting from an action required by this Agreement; (iv) the
effect of any changes in applicable Legal Requirements or accounting rules,
including GAAP; or (v) conditions caused by acts of terrorism or war (whether or
not declared) or any man-made disaster or acts of God.

“Non-Accredited Company Securityholder” means each Company Securityholder that
is not a Company Accredited Investor. For the avoidance of doubt, each Company
Securityholder that has not completed an Investor Questionnaire and represented
to the Company and the Acquiror as of the Closing Date that such Company
Securityholder is an Accredited Investor, shall be deemed to be a Non-Accredited
Company Securityholder for purposes of this Agreement.

“Non-controlling Party” shall mean the party not controlling the defense of a
Third Party Action.

“Option Consideration” means, with respect to any Company Option, an amount
equal to the product of (x) the aggregate number of shares of Company Common
Stock subject to such Company Option, multiplied by (y) the excess, if any, of
the Per Share Merger Consideration over the per share exercise price under such
Company Option; provided that to the extent that the exercise price of any
Company Option equals or exceeds the Per Share Merger Consideration, such
Company Option shall be cancelled upon the Effective Time without any payment
being made in respect thereof.

“Per Share Merger Consideration” means the amount determined by dividing (i) the
Merger Consideration plus the aggregate exercise price payable upon exercise of
all Company Options outstanding immediately prior to the Effective Time by
(ii) the sum of the number of shares of Company Common Stock outstanding
immediately prior to the Effective Time (after giving effect to the Company
Preferred Conversion) plus the number of shares of Company Common Stock issuable
upon exercise of all Company Options outstanding immediately prior to the
Effective Time.

“Permitted Encumbrances” means: (A) liens for Taxes that are not yet due and
payable or liens for Taxes being contested in good faith by any appropriate
proceedings for which adequate reserves have been established; (B) statutory
liens to secure obligations to landlords, lessors or renters under leases or
rental agreements; (C) deposits or pledges made in connection with, or to secure
payment of, workers’ compensation, unemployment insurance or similar programs
mandated by applicable law; (D) statutory liens in favor of carriers,
warehousemen, mechanics and materialmen, to secure claims for labor, materials
or supplies and other like liens; (E) easements, rights of way, zoning
ordinances and other similar encumbrances affecting real property; (F) liens
arising under original purchase price conditional sales contracts and equipment
leases with third parties entered into in the ordinary course of business; and
(G) other imperfections of title or Encumbrances, if any, that have not had, and
would not reasonably be expected to have, a Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

“Person” means any natural person, company, corporation, limited liability
company, general partnership, limited partnership, trust, proprietorship, joint
venture, business organization or Governmental Entity.

“Proceedings” means any action, suit, proceeding, complaint, charge,
investigation, arbitration or mediation before or by a Governmental Entity or
any arbitrator or arbitration panel or any mediator or mediation panel.

“Pro Rata Share” means, with respect to a particular Effective Time Holder, the
amount of Merger Consideration such Effective Time Holder is entitled to receive
pursuant to Section 1.9 with respect to its Company Capital Stock (other than
Dissenting Shares) and Company Options and relative to the amount of Merger
Consideration all Effective Time Holders are entitled to receive pursuant to
Section 1.9 with respect to their Company Capital Stock (other than Dissenting
Shares) and Company Options.

“Publicly Available Software” means: (A) any Software that contains, or is
derived in any manner in whole or in part from, any Software that is distributed
as free Software, open source Software (e.g. Linux) or under similar licensing
or distribution models; (B) any Software that may require as a condition of use,
modification or distribution that such Software or other Software incorporated
into, derived from or distributed with such Software: (i) be disclosed or
distributed in source code form; (ii) be licensed for the purpose of making
derivative works; or (iii) be redistributable at no charge; and (C) Software
licensed or distributed under any of the following licenses or distribution
models, or licenses or distribution models similar to any of the following:
(t) GNU’s General Public License (GPL) or Lesser/Library GPL (LGPL); (u) the
Artistic License (e.g., PERL); (v) the Mozilla Public License; (w) the Netscape
Public License; (x) the Sun Community Source License (SCSL); (y) the Sun
Industry Source License (SISL); and (z) the Apache Software License.

“Registered Intellectual Property” means all Intellectual Property Rights that
are registered, filed, or issued under the authority of any Governmental Entity,
including all patents, registered copyrights, registered trademarks, registered
service marks and registered trade names and all applications for any of the
foregoing.

“Representative Escrow Fund” means the fund established pursuant to
Section 1.11(a)(iv) and Section 8.5(d) for the benefit of the Effective Time
Holders, to be held by the Stockholders’ Agent in accordance with Section 8.5.

“Securities Act” means the Securities Act of 1933, as amended.

 

8



--------------------------------------------------------------------------------

“Software” means any computer program, operating system, applications system,
firmware or software code of any nature, whether operational, under development
or inactive, including all object code, source code, data files, rules,
definitions or methodology derived from the foregoing and any derivations,
updates, enhancements and customization of any of the foregoing, processes,
know-how, operating procedures, methods and all other Intellectual Property
embodied with the foregoing, technical manuals, user manuals and other
documentation thereof, whether in machine-readable form, programming language or
any other language or symbols and whether stored, encoded, recorded or written
on disk, tape, film, memory device, paper or other media of any nature.

“Stock Pro Rata Escrow Share” means, in the case of any Effective Time Holder
that is an Accredited Company Securityholder, a number of shares of Acquiror
Stock, rounded to the nearest whole share, having an aggregate value, based on
the Acquiror Closing Stock Price, equal to (A) the amount of Estimated Merger
Consideration payable to such Effective Time Holder multiplied by (B) 0.10
multiplied by (C) 0.40.

“Subsidiary” means, as of the applicable point in time, each corporation,
partnership, limited liability company or other entity of which a Person owns,
directly or indirectly, more than 50% of the outstanding voting securities or
voting equity interests or of which a Person has the power, directly or
indirectly, whether through ownership of equity securities, by contract or
otherwise, to direct or manage the business or affairs.

“Target Working Capital” means negative Three Million Three Hundred Thousand
Dollars (-$3,300,000).

“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means (A) any net
income, alternative or add-on minimum tax, gross income, estimated, gross
receipts, sales, use, ad valorem, value added, transfer, franchise, capital
stock, profits, license, registration, withholding, payroll, social security (or
equivalent), employment, unemployment, disability, excise, severance, stamp,
occupation, premium, property (real, tangible or intangible), environmental or
windfall profit tax, custom duty or other tax, governmental fee or other like
assessment or charge of any kind whatsoever, together with any interest or any
penalty, addition to tax or additional amount (whether disputed or not) imposed
by any Governmental Entity responsible for the imposition of any such tax
(domestic or foreign) (each, a “Tax Authority”), (B) any liability for the
payment of any amounts of the type described in clause (A) of this sentence as a
result of being a member of an affiliated, consolidated, combined, unitary or
aggregate group for any Taxable period, and (C) any liability for the payment of
any amounts of the type described in clause (A) or (B) of this sentence as a
result of being a transferee of or successor to any Person or as a result of any
express or implied obligation to assume such Taxes or to indemnify any other
Person.

“Tax Return” means any return, statement, report or form (including estimated
Tax returns and reports, withholding Tax returns and reports, any schedule or
attachment, and information returns and reports) required to be filed with
respect to Taxes.

“Third Party Intellectual Property” means all Intellectual Property owned by
third parties that is either (A) licensed, offered or provided to customers of
the Company as part of or in conjunction with any Company Product, or
(B) otherwise used by the Company in the conduct of its business, including all
Intellectual Property Rights applicable thereto.

 

9



--------------------------------------------------------------------------------

“Third Party Software” means all Software owned by third parties that is either
(A) licensed, offered or provided to customers of the Company as part of or in
conjunction with any Company Product, or (B) otherwise used by the Company in
the conduct of its business, excluding generally commercially available,
“off-the-shelf” or “shrink-wrapped” Software that is not redistributed with or
used in the development or provision of the Company Products.

“Transaction Expenses” means all third party fees and expenses (other than
Transfer Taxes) of the Company payable in connection with the Merger and this
Agreement and the transactions contemplated hereby (including (i) any fees and
expenses of legal counsel and accountants, fees and expenses payable to
financial advisors, investment bankers and brokers of the Company
notwithstanding any contingencies for earnouts, escrows, etc., (ii) any bonuses
approved by the Board of Directors of the Company prior to the Closing Date and
to be paid to employees of the Company upon the consummation of the transactions
contemplated by this Agreement, including the bonuses set forth on Exhibit A-2
attached hereto, (iii) any such fees incurred by Company Stockholders paid for
or to be paid for by the Company; and (iv) the premium for the D&O Tail Policy
and any premiums payable or to be paid with respect to any indemnity insurance
obtained or anticipated to be obtained as of or following the Closing by the
Stockholders’ Agent (or its designee) on behalf of, and for the benefit of, the
Effective Time Holders, to insure the indemnification obligations of the
Effective Time Holders hereunder; provided, however, that in no event will
Transaction Expenses include any amounts included in the calculation of Working
Capital.

“Transaction Expenses Certificate” means a certificate executed by the Chief
Executive Officer or Chief Financial Officer of the Company dated as of the
Closing Date, certifying the amount of unpaid Transaction Expenses (including an
itemized list of each unpaid Transaction Expense with a description of the
nature of such expense and the Person to whom such expense is owed). The
Transaction Expenses Certificate shall include a representation of the Company
that such certificate includes all of the unpaid Transaction Expenses payable at
or following the Closing Date, it being the expressed intent of the Company and
Acquiror that all of the unpaid Transaction Expenses be deducted in the
calculation of the Merger Consideration.

“Working Capital” means (i) current assets of the Company and its Subsidiaries
minus (ii) current liabilities of the Company and its Subsidiaries, in each case
as of the Closing Date and as calculated in accordance with GAAP applied on a
basis consistent with the application of GAAP used in the preparation of the
Financial Statements, and calculated in accordance with the Working Capital
Schedule attached hereto as Exhibit A-3; provided, however, that,
notwithstanding clause (ii) above, the current liabilities of the Company and
its Subsidiaries shall not include any liabilities for Transaction Expenses or
any liabilities that are included in the definition of Company Debt.

 

10



--------------------------------------------------------------------------------

Other capitalized terms defined elsewhere in this Agreement and not defined in
this Section 1.1 shall have the meanings assigned to such terms in this
Agreement. The following terms are defined in the following Sections:

 

Term

  

Section

401(k) Plan    1.4(b)(vii) AAA    9.12(c) Accounting Firm    1.10(b)(ii)
Acquiror    Preamble Acquiror Benefit Plans    5.12(b) Acquiror Indemnified
Person(s)    8.2(a) Acquisition Proposal    5.2(b) Agreement    Preamble
Agreement Date    Preamble Approval    2.6(a) Basket Amount    8.2(c)(ii)
Certificate of Merger    1.5 Closing    1.3 Closing Balance Sheet    1.10(b)(i)
Closing Date    1.3 Closing Statement    1.10(b)(i) COBRA    2.20(c) Company   
Preamble Company Authorizations    2.6(b) Company Balance Sheet    2.9(b)
Company Balance Sheet Date    2.9(c) Company Debt    2.9(f) Company Disclosure
Letter    Article II Company Employee Plans    2.20(a) Company Indemnified
Person(s)    8.3(a) Company Real Estate    2.12(a) Company Stockholder Approval
   2.6(c) Company Stockholder Consent    Recitals Company Voting Debt    2.8(f)
Customer Contracts    2.7(a)(i) D&O Tail Policy    5.19(b) Dispute    9.12
Dispute Notice    9.12(a) Disputing Party    9.12(a) Effective Time    1.5
Employee Confidentiality Agreement    2.20(n) ERISA    2.20(a) ERISA Affiliate
   2.20(a) Escrow Agreement    1.4(a)(ii) Estimated Balance Sheet    1.10(a)(i)
Estimated Cash Merger Consideration    1.10(a)(iii)

 

11



--------------------------------------------------------------------------------

Term

  

Section

Estimated Merger Consideration    1.10(a)(ii) Estimated Stock Merger
Consideration    1.10(a)(iii) Final Arbitrator    9.12(d) Final Merger
Consideration    1.10(b)(iv) Financial Statements    2.9(a) Firm    9.13
Indemnifiable Damages    8.2(a) Indemnity Claim Periods    8.1(b) Infringe   
2.17(e) Material Contract    2.7(a) Merger    Recitals Merger Consideration   
1.10 Negative Adjustment    1.10(b)(vi) Non-Competition Agreement    Recitals
Notice of Disagreement    1.10(b)(ii) Optionholder Agreement    1.11(a)(ii)
Parachute Payment Waiver    1.4(b)(vii) Party or Parties    Preamble Payoff
Letters    1.4(b)(xiv) Pre-Closing Partial Period    5.18(b) Pre-Closing Periods
   5.18(a) Price Components    1.10(a)(ii) Positive Adjustment    1.10(b)(v)
Post-Closing Partial Period    5.18(c) Pre-Closing Partial Period    5.18(c)
Pre-Closing Periods    5.18(b) Receivables    2.26 Receiving Party    9.12(a)
Remaining Disputes    1.10(b)(iii) Representative Escrow Amount    1.11(a)(iv)
Resolution Period    9.12(b) SEC Filings    3.6 Second Certificate of Merger   
1.5 Second Effective Time    1.5 Second Merger    Recitals Settlement Accountant
   5.18(b) Significant Customer    2.25(a) Significant Supplier    2.25(b)
Statement No. 5    2.9(c)

 

12



--------------------------------------------------------------------------------

Term

  

Section

Stock Certificates    1.11(a)(i) Stockholder Agreement    Recitals Stockholders’
Agent    1.4(b)(iv) Straddle Period    5.18(c) Stockholder Letter of Transmittal
   1.11(a)(i) Sub    Preamble Surviving Corporation    1.2(b) Surviving Sub   
Preamble Tax Matter    5.18(e) Third Party Action    8.6 Transfer Taxes   
5.18(f) WARN Act    2.20(o)

1.2 The Merger; The Second Merger.

(a) The Merger. At the Effective Time (as such term is defined in Section 1.5),
on the terms and subject to the conditions set forth in this Agreement, and in
accordance with the applicable provisions of Delaware Law, Sub shall merge with
and into the Company, the separate corporate existence of Sub shall cease and
the Company shall continue as the surviving corporation and shall become a
wholly-owned Subsidiary of Acquiror.

(b) The Second Merger. On the Closing Date, immediately following the
effectiveness of the Merger, and together with the Merger as part of the same
integrated plan of an acquisitive reorganization, the Acquiror shall cause the
Company to be merged with and into Surviving Sub (the “Second Merger”), with
Surviving Sub to survive the Second Merger. Pursuant to the Second Merger, the
issued and outstanding capital stock of the Company will be cancelled and
Surviving Sub shall continue as a wholly-owned subsidiary of Acquiror. The
Surviving Sub, as the surviving corporation in the Second Merger, is hereinafter
sometimes referred to as the “Surviving Corporation.”

1.3 Closing . The closing (the “Closing”) of the Merger, the Second Merger and
the other transactions contemplated hereby shall take place via facsimile,
e-mail or other electronic transfer and overnight delivery of the items
referenced in Section 1.4 (or in such other manner and place as may be mutually
agreed upon by the Parties), on the date hereof (the “Closing Date”). The
Closing shall take place at such location as the parties hereto agree.

1.4 Closing Deliveries .

(a) Acquiror Deliveries. Acquiror shall deliver to the Company, at the Closing,
each of the following:

(i) [intentionally omitted];

 

13



--------------------------------------------------------------------------------

(ii) certificates from the Secretary of State of the State of Delaware, dated
within 15 days prior to the Closing Date, certifying that the Acquiror,
Surviving Sub and Sub are in good standing;

(iii) a certificate, dated as of the Closing Date and executed on behalf of the
Acquiror, Sub and the Surviving Sub by their respective Secretaries, certifying
the Acquiror’s, Sub’s and the Surviving Sub’s (A) Certificate of Incorporation,
as amended, (B) Bylaws, as amended, and (C) board resolutions approving the
Merger and adopting this Agreement (including the issuance of the shares of
Acquiror Stock in the Merger);

(iv) an Escrow Agreement, in the form attached hereto as Exhibit C (the “Escrow
Agreement”), dated as of the Closing Date and executed by Acquiror and the
Escrow Agent;

(b) Company Deliveries. The Company shall deliver to Acquiror, at the Closing,
each of the following:

(i) [intentionally omitted];

(ii) a certificate, dated as of the Closing Date and executed on behalf of the
Company by its Secretary, certifying the Company’s (A) Certificate of
Incorporation, as amended, (B) Bylaws, as amended, (C) board resolutions
approving the Merger and adopting this Agreement, and (D) the Company
Stockholder Consent;

(iii) the Escrow Agreement, dated as of the Closing Date and executed by the
Stockholders’ Agent;

(iv) a stockholder agreement in the form attached hereto as Exhibit A-3 (the
“Stockholder Agreement”), executed by each Accredited Company Securityholder
listed on Exhibit A-1;

(v) Non-Competition Agreements in a form reasonably acceptable to the Parties,
executed by each employee of the Company listed on Schedule 1.4(b)(v) hereto;

(vi) a Parachute Payment Waiver, in the form attached hereto as Exhibit D,
executed by each of Richard Wilson and David Zynn;

(vii) (A) a true, correct and complete copy of resolutions adopted by the
Company Board, certified by the Secretary of the Company, authorizing the
termination of the Company’s 401(k) Plan (the “401(k) Plan”), and (B) an
amendment to the 401(k) Plan, executed by the Company, that is sufficient to
assure compliance with all applicable requirements of the Code and regulations
thereunder so that the Tax-qualified status of the 401(k) Plan shall be
maintained at the time of its termination, with such amendment and termination
to be effective on the date immediately preceding the Effective Time and
contingent upon the Closing;

(viii) a certificate from the Secretary of State of the States of Delaware,
Pennsylvania and each other jurisdiction in which the Company is qualified to do
business as a foreign corporation dated within 15 days prior to the Closing Date
certifying that the Company is in good standing;

 

14



--------------------------------------------------------------------------------

(ix) [intentionally omitted];

(x) the Estimated Balance Sheet;

(xi) the Consideration Spreadsheet together with a certificate executed by the
Chief Executive Officer or Chief Financial Officer of the Company, dated as of
the Closing Date, certifying that such Consideration Spreadsheet is true,
correct and complete;

(xii) the Transaction Expenses Certificate, which certificate shall be
accompanied by such supporting documentation, information and calculations as
are necessary for Acquiror to verify and determine the amount of Transaction
Expenses unpaid prior to Closing;

(xiii) FIRPTA documentation, including a notice to the Internal Revenue Service,
in accordance with the requirements of Treasury Regulation Section 1.897-2(h),
in substantially the form attached hereto as Exhibit E, dated as of the Closing
Date and executed by the Company, together with written authorization for
Acquiror to deliver such notice form to the Internal Revenue Service on behalf
of the Company after the Closing;

(xiv) payoff letters with respect to all Company Debt, in form and substance
reasonably satisfactory to the Acquiror (the “Payoff Letters”); and

(xv) Resignations, effective as of the Closing, of each director and officer of
the Company.

(c) Additional Acquiror Deliveries. At the Closing, in addition to the
deliverables contemplated by Section 1.4(a) above, the Acquiror shall deliver,
or cause to be delivered, the following:

(i) cash, in an amount necessary to satisfy all Company Debt as of the Effective
Time as evidenced by the Payoff Letters, by wire transfer of immediately
available funds as directed by the holders of such Company Debt; and

(ii) cash, in an amount equal to the aggregate Transaction Expenses as set forth
on the Transaction Expenses Certificate, by wire transfer of immediately
available funds to the parties to whom such Transaction Expenses are owed, and
as set forth on the Transaction Expenses Certificate.

1.5 Effective Time . Subject to the provisions of this Agreement, at the
Closing, Acquiror, Sub and the Company shall cause the Certificate of Merger in
the form attached hereto as Exhibit B-1 (the “Certificate of Merger”) to be
executed and filed with the Secretary of State of the State of Delaware, in
accordance with the relevant provisions of Delaware Law (the time of acceptance
by the Secretary of State of the State of Delaware of such filing being referred
to herein as the “Effective Time”). Subject to the provisions of this Agreement,
at the Closing immediately following the Effective Time and on the Closing Date,
Acquiror, the Company and the Surviving Sub shall cause the Certificate of
Merger in the form attached hereto as Exhibit B-2 (the “Second Certificate of
Merger”) to be executed and filed with the Secretary of State of the State of
Delaware, in accordance with the relevant provisions of Delaware Law (the time
of acceptance by the Secretary of State of the State of Delaware of such filing
being referred to herein as the “Second Effective Time”).

 

15



--------------------------------------------------------------------------------

1.6 Effect of the Merger and the Second Merger . At the Effective Time, the
effect of the Merger shall be as provided in this Agreement, the Certificate of
Merger and the applicable provisions of Delaware Law. Without limiting the
generality of the foregoing, and subject thereto, at the Effective Time, all the
property, rights, privileges, powers and franchises of the Company and Sub shall
vest in the Company, and all debts, liabilities, obligations and duties of the
Company and Sub shall become debts, liabilities, obligations and duties of the
Company. At the Second Effective Time, the effect of the Second Merger shall be
as provided in this Agreement, the Second Certificate of Merger and the
applicable provisions of Delaware Law. Without limiting the generality of the
foregoing, and subject thereto, at the Second Effective Time, all the property,
rights, privileges, powers and franchises of the Company and Surviving Sub shall
vest in Surviving Sub, and all debts, liabilities, obligations and duties of the
Company and Surviving Sub shall become debts, liabilities, obligations and
duties of Surviving Sub.

1.7 Articles of Incorporation and Bylaws .

(a) At the Effective Time, by virtue of the Merger, the Certificate of
Incorporation of the Company shall be amended and restated to conform to the
Certificate of Incorporation of Sub as in effect immediately prior to the
Effective Time, except that (i) the name of the corporation set forth therein
shall be changed to the name of the Company, and (ii) the identity of the
incorporator shall be deleted. At the Effective Time, by virtue of the Merger,
the Bylaws of Sub as in effect immediately prior to the Effective Time shall be
the Bylaws of the Company.

(b) At the Second Effective Time, by virtue of the Second Merger, the
Certificate of Incorporation of Surviving Sub shall be amended so that Article I
of such Certificate of Incorporation shall read as follows: “The name of the
corporation is Advanced Sourcing Corp.,” and as so amended, such Certificate of
Incorporation shall be the Certificate of Incorporation of the Surviving
Corporation.

1.8 Directors and Officers .

(a) At the Effective Time, the directors of the Company immediately prior to the
Effective Time shall resign and be replaced with the directors of Sub until
their respective successors are duly elected and qualified. At the Effective
Time, the officers of the Company immediately prior to the Effective Time shall
resign and be replaced with the officers of Sub until their respective
successors are duly appointed.

(b) At the Second Effective Time, the directors of the Surviving Sub immediately
prior to the Second Effective Time shall be the members of the Board of
Directors of the Surviving Corporation immediately after the Second Effective
Time until their respective successors are duly elected or appointed and
qualified. At the Second Effective Time, the officers of the Surviving Sub
immediately prior to the Second Effective Time shall be the officers of the
Surviving Corporation immediately after the Second Effective Time until their
respective successors are duly appointed.

 

16



--------------------------------------------------------------------------------

1.9 Effect of Merger on Capital Stock and Stock Options.

(a) Treatment of Company Common Stock Owned by Company Stockholders; Treatment
of Capital Stock of Sub. On the terms and subject to the conditions set forth in
this Agreement, as a result of the Merger and without any action on the part of
any holder of the Company Common Stock:

(i) Company Common Stock. At the Effective Time, each share of Company Common
Stock (including each share of Company Common Stock issued upon conversion of
the Company Preferred Stock immediately prior to the Effective Time pursuant to
the Company Stockholder Consent) issued and outstanding immediately prior to the
Effective Time (other than Dissenting Shares and shares owned by the Company,
the Acquiror, Sub or any of their respective direct or indirect wholly-owned
subsidiaries) shall be automatically converted into the right to receive,
subject to Section 1.10 and Section 1.11(a), the Per Share Merger Consideration.
The amount of cash each Company Stockholder is entitled to receive for the
shares of Company Common Stock held by such Company Stockholder shall be rounded
to the nearest cent and computed after aggregating cash amounts for all shares
of Company Common Stock held by such Company Stockholder. The number of shares
of Acquiror Stock (if any) each Company Stockholder is entitled to receive for
the shares of Company Common Stock held by such Company Stockholder shall be
rounded to the nearest whole share and computed after aggregating the shares of
Acquiror Stock issuable for all shares of Company Common Stock held by such
Company Stockholder.

(ii) Capital Stock of Sub. Each issued and outstanding share of the capital
stock of Sub that is issued and outstanding immediately prior to the Effective
Time shall be automatically converted into a share of Company Common Stock.

(b) Treatment of Company Capital Stock Owned by the Company and Acquiror. At the
Effective Time, all shares of Company Capital Stock that are owned by the
Company (whether as treasury stock or otherwise), the Acquiror, Sub or any of
their respective direct or indirect wholly-owned subsidiaries immediately prior
to the Effective Time shall be canceled and extinguished without any conversion
thereof and no consideration will be delivered in exchange therefor.

(c) Treatment of Company Options.

(i) Cancellation of Options. The Company shall take all requisite action so
that, at the Effective Time, each Company Option that is outstanding immediately
prior to the Effective Time, whether or not then vested or exercisable, shall
be, by virtue of the Merger and without any action on the part of Acquiror, Sub,
the Company, the holder of that Company Option or any other Person, cancelled
and converted into and replaced with the right to receive from Acquiror and the
Surviving Corporation, as promptly as reasonably practicable after the Effective
Time, the Option Consideration payable with respect to such Company Option,
subject to Section 1.10, Section 1.11 and Section 1.15.

 

17



--------------------------------------------------------------------------------

(ii) Termination of Option Plans. At or prior to the Effective Time, the Company
and the Company Board shall adopt any resolutions and take any actions
(including obtaining any participant consents) that may be necessary to
effectuate the provisions of clause (i) of this Section 1.9(c), and shall
terminate all of the Company Option Plans, effective as of, and subject to the
occurrence of, the Effective Time. As of the Effective Time, all Company Options
shall automatically cease to exist, and each holder of a Company Option shall
cease to have any rights with respect thereto, except the right to receive
payment pursuant to this Section 1.9.

(iii) Notice to Optionholders. Promptly following the date of this Agreement,
the Company shall deliver written notice to each holder of a Company Option
informing such holder of the effect of the Merger on such Company Option under
this Section 1.9.

(d) Appraisal Rights. Notwithstanding anything contained herein to the contrary,
any Dissenting Shares shall not be converted into the right to receive the
Merger Consideration as provided in Section 1.9(a), but shall instead be
converted into the right to receive such consideration as may be determined to
be due with respect to any such Dissenting Shares pursuant to Delaware Law. Each
holder of Dissenting Shares who, pursuant to the provisions of Delaware Law,
becomes entitled to payment thereunder for such shares shall receive payment
therefor in accordance with Delaware Law (but only after the value therefor
shall have been agreed upon or finally determined pursuant to such provisions).
If, after the Effective Time, any Dissenting Shares shall lose their status as
Dissenting Shares, then any such shares shall immediately be converted into the
right to receive the Merger Consideration payable pursuant to Section 1.9(a) in
respect of such shares as if such shares never had been Dissenting Shares, and
Acquiror shall issue and deliver to the holder thereof, at (or as promptly as
reasonably practicable after) the applicable time or times specified in
Section 1.11(a), following the satisfaction of the applicable conditions set
forth in Section 1.11(a) and subject to Section 1.10, the amount of Merger
Consideration to which such holder would be entitled in respect thereof under
this Section 1.9 as if such shares never had been Dissenting Shares. The Company
shall give Acquiror (i) prompt notice of any demands for appraisal or purchase
received by the Company, withdrawals of such demands, and any other instruments
served pursuant to Delaware Law and received by the Company and (ii) the right
to direct all negotiations and proceedings with respect to demands for appraisal
or purchase under Delaware Law. The Company shall not, except with the prior
written consent of Acquiror, or as otherwise required under Delaware Law,
voluntarily make any payment or offer to make any payment with respect to, or
settle or offer to settle, any claim or demand in respect of any Dissenting
Shares. The payout of Merger Consideration under this Agreement to the Effective
Time Holders (other than to holders of Dissenting Shares who shall be treated as
provided in this Section 1.9(d) and under Delaware Law) shall not be affected by
the exercise or potential exercise of appraisal rights under Delaware Law by any
other Company Stockholder.

(e) Rights Not Transferable. The rights of the Company Securityholders as of
immediately prior to the Effective Time are personal to each such securityholder
and shall not be transferable for any reason otherwise than by operation of law,
will or the laws of descent and distribution. Any attempted transfer of such
right by any holder thereof (otherwise than as permitted by the immediately
preceding sentence) shall be null and void.

 

18



--------------------------------------------------------------------------------

1.10 Merger Consideration . The consideration to be paid by the Acquiror to the
Company Securityholders in exchange for and in cancellation of the Company
Common Stock and Company Options as a result of the Merger (the “Merger
Consideration”) shall be calculated and determined in accordance with the
provisions of this Section 1.10.

(a) Determination of Estimated Merger Consideration.

(i) The aggregate Merger Consideration payable to the Company Securityholders
shall be equal to the sum of (a) $43,000,000, plus (b) if Working Capital as of
the Closing Date exceeds Target Working Capital, the amount by which the Working
Capital as of the Closing Date exceeds the Target Working Capital, less (c) an
amount equal to the outstanding Company Debt as of the Closing Date, less (d) if
Target Working Capital exceeds Working Capital, the amount by which the Target
Working Capital exceeds the Working Capital as of the Closing Date, less (e) the
unpaid Transaction Expenses as of the Closing Date.

(ii) At the Closing, the Company shall prepare and deliver to the Acquiror a
good faith estimated consolidated balance sheet of the Company and its
Subsidiaries as of the Closing Date (the “Estimated Balance Sheet”) and an
estimate of the Merger Consideration (the “Estimated Merger Consideration”)
(including an estimate of Company Debt, Working Capital and unpaid Transaction
Expenses, in each case as of the Effective Time, which are collectively referred
to as the “Price Components”).

(iii) The Estimated Merger Consideration payable to the Accredited Company
Securityholders shall be paid 56.5617% in cash and 43.4383% in shares of
Acquiror Stock, with the number of shares of Acquiror Stock to be determined
based upon the Acquiror Stock Closing Price. The Estimated Merger Consideration
payable to the Non-Accredited Company Securityholders shall be paid 100% in
cash.

(b) Adjustment to Merger Consideration.

(i) Within 75 days following the Closing Date, the Acquiror shall prepare and
deliver to the Stockholders’ Agent a good faith consolidated balance sheet of
the Company and its Subsidiaries as of the Closing Date (the “Closing Balance
Sheet”) and a calculation of the Merger Consideration and the Price Components
(together with the Closing Balance Sheet, the “Closing Statement”) as of the
Closing Date, which shall be in substantially similar form as the Estimated
Balance Sheet and the Estimated Merger Consideration. The Closing Statement
shall be prepared in accordance with GAAP applied on a basis consistent with the
application of GAAP to the preparation of the Financial Statements.

 

19



--------------------------------------------------------------------------------

(ii) During the 45-day period immediately following the Acquiror’s delivery to
the Stockholders’ Agent of the Closing Statement, the Stockholders’ Agent shall
be permitted to review the Acquiror’s working papers and underlying accounting
records related to the preparation of the Closing Statement and determination of
the Merger Consideration. The Acquiror shall cooperate and provide prompt and
reasonable access during normal business hours to the Surviving Corporation’s
books and records and relevant personnel (including third party consultants and
accountants), in each case as reasonably requested by the Stockholders’ Agent in
connection with the Stockholders’ Agent’ review of the Closing Statement. The
Closing Statement and Merger Consideration set forth therein shall become final
and binding upon the Parties 45 days after Acquiror’s delivery to the
Stockholders’ Agent of the Closing Statement, unless the Stockholders’ Agent
gives written notice of its disagreement (a “Notice of Disagreement”) to the
Acquiror prior to such date, which Notice of Disagreement shall include a
description of the Stockholders’ Agent’s items or areas of disagreement with the
Closing Statement. If a timely Notice of Disagreement is received by the
Acquiror, then the Closing Statement (as revised in accordance with clause
(x) or (y) below) shall become final and binding upon the Parties on the earlier
of (x) the date the Parties resolve in writing any differences they have with
respect to the matters specified in the Notice of Disagreement and (y) the date
all matters in dispute are finally resolved in writing by a nationally
recognized accounting firm reasonably acceptable to the Acquiror and the
Stockholder’s Agent (the “Accounting Firm”). During the 45 days following
delivery of a Notice of Disagreement, the Acquiror and the Stockholders’ Agent
shall seek in good faith to resolve in writing any differences which they have
with respect to the Closing Statement; provided that any settlement negotiations
will not be discoverable by or communicated to the Accounting Firm.

(iii) At the end of the 45-day period following delivery of a Notice of
Disagreement, if the Acquiror and the Stockholders’ Agent have not resolved all
disputes contained in the Notice of Disagreement, the Acquiror and the
Stockholders’ Agent, pursuant to an engagement agreement executed by the
Acquiror and the Stockholders’ Agent and the Accounting Firm (as defined below),
shall engage the Accounting Firm to resolve all remaining disputed items (the
“Remaining Disputes”). The Acquiror and the Stockholders’ Agent shall submit to
the Accounting Firm for review and resolution all Remaining Disputes. The
Acquiror and the Stockholders’ Agent shall instruct the Accounting Firm to
select one of its partners experienced in purchase price adjustment disputes to
make a final determination of the Merger Consideration calculated with reference
to the amounts that are in dispute. The Acquiror and the Stockholders’ Agent
will cooperate with the Accounting Firm during the term of its engagement. The
Acquiror and the Stockholders’ Agent shall instruct the Accounting Firm to not
assign a value to any item in dispute greater than the greatest value for such
item assigned by the Acquiror, on the one hand, or the Stockholders’ Agent, on
the other hand, or less than the smallest value for such item assigned by the
Acquiror, on the one hand, or the Stockholders’ Agent, on the other hand. The
Parties shall also instruct the Accounting Firm to make its determination based
solely on written submissions by the Acquiror and the Stockholders’ Agent which
are in accordance with the guidelines and procedures set forth in this Agreement
(i.e., not on the basis of an independent review). The Accounting Firm may, at
its discretion, conduct a one-day conference concerning the dispute, at which
conference the Acquiror and the Stockholders’ Agent shall each have the right to
present additional documents, materials and other information and to have
present its advisors, counsel and accountants. The Closing Statement and the
determination of the Merger Consideration shall become final and binding on the
Parties on the date the Accounting Firm delivers its final resolution in writing
to the Acquiror and the Stockholders’ Agent (which final resolution shall be
requested by the Acquiror and the Stockholders’ Agent to be delivered not more
than 45 days following submission of such Remaining Disputes), absent manifest
clerical errors or fraud. The final resolution will be a reasoned resolution
setting forth the Accounting Firm’s reasoning in reaching its determination. The
fees and expenses of the Accounting Firm shall be allocated between the
Acquiror, on the one hand, and the Stockholders’ Agent, on the other hand, based
upon the percentage which the portion of the contested amount not awarded to
each party bears to the amount actually contested by such party. The Acquiror
and the Company Securityholders agree that the procedure set forth in this
Section 1.10(b) for resolving disputes with respect to the Closing Statement
shall be the sole and exclusive method for resolving any such disputes; provided
that this provision shall not prohibit any party from instituting litigation to
enforce the ruling of the Accounting Firm.

 

20



--------------------------------------------------------------------------------

(iv) The Merger Consideration as finally determined pursuant to this
Section 1.10(b) is referred to as the “Final Merger Consideration.”

(v) If the Final Merger Consideration is greater than the Estimated Merger
Consideration (such difference, a “Positive Adjustment”), the Acquiror shall,
within five Business Days after the date on which the Final Merger Consideration
is determined under and in accordance with this Section 1.10(b), deliver to each
of the Company Securityholders their respective Pro Rata Portions of such
Positive Adjustment, which shall be paid to each Non-Accredited Company
Securityholder 100% in cash and to each Accredited Company Securityholder
56.5617% in cash and 43.4383% in shares of Acquiror Stock (with the number of
shares of Acquiror Stock to be determined based upon the Acquiror Stock Closing
Price).

(vi) If the Final Merger Consideration is less than the Estimated Merger
Consideration (such difference, a “Negative Adjustment”), the Stockholders’
Agent shall (on behalf of the Company Securityholders), within five Business
Days after the date on which the Final Merger Consideration is determined under
and in accordance with this Section 1.10(b), instruct the Escrow Agent in
writing to distribute to the Acquiror out of the Escrow Fund (x) an amount equal
to the Accredited Company Securityholders’ aggregate Pro Rata Share of the
Negative Adjustment, which amount shall be payable 56.5617% in cash and 43.4383%
in shares of Acquiror Stock (with the number of shares of Acquiror Stock to be
determined based upon the Acquiror Stock Closing Price), and (y) cash in an
amount equal to the Non-Accredited Company Securityholders’ aggregate Pro Rata
Share of the Negative Adjustment, in each case in accordance with the applicable
provisions of the Escrow Agreement.

1.11 Surrender of Stock Certificates.

(a) Exchange Procedures.

 

21



--------------------------------------------------------------------------------

(i) As promptly as practicable after the Effective Time (and in any event within
two (2) Business Days after the Effective Time), the Acquiror shall mail to
every Company Stockholder: (A) a form of Stockholder Agreement and (B) a form of
letter of transmittal in the form attached hereto as Exhibit F (the “Stockholder
Letter of Transmittal”) together with instructions for use of the Stockholder
Letter of Transmittal in effecting the surrender of certificates (the “Stock
Certificates”) which immediately prior to the Effective Time represented
(x) issued and outstanding shares of Company Preferred Stock that were converted
into shares of Company Common Stock pursuant to the Company Preferred
Conversion, or (y) issued and outstanding shares of Company Common Stock, which
shares of Company Common Stock were converted into the right to receive Merger
Consideration pursuant to Section 1.9(a), in exchange for such Merger
Consideration. Upon the delivery to Acquiror (or to such other agent or agents
as may be appointed by Acquiror) of a Stock Certificate, a properly completed
Letter of Transmittal, together with and an executed Stockholder Agreement if
such Company Stockholder is an Accredited Company Securityholder, the holder of
record of such Stock Certificate shall be entitled to receive the Merger
Consideration that such holder has the right to receive pursuant to
Section 1.9(a) and Section 1.10 in respect of such Stock Certificate(s). No
later than five (5) Business Days after delivery by the Company Stockholder of
such documents, Acquiror shall deliver to such Company Stockholder an amount
equal to the Estimated Merger Consideration Per Share multiplied by the number
of shares of Company Common Stock represented by the Stock Certificate (assuming
for these purposes that such Stock Certificate represented the shares of Company
Common Stock that the applicable shares of Company Preferred Stock were
converted into), which amount shall be payable (x) if such Company Stockholder
is an Accredited Company Securityholder and returned an executed Stockholder
Agreement, 56.5617% in cash and 43.4383% in Acquiror Stock (with the number of
shares of Acquiror Stock to be determined based upon the Acquiror Stock Closing
Price) and (y) if such Company Stockholder is a Non-Accredited Company
Securityholder, 100% in cash; provided, however, that such payment shall not
include (A) such Company Stockholder’s Cash Pro Rata Escrow Share and, if such
Company Stockholder is an Accredited Company Securityholder, Stock Pro Rata
Escrow Share (in their capacity as a Company Stockholder), respectively, of the
Escrow Cash and Escrow Stock deposited with the Escrow Agent pursuant to
Section 1.11(a)(iii) below, or (B) if such Company Stockholder is an Accredited
Company Securityholder, such Company Stockholder’s respective Pro Rata Share
relative to all Accredited Company Securityholders of the Representative Escrow
Amount delivered to the Stockholders’ Agent pursuant to Section 1.11(a)(iv)
below. For the avoidance of doubt, Non-Accredited Company Securityholders shall
not be required to contribute any portion of the Estimated Merger Consideration
to the Representative Escrow Fund. Until so delivered to Acquiror, each Stock
Certificate shall represent after the Effective Time only the right to receive
the Merger Consideration payable in respect thereof. Upon payment of the Merger
Consideration pursuant to the provisions of Section 1.9(a) and Section 1.10,
each Stock Certificate or Stock Certificates so delivered shall be canceled.

(ii) As promptly as practicable after the Effective Time (and in any event
within two (2) Business Days after the Effective Time), the Acquiror shall mail
to every Company Optionholder a form of Optionholder Agreement in the form
attached hereto as Exhibit G (the “Optionholder Agreement”), together with
instructions for completing and returning the Optionholder Agreement in exchange
for Option Consideration. Upon the delivery to Acquiror (or to such other agent
or agents as may be appointed by Acquiror) of a properly completed Optionholder
Agreement, together with an executed Stockholder Agreement if such Company
Optionholder is an Accredited Company Securityholder, the Company Optionholder
shall be entitled to receive the Option Consideration that such holder has the
right to receive pursuant to Section 1.9(c) and Section 1.10 in respect of such
holder’s Company Options, which amount shall be payable (x) if such Company
Optionholder is an Accredited Company Securityholder, 56.5617% in cash and
43.4383% in Acquiror Stock (with the number of shares of Acquiror Stock to be
determined based upon the Acquiror Stock Closing Price) and (y) if such Company
Optionholder is a Non-Accredited Company Securityholder, 100% in cash; provided,
however, that such payment shall not include (A) such Company Optionholder’s
Cash Pro Rata Escrow Share and, if such Company Optionholder is an Accredited
Company Securityholder, Stock Pro Rata Escrow Share (in their capacity as a
Company Optionholder), respectively, of the Escrow Cash and Escrow Stock
deposited with the Escrow Agent pursuant to Section 1.11(a)(iii) below, or
(B) if such Company Optionholder is an Accredited Company Securityholder, such
Company Optionholder’s respective Pro Rata Share relative to all Accredited
Company Securityholders of the Representative Escrow Amount delivered to the
Stockholders’ Agent pursuant to Section 1.11(a)(iv) below. All amounts payable
in cash under this Section 1.11(a)(ii) shall be payable through customary
payroll practices (or by wire transfer or check in the event such Company
Optionholder is not an employee of the Surviving Corporation) no later than the
next scheduled payroll for the Surviving Corporation after delivery of the
aforementioned documents. All amounts payable in Acquiror Stock under this
Section 1.11(a)(ii) shall be payable no later than five (5) Business Days after
delivery of the aforementioned documents.

 

22



--------------------------------------------------------------------------------

(iii) On the Closing Date, Acquiror shall cause to be deposited with the Escrow
Agent, the Escrow Cash and the Escrow Stock. The Escrow Stock and the Escrow
Cash shall be withheld from the Merger Consideration payable pursuant to
Section 1.9(a) and Section 1.10 to the Company Securityholders according to each
Company Securityholder’s Stock Pro Rata Escrow Share and Cash Pro Rata Escrow
Share, respectively. The Escrow Fund shall constitute security for the
indemnification obligations of the Company Securityholders pursuant to
Article VIII, and shall be held as a trust fund and shall not be subject to any
lien, attachment, trustee process or any other judicial process of any creditor
of any party, and shall be held and distributed only in accordance with the
provisions of the Escrow Agreement. The adoption of this Agreement and the
approval of the Merger by the Company Stockholders shall constitute approval of
the Escrow Agreement and of all of the arrangements relating thereto, including
the placement of the Escrow Fund in escrow and the appointment of the
Stockholders’ Agent.

(iv) On the Closing Date, Acquiror shall deliver to the Stockholders’ Agent, for
the benefit of the Effective Time Holders, $200,050.16 (the “Representative
Escrow Amount”) in cash by wire transfer of immediately available funds to the
account designated by the Stockholders’ Agent. The Representative Escrow Amount
shall be withheld from the cash portion of the Merger Consideration payable
pursuant to Section 1.9(a) and Section 1.10 to the Accredited Company
Securityholders according to the respective Pro Rata Shares of each Accredited
Company Securityholder relative to all Accredited Company Securityholders.

(b) No Interest. No interest shall accumulate on any cash payable in connection
with the Merger (other than interest accrued on the Escrow Fund according to the
Escrow Agreement).

(c) Transfers of Ownership. If any Merger Consideration payable pursuant to
Section 1.9(a) is to be paid to a Person other than the Person to which the
Stock Certificate surrendered in exchange therefor is registered, it shall be a
condition to the payment thereof that the Stock Certificate so surrendered shall
be properly endorsed and otherwise in proper form for transfer and that the
Person requesting such payment shall have paid to Acquiror or any agent
designated by it any transfer or other Taxes required by reason of the payment
of Merger Consideration in any name other than that of the registered holder of
the Stock Certificate surrendered, or established to the reasonable satisfaction
of Acquiror or any agent designated by it that such Tax has been paid or is not
payable.

 

23



--------------------------------------------------------------------------------

(d) No Liability. Notwithstanding anything to the contrary in this Section 1.11,
none of Acquiror, the Company or any party hereto shall be liable to any Person
for any amount properly paid to a public official pursuant to any applicable
abandoned property, escheat or similar law.

1.12 No Further Ownership Rights in the Company Capital Stock . All Merger
Consideration paid or payable following the surrender for exchange of shares of
Company Capital Stock in accordance with the terms hereof shall be so paid or
payable in full satisfaction of all rights pertaining to such shares of Company
Capital Stock, including any rights to declared but unpaid dividends, and, from
and after the Effective Time, there shall be no further registration of
transfers on the records of the Company of shares of Company Capital Stock which
were issued and outstanding immediately prior to the Effective Time. If, after
the Effective Time, any Stock Certificate is presented to the Company or
Acquiror for transfer or exchange, the holder of such Stock Certificate shall be
instructed to comply with the Letter of Transmittal and instructions referred to
in Section 1.10(a) in order to receive the Merger Consideration to which the
holder of such Stock Certificate is entitled pursuant to Section 1.9(a).

1.13 Lost, Stolen or Destroyed Stock Certificates . In the event any Stock
Certificate shall have been lost, stolen or destroyed, Acquiror shall issue in
exchange for such Stock Certificate, following the making of an affidavit of
that fact by the record holder thereof, such Merger Consideration as may be
required pursuant to Section 1.9 in respect of such Stock Certificate; provided,
however, that Acquiror may, in its discretion and as a condition precedent to
the issuance thereof, require the record holder of such Stock Certificate to
deliver a bond in such sum or execute an indemnification agreement as Acquiror
may reasonably direct as indemnity against any claim that may be made against
Acquiror, the Company and/or any of their respective representatives or agents
with respect to such Stock Certificate.

1.14 Effect of Second Merger on Capital Stock . On the terms and subject to the
conditions set forth in this Agreement, as a result of the Second Merger:

(a) Capital Stock of the Company. Each issued and outstanding share of the
common stock of the Company that is issued and outstanding immediately prior to
the Second Effective Time shall be automatically cancelled.

(b) Capital Stock of Surviving Sub. Each issued and outstanding share of the
capital stock of Surviving Sub that is issued and outstanding immediately prior
to the Second Effective Time shall remain unchanged, and such shares shall
constitute all the issued and outstanding shares of common stock of the
Surviving Corporation.

1.15 Tax Consequences . The parties hereto intend that the transactions provided
for herein, including the Merger and the Second Merger treated together as a
single integrated transaction, shall qualify for treatment as a
“reorganization,” within the meaning of Section 368(a) of the Code, described in
Section 368(a)(1)(A) of the Code and also described in Section 368(a)(2)(D) of
the Code. This Agreement is intended to constitute, and the parties hereto
hereby adopt this Agreement as, a “plan of reorganization” within the meaning of
Treasury Regulations Sections 1.368-2(g) and 1.368-3(a). The parties hereto
further intend that, if the transactions provided for herein, including the
Merger and the Second Merger treated together as a single integrated
transaction, do not constitute a reorganization within the meaning of
Section 368(a) of the Code, then the Second Merger shall qualify for treatment
as a reorganization within the meaning of Section 368(a) of the Code, described
in Section 368(a)(1)(A) of the Code.

 

24



--------------------------------------------------------------------------------

1.16 Withholding Rights . Acquiror and the Company (or Surviving Corporation, as
successor to the Company) shall be entitled to deduct and withhold from the
Merger Consideration otherwise deliverable under this Agreement, and from any
other payments otherwise required pursuant to this Agreement, to any holder of
any shares of Company Capital Stock or any Company Options such amounts in cash
or shares as Acquiror or the Company (or Surviving Corporation, as successor to
the Company) is required to deduct and withhold with respect to any such
deliveries and payments under the Code or any provision of state, local,
provincial or foreign Tax law. To the extent that amounts are so withheld and
are properly remitted to or for the benefit of the appropriate governmental
authority, such withheld amounts shall be treated for all purposes of this
Agreement as having been delivered and paid to such holders in respect of which
such deduction and withholding was made.

1.17 Taking of Necessary Action; Further Action . Each of the parties hereto
agrees to use its commercially reasonable efforts, and to cooperate with each
other party hereto, to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary, appropriate or desirable to consummate
and make effective, in the most expeditious manner practicable, the Merger, the
Second Merger and the other transactions contemplated hereby, and including to
execute and deliver such other instruments and do and perform such other acts
and things as may be necessary or reasonably desirable for effecting completely
the consummation of the Merger, the Second Merger and the other transactions
contemplated hereby. If, at any time after the effectiveness of the Second
Merger, any further action is reasonably necessary to carry out the purposes of
this Agreement and to vest the Surviving Corporation with full right, title and
interest in, to and under, and/or possession of, all assets, property, rights,
privileges, powers and franchises of the Company, the officers and directors of
the Surviving Corporation are fully authorized in the name and on behalf of the
Company or otherwise, to take all reasonable lawful action necessary to
accomplish such purpose or acts, so long as such action is not inconsistent with
this Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Subject to the disclosures set forth in the disclosure letter of the Company
delivered to Acquiror concurrently with the parties’ execution of this Agreement
(the “Company Disclosure Letter”) (provided that any information disclosed in
any schedule, section or subsection of the Company Disclosure Letter whose
applicability to another schedule, section or subsection is readily apparent
shall be deemed to be disclosed and incorporated into such other schedule,
section or subsection), the Company represents and warrants to Acquiror as
follows:

2.1 Organization, Standing and Power . The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the requisite corporate power and authority to own, lease or
otherwise hold its properties and to conduct its business as now being conducted
and as currently proposed by it to be conducted. The Company is duly qualified
to do business and is in good standing in the jurisdictions set forth on
Schedule 2.1 of the Company Disclosure Letter, which are the only jurisdictions
where the failure to be so qualified and in good standing would reasonably be
expected to have a Material Adverse Effect on the Company.

 

25



--------------------------------------------------------------------------------

2.2 No Subsidiaries . Except as set forth on Schedule 2.2 of the Company
Disclosure Letter, the Company has no Subsidiaries. The Company has never been
the Subsidiary of another entity. The Company is not a successor, whether by
merger, consolidation or otherwise, to any other Person.

2.3 Organization Documents . The Company has made available to Acquiror true,
complete and correct copies of its organizational documents, including the
Certificate of Incorporation and Bylaws of the Company, both as amended through
the date hereof. The Company is not in violation of any of the provisions of its
Certificate of Incorporation or Bylaws, as so amended.

2.4 Authority and Enforceability.

(a) The Company has all requisite corporate power and authority to enter into
this Agreement, each of the other agreements contemplated hereby to which the
Company is or will be a party and to consummate the transactions contemplated
hereby and thereby. The execution and delivery of this Agreement, each of the
other agreements contemplated hereby to which the Company is or will be a party
and the consummation of the transactions contemplated hereby and thereby, have
been duly authorized by all necessary corporate action on the part of the
Company. This Agreement has been duly executed and delivered by the Company and
constitutes the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, and each other agreement contemplated
hereby to which the Company is or will be a party, after being duly executed and
delivered by the Company, will constitute a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, in each
case subject only to the effect, if any, of (i) bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws relating
to or affecting the rights or remedies of creditors or (ii) general principles
of equity, whether considered in a proceeding in equity or at law (including the
possible unavailability of specific performance or injunctive relief).

(b) The Company Board, by resolutions duly adopted (and not thereafter modified
or rescinded) by a unanimous vote of the Company Board, has approved and adopted
this Agreement and approved the Merger, determined that this Agreement and the
terms and conditions of the Merger and this Agreement are advisable and in the
best interests of the Company and the Company Stockholders, and directed that
the adoption of this Agreement be submitted to the Company Stockholders for
consideration and recommended that all of the Company Stockholders adopt this
Agreement and approve the Merger.

2.5 Non-Contravention . Subject to receipt of the Approvals set forth on
Schedule 2.6(a) of the Company Disclosure Letter and the filing of the
Certificate of Merger and Second Certificate of Merger as required by Delaware
Law, the execution and delivery of this Agreement by the Company does not, the
execution and delivery of each of the other agreements contemplated hereby to
which the Company is or will be a party, the consummation of the transactions
contemplated hereby and thereby will not, and the performance by the Company of
its obligations hereunder and thereunder, do not and will not:

 

26



--------------------------------------------------------------------------------

(a) result in the creation of any Encumbrance on any of the properties or assets
of the Company or, to the Knowledge of the Company, any of the shares of Company
Capital Stock; or

(b) conflict with, or result in any violation of or default under (with or
without notice or lapse of time, or both), or give rise to a right of
termination, cancellation or acceleration of any obligation or loss of any
benefit under, or to increased, additional, accelerated or guaranteed rights or
entitlements of any Person under, or require any consent, approval or waiver
from any Person pursuant to, (i) any provision of the Certificate of
Incorporation or Bylaws of the Company, in each case as amended to date,
(ii) any Material Contract or (iii) any Legal Requirements applicable to the
Company or to any of its material properties or assets.

2.6 Consents; Approvals; Permits .

(a) Schedule 2.6(a) of the Company Disclosure Letter sets forth a list of all
approvals, orders, authorizations, consents, licenses, permits, qualifications
or registrations, or qualifications, registrations or applications for a new
approvals, orders, authorizations, consents, licenses, permits, qualifications
or registrations, or waivers of any of the foregoing, or any notice, statement
or other communications required on the part the Company to be filed with or
delivered to, any Governmental Entity or any other Person, including under any
Material Contract (each, an “Approval”), as a result of the execution, delivery
and performance by the Company of this Agreement, each of the other agreements
contemplated hereby to which the Company is or will be a party and the
consummation of the transactions contemplated hereby and thereby. Except as set
forth in Schedule 2.6(a) of the Company Disclosure Letter, none of the Material
Contracts require any Approval to remain in full force and effect following
consummation of the transactions contemplated hereby.

(b) Schedule 2.6(b) of the Company Disclosure Letter sets forth a list of each
Approval from any Governmental Entity (i) pursuant to which the Company
currently operates or holds any interest in any of its material assets or
properties, or (ii) that is required for the operation of the Company’s business
or the holding of any such interest (all of the foregoing Approvals,
collectively, the “Company Authorizations”), and all of the Company
Authorizations are in full force and effect and the Company is in compliance in
all material respects with the requirements of such Company Authorizations.

(c) The affirmative vote of the holders of (i) a majority of the outstanding
shares of Company Common Stock (determined on an as-converted basis) and (ii) a
majority of the outstanding shares of Company Preferred Stock are the only votes
of the holders of the Company Capital Stock necessary to adopt this Agreement
and approve the Merger (collectively, the “Company Stockholder Approval”). The
Company Stockholder Consent delivered at Closing is sufficient for the Company
Stockholder Approval and to extinguish all rights of the Company Stockholders to
exercise appraisal rights under Delaware Law.

 

27



--------------------------------------------------------------------------------

(d) The Company and the Company Board and Company Stockholders have taken all
actions such that the restrictive provisions of any “fair price,” “moratorium,”
“control share acquisition,” “business combination,” “interested stockholder” or
other similar anti-takeover statute or regulation, and any anti-takeover
provision in the governing documents of the Company will not be applicable to
any of the Company, Acquiror, the Surviving Corporation, or to the execution,
delivery of, or performance of the transactions contemplated by this Agreement,
the Company Stockholder Consent, or the Stockholder Agreements, including the
consummation of the Merger or any of the other transactions contemplated hereby
or thereby.

2.7 Material Contracts.

(a) Except for this Agreement and the Contracts specifically identified in
Schedule 2.7 of the Company Disclosure Letter, the Company is neither a party to
or bound by any of the following Contracts (each a “Material Contract”):

(i) any Contract with any customer of the Company involving payments to the
Company in excess of $50,000 per annum;

(ii) any license, sublicense or other permission granted to any third party
(including resellers) with respect to the Company Products or the Company-Owned
Intellectual Property (other than the Contracts entered into with customers in
the ordinary course of business (collectively, the “Customer Contracts”))
involving payments in excess of $50,000 per annum;

(iii) any license, sublicense or other permission pursuant to which the Company
uses or possesses any Third Party Software or the Intellectual Property
attributable thereto (other than “shrink wrap” and similar generally available
commercial end-user licenses to software that is not redistributed with or used
in the development or provision of the Company Products) involving payments in
excess of $50,000 per annum;

(iv) any Contract involving payments or expenditures by the Company in excess of
$50,000 per annum;

(v) any Contract that expires or may be renewed at the option of any Person
other than the Company so as to expire more than one year after the date of this
Agreement involving payments in excess of $50,000 per annum;

(vi) any Contract obligating the Company to enhance, customize or otherwise
modify the Company Products or create or deliver, or accelerate the delivery of,
any new Company Products;

(vii) any trust indenture, mortgage, promissory note, loan agreement or other
Contract for the borrowing of money, any currency exchange, commodities or other
hedging arrangement or any leasing transaction of the type required to be
capitalized in accordance with GAAP;

(viii) any Contract limiting the freedom of the Company to engage or
participate, or compete with any other Person, in any line of business, market
or geographic area, or to make use of any Company-Owned Intellectual Property or
otherwise limiting the right of the Company to sell, distribute or manufacture
any products or services or to purchase or otherwise obtain any software,
components, parts, subassemblies or services;

 

28



--------------------------------------------------------------------------------

(ix) any Contract granting most favored nation pricing or similar provisions;

(x) any Contract granting any exclusive rights of any type or scope to any
Person;

(xi) any Contract granting rights of refusal, rights of first negotiation or
similar rights and/or terms to any Person;

(xii) any Contract pursuant to which the Company is a lessor or lessee of any
real property;

(xiii) any Contract of guarantee, support, indemnification, assumption or
endorsement of, or any similar commitment with respect to, the indebtedness of
any other Person;

(xiv) any Contracts relating to the membership of, or participation by, the
Company in, or the affiliation of the Company with, any industry standards group
or association; 50,000 per annum;

(xv) any Contract providing for the development of any software, content,
technology or Intellectual Property, independently or jointly, by or for the
Company (including development pursuant to a Customer Contract), (B) any
Contract that involves a sharing of revenues, profits, cash flows, expenses or
losses with other Persons or (C) any Contract that involves the payment of
royalties to any other Person in excess of $50,000 per annum;

(xvi) any agreement of indemnification or warranty or any Contract containing
any support, maintenance or service obligation or cost on the part of the
Company (other than indemnities contained in agreements for the purchase, sale
or license of any products or services entered into by the Company in the
ordinary course of business);

(xvii) any Contract with any labor union or any collective bargaining agreement
or similar contract with its employees;

(xviii) any Contract with any investment banker, broker, advisor or similar
party, or any accountant, legal counsel or other Person retained by the Company,
in connection with this Agreement and the transactions contemplated hereby;

(xix) any Contract pursuant to which the Company has acquired a business or
entity, or assets of a business or entity, whether by way of merger,
consolidation, purchase of stock, purchase of assets, license or otherwise, or
any contract pursuant to which it has any material ownership interest in any
other Person;

 

29



--------------------------------------------------------------------------------

(xx) any Contract settling any Proceeding or threatened Proceeding; and

(xxi) any Contract or obligation not listed in clauses (i) through (xviii) that
individually had or has a value or payment obligation in excess of $50,000 per
annum or is otherwise material to the Company or its businesses, operations,
financial condition, properties or assets or on which the Company’s businesses,
operations, financial condition, properties or assets is substantially
dependent.

(b) All Material Contracts are in written form. The Company has performed in all
material respects all of the obligations required to be performed by it and is
not in, nor alleged to be in, default under any Material Contract. There exists
no default or event of default or event, occurrence, condition or act, with
respect to the Company or, to the Company’s Knowledge, with respect to any other
contracting party, which, with the giving of notice, the lapse of time or the
happening of any other event or condition, would reasonably be expected to
(i) become a default or event of default under any Material Contract or
(ii) give any party the right to a rebate, chargeback, refund, credit or penalty
under any Material Contract or the right to cancel, terminate or materially
modify any Material Contract. The Company has not received any notice or other
communication regarding any actual or possible violation or breach of, default
under, or intention to cancel or adversely modify any Material Contract.

(c) Each of the Material Contracts is in full force and effect and constitutes a
legal, valid and binding agreement of the Company, and the Company has no
Knowledge that any Material Contract is not a legal, valid and binding agreement
of any other party thereto, subject in each case only to the effect, if any, of
(i) bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or
other similar laws relating to or affecting the rights or remedies of creditors
or (ii) general principles of equity, whether considered in a proceeding in
equity or at law (including the possible unavailability of specific performance
or injunctive relief). No Customer Contract permits a customer to sublicense or
otherwise transfer to a third party the Company Products, the Company
Proprietary Software or any Intellectual Property attributable thereto.

(d) The Company has made no material commitments (including with respect to
customizations, product development or payment terms) to any customers that are
not contained in the Customer Contracts.

(e) True and complete copies of each Material Contract, together with all
amendments and supplements thereto and all waivers of any terms thereof, have
been provided, or made available, to Acquiror prior to the date hereof.

2.8 Capital Structure .

(a) The authorized capital stock of the Company consists solely of (i) 7,500,000
shares of Company Common Stock and (ii) 7,500,000 shares of preferred stock, all
of which are designated as Company Preferred Stock. As of the date hereof, after
giving effect to the Company Preferred Conversion, 6,038,078 shares of Company
Common Stock and zero shares of Company Preferred Stock are issued and
outstanding. The Company holds no treasury shares and has not repurchased any
shares of Company Capital Stock. As of the date hereof, there are no other
issued and outstanding shares of Company Capital Stock or other securities of
the Company and no outstanding commitments of any character, written or oral, or
Contracts to issue any shares of Company Capital Stock or other securities of
the Company, other than pursuant to the exercise of outstanding Company Options
under the Company Option Plans.

 

30



--------------------------------------------------------------------------------

(b) Schedule 2.8(b) of the Company Disclosure Letter accurately sets forth, as
of the date hereof, the name of each Person that is the registered owner of any
shares of Company Capital Stock, and the number and class of such shares so
owned by such Person. The number of such shares set forth as being so owned by
such Person constitutes, as of the date hereof, the entire record ownership
interest of such Person in the issued and outstanding capital stock or voting
securities of the Company. All issued and outstanding shares of Company Capital
Stock are duly authorized, validly issued, fully paid and non-assessable and
were not issued in violation of any preemptive rights, rights of first refusal
or “put” or “call” rights created by statute, the Certificate of Incorporation
or Bylaws of the Company or any Contract to which the Company is a party or by
which the Company is bound. As of the Closing, there will be no liability for
dividends accrued and unpaid by the Company. The Company is not under any
obligation to register under the Securities Act any shares of Company Capital
Stock or any other securities of the Company, whether currently outstanding or
that may subsequently be issued.

(c) As of the date hereof, the Company has reserved 1,200,000 shares of Company
Common Stock for issuance to employees, non-employee directors and consultants
pursuant to the Company Option Plan, of which 290,631 shares are subject to
outstanding and unexercised Company Options, and 123,235 shares remain available
for issuance thereunder. Schedule 2.8(c) of the Company Disclosure Letter sets
forth a true, correct and complete list of all holders of outstanding Company
Options, whether or not granted under the Company Option Plans, including the
number of shares of Company Common Stock subject to each such option, the number
of vested shares of Company Common Stock subject to each such option, the date
of grant, the exercise or vesting schedule (and the terms of any acceleration
thereof), the exercise price per share, the Tax status of such option under
Section 422 of the Code, the term of each such option and the plan from which
such option was granted.

(d) All issued and outstanding shares of Company Capital Stock were issued in
material compliance with all applicable federal and state securities laws and in
compliance with all other applicable Legal Requirements and all requirements set
forth in applicable Contracts.

(e) Other than as set forth on Schedules 2.8(b) and 2.8(c) of the Company
Disclosure Letter, no Person has any right to acquire any shares of Company
Capital Stock or any options, warrants or other rights to purchase shares of
Company Capital Stock or other securities of the Company, from the Company or,
to the Knowledge of the Company, any Company Stockholder.

(f) No bonds, debentures, notes or other indebtedness of the Company (i) having
the right to vote on any matters on which stockholders may vote (or which is
convertible into, or exchangeable for, securities having such right) or (ii) the
value of which is any way based upon or derived from capital or voting stock of
the Company, is issued or outstanding (collectively, “Company Voting Debt”).

 

31



--------------------------------------------------------------------------------

(g) Except for the Company Options described in Schedule 2.8(c), there are no
options, warrants, calls, rights or Contracts of any character to which the
Company is a party or by which it is bound obligating the Company to issue,
deliver, sell, repurchase or redeem, or cause to be issued, delivered, sold,
repurchased or redeemed, any shares of any Company Capital Stock, options,
warrants or other rights to purchase shares of Company Capital Stock or other
securities of the Company, or any Company Voting Debt, or obligating the Company
to grant, extend, accelerate the vesting and/or repurchase rights of, change the
price of, or otherwise amend or enter into any such option, warrant, call, right
or Contract. Except for the Company Stockholder Agreement, there are no
Contracts relating to voting, purchase or sale of any Company Capital Stock
(i) between or among the Company and any Company Securityholders, other than
written contracts granting the Company the right to purchase unvested shares
upon termination of employment or service, and (ii) to the Knowledge of the
Company, between or among any of the Company Securityholders. True, correct and
complete copies of each Company Option Plan, all agreements and instruments
relating to or issued under each Company Option Plan (including executed copies
of all Contracts relating to each Company Option and the shares of Company
Common Stock purchased under such option) have been provided or made available
to Acquiror, and such plans and Contracts have not been amended, modified or
supplemented since being provided to Acquiror, and there are no agreements,
understandings or commitments to amend, modify or supplement such plans or
Contracts in any case from those provided to Acquiror.

(h) The Consideration Spreadsheet accurately sets forth, as of the Closing, the
name of each Person that is the registered owner of any shares of Company
Capital Stock and/or Company Options and the number and kind of such shares so
owned, or subject to Company Options so owned, by such Person. The number of
such shares set forth as being so owned, or subject to Company Options so owned,
by such Person will constitute the entire interest of such Person in the issued
and outstanding capital stock, voting securities or other securities of the
Company.

2.9 Financial Statements

(a) The Company has delivered to Acquiror its (i) audited financial statements
as of, and for the fiscal years ended, December 31, 2012, 2011 and 2010 and
(ii) unaudited financial statements as, and for the six-month period ended,
June 30, 2013 (including, in each case, balance sheets, statements of operations
and statements of cash flows) (collectively, the “Financial Statements”), which
are included as Schedule 2.9(a) of the Company Disclosure Letter.

(b) The Financial Statements (i) have been prepared from the books and records
of the Company, (ii) have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods indicated and consistent with each
other, and (iii) fairly present, in all material respects, the consolidated
financial condition of the Company at the dates therein indicated and the
consolidated results of operations and cash flows of the Company for the periods
therein specified in accordance with GAAP (subject, in the case of unaudited
interim period financial statements with respect to clauses (ii) and
(iii) above, to (x) normal recurring year-end audit adjustments, none of which
individually or in the aggregate will be material in amount, and (y) the absence
of footnotes). All reserves that are set forth in or reflected in the Balance
Sheet included in the Financial Statements as of June 30, 2013 (the “Company
Balance Sheet”) have been established in accordance with GAAP.

 

32



--------------------------------------------------------------------------------

(c) The Company has established and maintains a system of internal accounting
controls sufficient to provide reasonable assurances (i) that transactions,
receipts and expenditures of the Company are being executed and made only in
accordance with appropriate authorizations of management and the Company Board,
(ii) that transactions are recorded as necessary (A) to permit preparation of
financial statements in conformity with GAAP and (B) to maintain accountability
for assets, (iii) regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the assets of the Company, (iv) that the
amount recorded for assets on the books and records of the Company is compared
with the existing assets at reasonable intervals and appropriate action is taken
with respect to any differences, and (v) accounts, notes and other receivables
and inventory are recorded accurately, and proper and adequate procedures are
implemented to effect the collection thereof on a current and timely basis. To
the Knowledge of the Company, there are no significant deficiencies or material
weaknesses in the design or operation of the Company’s internal accounting
controls which could adversely affect the Company’s ability to record, process,
summarize and report financial data. At June 30, 2013 (the “Company Balance
Sheet Date”), there were no material loss contingencies (as such term is used in
Statement of Financial Accounting Standards No. 5 (“Statement No. 5”) issued by
the Financial Accounting Standards Board in March 1975) that are not adequately
provided for in the Company Balance Sheet as required by said Statement No. 5.
Since December 31, 2012, there has been no material change in any accounting
controls, policies, principles, methods or practices, including any change of
the foregoing with respect to reserves (whether for bad debts, contingent
liabilities or otherwise), of the Company.

(d) The Company has not identified or obtained Knowledge of any fraud, whether
or not material, that involves the Company’s management or other current or
former employees, consultants or directors of the Company who have a role in the
preparation of financial statements or the internal accounting controls utilized
by the Company, or any claim or allegation regarding any of the foregoing. The
Company has not received or otherwise had or obtained Knowledge of any material
complaint, allegation, assertion or claim, whether written or oral, in each
case, regarding accounting or auditing practices, procedures, methodologies or
methods of the Company or its internal accounting controls or any material
inaccuracy in the Company’s financial statements. Since the Company’s inception,
to the Knowledge of the Company, there have been no internal investigations
regarding accounting or revenue recognition or any other alleged misconduct.

(e) To the Knowledge of the Company, no attorney representing the Company,
whether or not employed by the Company, has reported to the Company Board or any
committee thereof or to any director or officer of the Company evidence of a
material violation of securities laws, breach of fiduciary duty or similar
violation by the Company or any of its officers, directors, employees or agents.

(f) Except as set forth on Schedule 2.9(f) of the Company Disclosure Letter, the
Company has no indebtedness for money borrowed, purchase money indebtedness,
capital leases, guarantees of third party indebtedness or similar indebtedness,
excluding operating leases (“Company Debt”). The Payoff Letters accurately set
forth the amounts required to extinguish the Company Debt.

 

33



--------------------------------------------------------------------------------

2.10 Absence of Certain Changes . Since December 31, 2012, except as disclosed
on Schedule 2.10 of the Company Disclosure Letter, (i) there has not been any
Material Adverse Effect with respect to the Company and (ii) the Company has
conducted its business only in the ordinary course consistent with past
practice. Without limiting the generality of the foregoing, except as disclosed
on Schedule 2.10 of the Company Disclosure Letter, since December 31, 2012:

(a) the Company has not made or entered into any Contract or letter of intent
with respect to any acquisition, sale or transfer of any material assets or
properties (other than nonexclusive licenses of Company Products pursuant to the
Customer Contracts and the letter of intent with the Acquiror);

(b) there has not occurred any declaration, setting aside, or payment of a
dividend or other distribution (whether in cash, stock or property) with respect
to any securities of the Company, or any direct or indirect redemption, purchase
or other acquisition by the Company of any of its securities, or any change in
any rights, preferences, privileges or restrictions of any of its outstanding
securities, and the Company has not effected or approved any split, combination
or reclassification of any Company Capital Stock;

(c) the Company has not entered into, amended (other than in the ordinary course
of business), terminated (other than in the ordinary course of business),
breached, or waived any rights, benefits or claims of the Company under, any
Material Contract, and there has not occurred any material default on the part
of the Company under any Material Contract to which the Company is a party or by
which it is, or any of its assets and properties are, bound;

(d) there has not occurred any amendment, change to or violation of the
Certificate of Incorporation or Bylaws;

(e) there has not occurred any increase in or modification of the compensation
or benefits payable or to become payable by the Company to any of its directors,
officers, employees or consultants (other than increases in the base salaries of
employees in an amount that do not exceed 5% of such base salaries), any
material modification of any “nonqualified deferred compensation plan” within
the meaning of Section 409A of the Code, or any new loans or extension of
existing loans to any such Persons (other than routine expense advances to
employees of the Company consistent with past practice), or any termination or
modification of any Company Employee Plan, and the Company has not entered into
any Contract to grant or provide (nor has granted any) severance or other
similar benefits to any such Persons;

(f) the Company has not entered into, amended or modified any employment or
service Contracts or extended the term of any existing employment or service
Contract with any Person in the employ or service of the Company;

(g) there has not occurred any change in title, office or position, or material
reduction in the responsibilities of, or change in identity with respect to the
management, supervisory or other key personnel of the Company, any termination
of employment of any such employees, or any labor dispute or claim of unfair
labor practices involving the Company;

 

34



--------------------------------------------------------------------------------

(h) the Company has not incurred, created or assumed any Encumbrance (other than
a Permitted Encumbrance) on any of its assets or properties, any liability for
borrowed money or any liability as guaranty or surety with respect to the
obligations of any other Person;

(i) the Company has not paid, discharged, cancelled or waived any Encumbrance or
liability which was not shown on the Company Balance Sheet or incurred in the
ordinary course of business consistent with past practice since the Company
Balance Sheet Date;

(j) the Company has not deferred, failed to pay or otherwise satisfy any
liability in excess of $50,000 of the Company which is presently due and payable
except liabilities that are being contested in good faith by appropriate means
or proceedings;

(k) the Company has not given any discount, accommodation or other concession to
any customer outside the ordinary course of business, consistent with past
practice;

(l) the Company has not made any material change in the manner in which it
extends discounts, credits or warranties to customers;

(m) there has been no material damage, destruction or loss, whether or not
covered by insurance, affecting the assets, properties or business of the
Company;

(n) the Company has not sold, disposed of, transferred or licensed to any Person
any rights to any Company-Owned Intellectual Property other than non-exclusive
licenses in the ordinary course of business consistent with past practice, has
not acquired or licensed from any Person any Intellectual Property, and has not
sold, disposed of, transferred or provided a copy of the source code for the
Company Proprietary Software to any Person;

(o) the Company has not issued (or made any commitments to issue) additional
securities, except for the grant of Company Options or pursuant to the exercise
of any Company Options;

(p) the Company has not incurred any liability in excess of $50,000 that is
required by GAAP to be reflected on a balance sheet (other than as reflected in
the Financial Statements);

(q) the Company has not made any payment in excess of $50,000 (other than as
reflected in the Financial Statements);

(r) the Company has not purchased or otherwise acquired any property, rights or
assets having a value in excess of $50,000 (other than as reflected in the
Financial Statements);

(s) the Company has not engaged in any transaction outside the ordinary course
of business, other than transactions involving payments that do not exceed
$50,000;

 

35



--------------------------------------------------------------------------------

(t) the Company has not (i) made or changed any election in respect of Taxes,
(ii) adopted or changed any accounting method in respect of Taxes, (iii) entered
into any tax allocation agreement, tax sharing agreement, indemnity agreement
relating primarily to indemnification for Taxes, closing agreement, or
settlement or compromise of any claim or assessment in respect of Taxes, or
(iv) consented to the extension or waiver of the limitation period applicable to
any claim or assessment in respect of Taxes with any Governmental Entity or
otherwise;

(u) the Company has not made any material commitment, promise or representation
to any customer that are not contained in the Customer Contracts;

(v) the Company has not failed to renew, canceled, or amended, any insurance
policy; and

(w) the Company has not agreed, in writing or otherwise, to do any of the
foregoing.

2.11 No Liabilities . The Company has no debts, liabilities or obligations
(whether accrued or fixed, absolute or contingent, matured or unmatured,
determined or determinable, asserted or unasserted, known or unknown) of a type
required to be reflected on a balance sheet prepared in accordance with GAAP,
except (i) those which are adequately reflected or reserved against on the
Company Balance Sheet, (ii) those which have been incurred by the Company since
the Balance Sheet Date in the ordinary course of business consistent with past
practices, and (iii) those that are not material in the aggregate.

2.12 Assets and Properties

(a) The Company does not own any real property. Schedule 2.12(a) of the Company
Disclosure Letter identifies each parcel of real property leased, occupied or
otherwise used by the Company (the “Company Real Estate”). The Company has
reasonably adequate rights of ingress and egress into any Company Real Estate
and has no Knowledge of any facts that could reasonably be expected to
materially and adversely affect the possession, use or occupancy of the Company
Real Estate. All utilities serving the Company Real Estate are installed and
operating and are sufficient to enable the Company Real Estate to continue to be
used and operated consistent with past practices, and any so-called hook-up fees
or other associated charges accrued to date and payable by the Company have been
fully paid. Except as set forth in Schedule 2.12(a) of the Company Disclosure
Letter, all Company Real Estate is leased free and clear of all Encumbrances,
except for Permitted Encumbrances, and to the Knowledge of the Company, no
Company Real Estate is subject to any order to be sold or condemned,
expropriated or otherwise taken by any public authority with or without payment
of compensation therefore, nor to the Knowledge of the Company is any such
proceeding threatened. The Company has heretofore provided to Acquiror true,
correct and complete copies of all leases, subleases and other agreements under
which the Company uses or occupies or has the right to use or occupy, now or in
the future, any real property or facility, including all modifications,
amendments and supplements thereto.

 

36



--------------------------------------------------------------------------------

(b) The tangible property of the Company that is used in the operations of its
business is not obsolete, dangerous or in need of renewal or replacement, except
for renewal, replacement and ordinary wear and tear in the ordinary course of
business, consistent with past practice. All properties owned or leased by the
Company and used in the operations of the Company are reflected on the Company
Balance Sheet to the extent required under GAAP to be so reflected.

(c) Schedule 2.12(c) of the Company Disclosure Letter sets forth a list of each
material tangible asset and item of personal property of the Company as of the
date hereof, together with a brief description, including the type and book
value, of each such item of personal property or asset.

2.13 Title to Property; Encumbrances . The Company has good and valid title to
all of its properties, and interests in properties and assets, real and
personal, reflected on the Company Balance Sheet or acquired after the Company
Balance Sheet Date (except properties and assets, or interests in properties and
assets, sold or otherwise disposed of since the Company Balance Sheet Date in
the ordinary course of business consistent with past practice), or, with respect
to leased properties and assets, valid leasehold interests in such properties
and assets which afford the Company valid leasehold possession of the properties
and assets that are the subject of such leases, in each case, free and clear of
all Encumbrances, except (a) Permitted Encumbrances incurred in the ordinary
course of business consistent with past practice for obligations not past due,
(b) such imperfections of title and non-monetary Encumbrances as do not and will
not materiality detract from or interfere with the use of the properties subject
thereto or affected thereby, or otherwise impair business operations involving
such properties, and (c) liens set forth on Schedule 2.13 of the Company
Disclosure Letter.

2.14 Litigation . Except as set forth on Schedule 2.14 of the Company Disclosure
Letter:

(a) There is no Proceeding pending, or, to the Knowledge of the Company,
threatened against the Company or any of its assets or properties. To the
Knowledge of the Company, there is no any reasonable basis for any such
Proceeding.

(b) There is no judgment, decree, injunction or order against the Company, or
any of its assets or properties.

(c) There is no Proceeding pending, or, to the Knowledge of the Company,
threatened against the Company based upon the Company entering into this
Agreement or any of the other transactions or agreements contemplated hereby,
nor, to the Knowledge of the Company, is there any reasonable basis for any
Person to assert a claim against the Company based upon the Company entering
into this Agreement or any of the other transactions or agreements contemplated
hereby.

(d) The Company has no Proceeding pending or threatened against any other
Person.

(e) The Company has no Knowledge of any causes of action, Proceedings, fines or
penalties, or any reasonable basis therefor, against the Company arising from or
related to a breach of privacy or security or invasion of privacy related to or
arising from the use, implementation or development of the Company Products.

 

37



--------------------------------------------------------------------------------

2.15 [Intentionally Omitted.]

2.16 Compliance with Laws.

(a) The Company is in compliance in all material respects with, is not in
material violation of, and has not received any written notice of, or, the
Knowledge of the Company, other communication regarding, any violation,
investigation relating to any violation or threat to be charged with any
violation with respect to, any Legal Requirement with respect to the Company,
the conduct of its business, or the ownership or operation of its business.
Without limiting the foregoing:

(i) The Company is in material compliance with all currently applicable Legal
Requirements respecting employment, discrimination in employment, terms and
conditions of employment, worker classification (including the proper
classification of workers as independent contractors and consultants),
immigration, wages, hours and occupational safety and health and employment
practices, including the Immigration Reform and Control Act, and is not engaged
in any unfair labor practice.

(ii) The Company has conducted its export transactions in accordance in all
material respects with applicable provisions of United States export control
laws and regulations, including but not limited to the Export Administration Act
and implementing Export Administration Regulations.

(b) The Company has not received any written notice of or, to the Knowledge of
the Company, other communication regarding (A) any actual or possible violation
of law or any Company Authorization or any failure to comply with any term or
requirement of any Company Authorization or (B) any actual or possible
revocation, withdrawal, suspension, cancellation, termination or modification of
any Company Authorization.

(c) To the Knowledge of the Company, none of the Company Authorizations will be
terminated or impaired, or will become terminable, in whole or in part, as a
result of the consummation of the transactions contemplated by this Agreement.

(d) The Company is not a party to, or bound by, any order or corporate integrity
agreement or other formal or informal agreement with any Governmental Entity
with respect to the conduct of the Company’s business and operations.

(e) The Company has not, directly or indirectly, used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity, made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds, violated any provision of the Foreign Corrupt
Practices Act of 1977, as amended, or made any bribe, rebate, payoff, influence
payment, kickback or other similar unlawful payment to any officer or employee
of any Governmental Entity, a member of a foreign political party or a candidate
for political office in a foreign country, for the purpose of influencing any
act or decision of any such Person acting in his or her official capacity or
inducing the Person to do or omit to do any action in violation of his or her
lawful duty, inducing such Person to use his or her influence with any
government to affect or influence any act or decision of such government or
instrumentality, in order to assist the Company to obtain or retain business for
or with, or in directing business to, any Person.

 

38



--------------------------------------------------------------------------------

2.17 Intellectual Property.

(a) Schedule 2.17(a)(i) of the Company Disclosure Letter contains an accurate
and complete list and description (including a name, product description,
version level, the language in which it is written and the hardware
requirements) of all Company Proprietary Software. Schedule 2.17(a)(ii) of the
Company Disclosure Letter contains an accurate and complete list and description
(including a name, product description, version level, the language in which it
is written and the hardware requirements) of all Third Party Software.

(b) Schedule 2.17(b) of the Company Disclosure Letter contains an accurate and
complete list of (i) each item of Registered Intellectual Property in which the
Company has or purports to have an ownership interest of any nature (whether
exclusively, jointly with another Person, or otherwise), (ii) the jurisdictions
in which each such item of Registered Intellectual Property has been registered
or filed, the applicable registration or serial number and the application or
issuance date, as applicable, and (iii) any other Person that has an ownership
interest in such item of Registered Intellectual Property and the nature of such
ownership interest.

(c) Except as set forth on Schedule 2.13(c) of the Company Disclosure Letter,
the Company has good and marketable title to all of the Company-Owned
Intellectual Property and owns all Company-Owned Intellectual Property free and
clear of any Encumbrances (other than Permitted Encumbrances). No Person,
including any customer pursuant to the Customer Contracts, has any ownership
interest in or other right to any Company-Owned Intellectual Property (including
any interest or right in any derivatives thereof, whether or not developed as of
the Closing Date), including the right to royalty payments based on Company’s or
its customers’ license, sale or use of the Company Products other than those set
forth in the Material Contracts. The Company has not received any notice or
claims challenging the Company’s exclusive ownership of any Company-Owned
Intellectual Property or the validity or enforceability of any Company-Owned
Intellectual Property. The Company has not granted to any Person any exclusive
rights in any Company-Owned Intellectual Property.

(d) The Company has such rights in and to the Third Party Intellectual Property
and all other Intellectual Property as is necessary to operate the Company’s
business as currently conducted. The Company-Owned Intellectual Property
together with the Third Party Intellectual Property constitutes all of the
Intellectual Property necessary to operate the Company’s business as currently
conducted, including all Intellectual Property embodied in the Company Products.

 

39



--------------------------------------------------------------------------------

(e) The Company has never infringed or otherwise violated (collectively,
“Infringed”), any Intellectual Property Right of any Person, and no claim of
such infringement, misappropriation, or violation is pending or threatened
against Company or any Person who may be entitled to be indemnified, defended,
held harmless, or reimbursed by the Company for such Infringement. Except as set
forth on Schedule 2.17(e) of the Company Disclosure Letter, no Company-Owned
Intellectual Property or Company Product is subject to any proceeding or
outstanding order or Contract that restricts in any manner the use, transfer or
licensing thereof by the Company or may affect the validity, use or
enforceability of the Company-Owned Intellectual Property.

(f) To the Knowledge of Company, no Person has Infringed or is Infringing any of
the Intellectual Property Rights applicable to the Company-Owned Intellectual
Property.

(g) The Company has taken all commercially reasonable steps to maintain the
confidentiality of and otherwise protect and enforce its rights in all
proprietary information that Company holds, or purports to hold, as a trade
secret. The Company has taken all commercially reasonable steps to protect and
enforce its rights in the Company-Owned Intellectual Property.

(h) All Company-Owned Intellectual Property is valid, subsisting and, to the
Company’s Knowledge, enforceable. Each item of Company-Owned Intellectual
Property that is Registered Intellectual Property is and at all times has been
in compliance with all Legal Requirements, and all filings, payments, and other
actions required to be made or taken to maintain such item of Company-Owned
Intellectual Property in full force and effect have been made by the applicable
deadline. Schedule 2.17(h) of the Company Disclosure Letter identifies and
describes each filing, payment, and action that must be made or taken on or
before the date that is ninety (90) days after the Closing Date in order to
maintain each item of Company-Owned Intellectual Property that is Registered
Intellectual Property in full force and effect.

(i) Except as set forth on Schedule 2.17(i) of the Company Disclosure Letter,
the Company maintains (i) machine-readable copies of the Company Proprietary
Software and the Third Party Software and (ii) reasonably complete technical
documentation or user manuals for all releases or versions thereof currently in
use by Company or its customers. Such machine-readable copy conforms to the
corresponding source code listing in all material respects.

(j) Except as set forth on Schedule 2.17(j)(i) of the Company Disclosure Letter,
the Company Proprietary Software and the Third Party Software does not contain
and is not in any manner derived from any Publicly Available Software and does
not contain any Harmful Code. Except as set forth on Schedule 2.17(j)(ii), no
source code for any Company Proprietary Software has been delivered, licensed,
or made available to any escrow agent or other Person. Except as set forth on
Schedule 2.17(j)(iii), the Company has no obligation (whether present,
contingent, or otherwise) to deliver, license, or make available the source code
for any Company Proprietary Software to any escrow agent or other Person. No
event has occurred, and no circumstance or condition exists, that (with or
without notice or lapse of time) will, or could reasonably be expected to,
result in the delivery, license, or disclosure of any source code for any
Company Proprietary Software to any other Person.

(k) All Company Products comply in all material respects with all
representations, warranties and other requirements applicable to such products,
including those specified in all Customer Contracts and all applicable
specifications published by Company. Except as set forth on Schedule 2.17(k) of
the Company Disclosure Letter, the Company Products have not been customized in
any material respects for particular customers.

 

40



--------------------------------------------------------------------------------

(l) The Company is not and never has been a member or promoter of, or a
contributor to, any industry standards body or similar organization that could
require or obligate the Company to grant or offer to any other Person any
license or right to any Company-Owned Intellectual Property.

(m) All personnel, including employees, agents, consultants and contractors, who
have contributed to or participated in the conception or development of the
Company Proprietary Software:

(i) have executed and are legally bound by a nondisclosure agreement applicable
to the Company’s confidential information to which Company is the beneficiary
either directly or indirectly (for example, in the case of an employee of a
consultant or independent contractor who has entered into such a nondisclosure
agreement with Company); and

(ii) (A) have been party to a “work-for-hire” arrangement or agreement with
Company that has accorded Company full, original, and exclusive ownership of all
Intellectual Property developed for the Company or (B) have executed appropriate
instruments of assignment in favor of Company as assignee that have conveyed to
Company full, effective, and exclusive ownership of all Intellectual Property
developed for the Company, in each case either directly or indirectly (for
example, in the case of a an employee of a consultant or independent contractor
who has entered into such an assignment agreement with Company).

(n) No funding, facilities, or personnel of any Governmental Entity were used,
directly or indirectly, to develop or create, in whole or in part, any
Company-Owned Intellectual Property.

2.18 Environmental Matters. (a) All Hazardous Materials and wastes of the
Company has been disposed of in accordance in all material respects with all
Environmental and Safety Laws; (b) the Company has not received any written
notice of any noncompliance of the Facilities or its past or present operations
with Environmental and Safety Laws; (c) no notices, administrative actions or
suits are pending or, the Company’s Knowledge, threatened relating to an actual
or alleged violation of any applicable Environmental and Safety Laws by the
Company; (d) to the Company’s Knowledge, the Company is not a potentially
responsible party under the federal Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, or any analogous state,
local or foreign laws arising out of events occurring prior to the Closing Date;
(e) to the Company’s Knowledge, there have not been in the past, and are not
now, any Hazardous Materials on, under or migrating to or from any of the
Facilities; (f) to the Company’s Knowledge, there have not been in the past, and
are not now, any underground tanks or underground improvements at, on or under
any of the Facilities, including treatment or storage tanks, sumps, or water,
gas or oil wells; (g) the Company’s uses and activities at the Facilities have
at all times materially complied with all Environmental and Safety Laws; and
(h) to the Knowledge of the Company, there have not been in the past, and are
not now, any events, conditions, circumstances, activities, practices,
incidents, actions or plans which could reasonably be expected to interfere with
or prevent continued compliance with, or which could reasonably be expected to
give rise to any common law or legal liability, or otherwise form the basis for
any claim, action, suit, proceeding, hearing or investigation against or
involving the Company, based on or related to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling, or the
emission, discharge, release or threatened release into the environment, of any
Hazardous Material.

 

41



--------------------------------------------------------------------------------

2.19 Taxes . Except as set forth on Schedule 2.19 of the Company Disclosure
Letter:

(a) Each of the Company and its Subsidiaries have timely filed (including
extensions thereof) all Tax Returns required to be filed by them and have timely
paid all Taxes shown to be due on such Tax Returns and all other Taxes otherwise
due. All such Tax Returns were complete and accurate and have been prepared in
compliance in all material respects with all applicable Legal Requirements. The
Company has delivered or made available to Acquiror correct and complete copies
of (i) all income Tax Returns of the Company and its Subsidiaries filed for the
last three years and (ii) all examination reports and all statements of
deficiencies assessed against or agreed to by the Company or any of its
Subsidiaries.

(b) The unpaid Taxes of the Company and its Subsidiaries (i) did not, as of the
Company Balance Sheet Date, exceed the reserve for Tax liability set forth on
the face of the Company Balance Sheet and (ii) will not exceed such reserve as
adjusted for operations through the Closing Date.

(c) No Tax Return of the Company or any of its Subsidiaries has ever been
audited by any Governmental Entity nor is any such audit in process, pending or,
to the Company’s Knowledge, threatened (either verbally or in writing). There is
(i) no claim for Taxes being asserted against the Company or any of its
Subsidiaries that has resulted in or will result in a lien against the property
of the Company or any of its Subsidiaries other than liens for Taxes not yet due
and payable or Permitted Encumbrances, and, to the Company’s Knowledge, there is
no reasonable basis for the assertion by any Tax Authority of any such claim for
unpaid Taxes, (ii) no audit or pending audit of, or Tax controversy associated
with, any Tax Return of the Company or any of its Subsidiaries being conducted
by a Tax Authority, (iii) no extension of any statute of limitations on the
assessment of any Taxes granted by the Company or any of its Subsidiaries
currently in effect, and (iv) no agreement to any extension of time for filing
any Tax Return of the Company or any of its Subsidiaries which has not been
filed and (v) no written ruling related to Taxes of the Company or any of its
Subsidiaries or any agreement with a Tax Authority relating to Taxes of the
Company or any of its Subsidiaries. No claim has ever been made to the Company
or any of its Subsidiaries in writing by any Governmental Entity in a
jurisdiction where the Company or any of its Subsidiaries does not file Tax
Returns that the Company or any of its Subsidiaries is or may be subject to
taxation by that jurisdiction.

(d) Except as set forth in Schedule 2.7 of the Company Disclosure Letter,
neither the Company nor any of its Subsidiaries is a party to or bound by any
Tax sharing, Tax indemnity, or Tax allocation agreement nor does the Company or
any of its Subsidiaries have any liability or potential liability to another
party under any such agreement whether as a transferee or successor or
otherwise.

 

42



--------------------------------------------------------------------------------

(e) Neither the Company nor any of its Subsidiaries has consummated or
participated in, in any Taxable period for which the statute of limitations has
not expired, and none of them is currently participating in, any transaction
which was or is a “Tax shelter” transaction as defined in Sections 6662 or 6111
of the Code or the Treasury Regulations promulgated thereunder. Neither the
Company nor any of its Subsidiaries has participated in, in any Taxable period
for which the statute of limitations has not expired, or is currently
participating in, a “Listed Transaction” or a “Reportable Transaction” within
the meaning of Section 6707A(c) of the Code or Treasury Regulation
Section 1.6011-4(b), or any transaction requiring disclosure under a
corresponding or similar provision of state, local, or foreign law. For all
Taxable periods for which the statute of limitations has not yet expired, the
Company and each of its Subsidiaries have disclosed on their Tax Returns for
such Taxable periods any Tax reporting position taken in such Tax Returns which
could result in the imposition of penalties under Section 6662 of the Code or
any comparable provisions of state, local or foreign law.

(f) Neither the Company nor any of its Subsidiaries is or has ever been a member
of any consolidated affiliated or unitary group for Tax purposes (other than a
group the common parent of which was the Company). Neither the Company nor any
of its Subsidiaries has any liability for any Taxes of any Person (other than
the Company or any of its Subsidiaries) imposed on the Company or any of its
Subsidiaries as a transferee or successor, by contract or pursuant to any Law,
which Taxes relate to an event or transaction occurring before the Closing Date,
in each case in excess of the amount, if any, reserved for such Taxes (excluding
any reserve for deferred Taxes established to reflect timing differences between
book and Tax income) on the Financial Statements.

(g) Each of the Company and its Subsidiaries currently utilize the accrual
method of accounting for income Tax purposes, and such accounting method has not
changed in the past three (3) years. Neither the Company nor any of its
Subsidiaries will be required to include in income, or exclude any item of
deduction from, Taxable income for any Taxable period (or portion thereof)
ending after the Closing Date as a result of any (i) any adjustment under either
Section 481(a) or 482 of the Code (or any analogous provision of state, local or
foreign law) by reason of a change in method of accounting or otherwise for a
Taxable period ending on or prior to the Closing Date; (ii) “closing agreement”
described in Section 7121 of the Code (or any corresponding or similar provision
of state, local, or foreign Tax law) entered into by the Company prior to
Closing; (iii) installment sale or open transaction disposition made on or prior
to the Closing Date; (iv) any intercompany transaction or excess loss account
(or any corresponding or similar provision of state, local, or foreign Tax law)
occurring or arising on or prior to the Closing Date; (v) prepaid amount
received by the Company or any of its Subsidiaries on or prior to the Closing
Date; or (vi) election under Section 108(i) of the Code made by the Company or
any of its Subsidiaries prior to the Closing.

(h) As of immediately prior to the Effective Time, none of the Tax attributes
(including net operating loss carry forwards and general business Tax credits)
of the Company and its Subsidiaries is limited by Sections 269, 382, 383 or 384
of the Code (or any corresponding or similar provision of state, local, or
foreign Tax law).

(i) The Company has provided or made available to Acquiror all written
agreements relating to any applicable Tax holidays or incentives. Each of the
Company and its Subsidiaries are in compliance in all material respects with the
requirements for any applicable Tax holidays or incentives.

 

43



--------------------------------------------------------------------------------

(j) Neither the Company nor any of its Subsidiaries is or within the last five
years has ever been a “United States real property holding corporation” within
the meaning of Section 897 of the Code.

(k) Neither the Company nor any of its Subsidiaries has distributed stock of
another entity, nor has the Company or any of its Subsidiaries had its stock
distributed by another entity, within the past three (3) years, in a transaction
that was purported or intended to be governed in whole or in part by Section 355
or Section 361 of the Code.

(l) Each of the Company and its Subsidiaries (i) have complied with all
applicable Legal Requirements relating to the payment, reporting and withholding
of Taxes (including withholding of Taxes pursuant to Sections 1441, 1442, 1445
and 1446 of the Code or similar provisions under any foreign law), and
(ii) have, within the time and in the manner prescribed by law, withheld from
employee wages, consulting compensation, payments to creditors and payments to
other third parties and paid over to the proper governmental authorities (or is
properly holding for such timely payment) all amounts required to be so withheld
and paid over under all applicable Legal Requirements, including federal and
state income Taxes, Federal Insurance Contribution Act, Medicare, Federal
Unemployment Tax Act, relevant state income and employment Tax withholding laws.

(m) Neither the Company nor any of its Subsidiaries is a party to any joint
venture, partnership, contract or other arrangement that is treated as a
partnership for federal, state, local or foreign income tax purposes.

(n) Neither the Company nor any of its Subsidiaries has been subject to the
limitations of Section 163(j) of the Code, or any similar provision of state or
foreign law, for any taxable year ending before the Closing Date.

(o) The Company has made a valid election under Section 174 of the Code to
deduct research and development costs currently and such election is currently
in effect and has not been revoked.

(p) Neither the Company nor any of its Subsidiaries has ever had an interest in
a “foreign business entity” as such term is defined in Section 6038 of the Code.

(q) The Company and each of its Subsidiaries have a taxable year ending on
December 31.

(r) There are no liens on the assets of the Company or any of its Subsidiaries
relating to or attributable to Taxes owing by the Company or any of its
Subsidiaries, other than Permitted Encumbrances.

(s) None of the assets of the Company or any of its Subsidiaries is treated as
“tax exempt use property” within the meaning of Section 168(h) of the Code.

 

44



--------------------------------------------------------------------------------

(t) There are no contracts, plans or arrangements, including, but not limited
to, the provisions of this Agreement or the other documents implementing the
provisions of this Agreement, covering any employee or former employee of the
Company or any of its Subsidiaries that, individually or collectively, could
give rise to the payment of any amount (or portion thereof) for which a
deduction would be disallowed by reason of Sections 280G or 162(m) of the Code

(u) The Company operates at least one significant historic business line, or
owns at least a significant portion of its historic business assets, in each
case within the meaning of Treasury Regulation Section 1.368-1(d).

(v) Neither the Company nor any of its Subsidiaries has received any letter
ruling from the Internal Revenue Service (or any comparable ruling from any
other taxing authority) which will affect the taxation of the Company or the
Surviving Corporation after the Closing.

(w) Immediately following the Second Effective Time, provided that the Company
does not dispose of assets or incur liabilities after the Effective Time and at
or prior to the Second Effective Time, Surviving Sub will hold at least 90% of
the fair market value of the net assets and at least 70 percent of the fair
market value of the gross assets held by the Company immediately prior to the
Merger. For purposes of this representation, amounts paid by the Company to
dissenters other than with funds provided by Acquiror or its Affiliates, amounts
paid by the Company to Company Stockholders who receive cash or other property
other than from cash or property provided by Acquiror or its Affiliates, assets
of the Company used to pay its reorganization expenses (other than such assets
provided by Acquiror or its Affiliates), and all redemptions and distributions
(except for regular, normal dividends) made by the Company immediately preceding
the Merger, will be included as assets of the Company held immediately prior to
the Merger.

(x) Provided that the Company does not incur liabilities, and that its assets do
not come to be subject to liabilities, after the Effective Time and at or prior
to the Second Effective Time, the liabilities of the Company to be assumed by
the Surviving Sub as a result of the Merger and the Second Merger and the
liabilities to which the transferred assets of the Company will be subject as of
the Second Effective Time will have been incurred by the Company in the ordinary
course of its business, except that the Company’s obligations in respect of
Transaction Expenses and to make payments as provided for herein were incurred
in connection with the transactions provided for herein.

(y) There is no intercorporate indebtedness existing between Acquiror and the
Company or between Surviving Sub or Sub and the Company that was issued,
acquired, or will be settled at a discount.

(z) The Company is not an investment company as defined in
Section 368(a)(2)(F)(iii) and (iv) of the Code.

(aa) The Company is not under the jurisdiction of a court in a title 11 or
similar case within the meaning of Section 368(a)(3)(a) of the Code.

 

45



--------------------------------------------------------------------------------

(bb) Provided that there is no change in the fair market value of the Company’s
assets between the Effective Time and the Second Effective Time and that the
Company incurs no liabilities, and its assets do not come to be subject to
liabilities, after the Effective Time and at or prior to the Second Effective
Time, the fair market value of the assets of the Company transferred to
Surviving Sub as a result of the Merger and the Second Merger will equal or
exceed the sum of the Company’s liabilities, including the liabilities assumed
by Surviving Sub in the transactions, plus the amount of liabilities, if any, to
which the transferred assets will be subject.

2.20 Employee Benefit Plans and Employee Matters .

(a) Schedule 2.20(a) of the Company Disclosure Letter lists, with respect to the
Company and any trade or business (whether or not incorporated) which is treated
as a single employer with the Company (an “ERISA Affiliate”) within the meaning
of Section 414(b), (c), (m) or (o) of the Code, (i) all “employee benefit plans”
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), (ii) each loan to an employee in excess of
$10,000, (iii) all stock option, stock purchase, restricted stock, restricted
stock unit, phantom stock, stock appreciation right, severance, employee
relocation, cafeteria benefit (Section 125 of the Code), dependent care (Section
129 of the Code), , tuition reimbursement, adoption assistance, sick pay,
accrued leave, PTO, vacation, holiday, unemployment, “nonqualified deferred
compensation plan” (Sections 409A(d)(1) or 3121(v)(2)(C) of the Code), or
accident insurance plans, programs or arrangements, (iv) all bonus, commission,
retention, change in control, or incentive plans, programs or arrangements,
(v) all fringe benefit or other employee benefit plans, programs, policies or
arrangements, whether or not subject to ERISA, and (vi) all employment or
executive compensation or severance agreements, written or otherwise,
participated in, maintained by, or contributed to by the Company or any ERISA
Affiliate for the benefit of, or relating to, any present or former employee,
officer or non-employee director of the Company (all of the foregoing described
in clauses (i) through (vi), collectively, the “Company Employee Plans”).

(b) The Company has furnished or made available to Acquiror a true, correct and
complete copy of each of the Company Employee Plans and related plan documents
(including trust documents, insurance policies or Contracts, employee booklets,
summary plan descriptions ) and has, with respect to each Company Employee Plan
which is subject to ERISA reporting requirements, provided or made available to
Acquiror true, correct and complete copies of the Form 5500 reports filed for
the last three plan years with respect to any Company Employee Plan required to
file Form 5500s. Any Company Employee Plan intended to be qualified under
Section 401(a) of the Code has either obtained from the Internal Revenue Service
a favorable determination letter as to its qualified status under the Code, or
has applied (or has time remaining in which to apply) to the Internal Revenue
Service for such a determination letter prior to the expiration of the requisite
period under applicable Treasury Regulations or Internal Revenue Service
pronouncements in which to apply for such determination letter and to make any
amendments necessary to obtain a favorable determination or has been established
under a prototype plan for which an Internal Revenue Service opinion letter has
been obtained by the plan sponsor and is valid as to the adopting employer. The
Company has also provided to Acquiror a true, correct and complete copy of the
most recent Internal Revenue Service determination or opinion letter issued with
respect to each such Company Employee Plan, and nothing has occurred since the
issuance of each such letter which would reasonably be expected to cause the
loss of the tax-qualified status of any Company Employee Plan subject to
Section 401(a) of the Code. For the current plan year, each Company Employee
Plan subject to Section 401(a) of the Code satisfies the coverage tests under
Section 410(b) of the Code, taking into account leased employees to the extent
required by Section 414(m) of the Code. All individuals who, pursuant to the
terms of any Company Employee Plan, are entitled to participate in any Company
Employee Plan, are currently participating in such Company Employee Plan or have
been offered an opportunity to do so. The Company neither sponsors nor maintains
any self-funded employee welfare benefit plan, other than a health flexible
spending account arrangement offered through a Code Section 125 cafeteria plan.
No Company Employee Plan is funded by, associated with or related to a
“voluntary employees’ beneficiary association” within the meaning of
Section 501(c)(9) of the Code.

 

46



--------------------------------------------------------------------------------

(c) None of the Company Employee Plans promises or provides retiree medical or
other retiree welfare benefits to any person other than as required under Part 6
of Title I of ERISA or Section 4980B of the Code (“COBRA”) or similar state law.
There has been no “prohibited transaction” (within the meaning of Section 406 of
ERISA and Section 4975 of the Code and not exempt under Section 408 of ERISA and
regulatory guidance thereunder) with respect to any Company Employee Plan for
which the Company is liable. Each Company Employee Plan and any funding vehicle
associated therewith has been established and administered in accordance with
its terms and in compliance with the requirements prescribed by any and all
statutes, rules and regulations (including ERISA and the Code) in all material
respects. The Company and each ERISA Affiliate, as applicable, have performed
all obligations required under each Company Employee Plan and are not in default
under or in violation of, and have no Knowledge of any default or violation by
any other party to, any of the Company Employee Plans except for defaults or
violations that could not reasonably be expected to result in material liability
or penalty. Neither the Company nor any ERISA Affiliate is subject to any
material liability or penalty under Sections 4976 through 4980 of the Code or
Title I of ERISA with respect to any of the Company Employee Plans. All
contributions required to be made by the Company or any ERISA Affiliate to any
Company Employee Plan have been made on or before their due dates and a
reasonable amount has been accrued for contributions to each Company Employee
Plan for the current plan year. In addition, with respect to each Company
Employee Plan intended to include a Code Section 401(k) arrangement, the Company
and ERISA Affiliates have since the plan year commencing in 2010 made timely
deposits of employee salary reduction contributions and participant loan
repayments, as determined pursuant to regulations issued by the United States
Department of Labor. Each Company Employee Plan can be amended, terminated or
otherwise discontinued after the Effective Time in accordance with its terms,
without liability to Acquiror or the Surviving Corporation (other than ordinary
administrative expenses typically incurred in a termination event or amounts
which are reflected on the Company Balance Sheet as of the Closing). With
respect to each Company Employee Plan subject to ERISA as either an employee
pension benefit plan within the meaning of Section 3(2) of ERISA or an employee
welfare benefit plan within the meaning of Section 3(1) of ERISA, the Company
has properly and timely filed and distributed or posted all notices and reports
to employees required to be filed, distributed or posted with respect to each
such Company Employee Plan except where any such failure could not result in a
material liability to Acquiror or the Surviving Corporation. No suit,
administrative proceeding, litigation or other action (other than routine claims
for benefits in the normal course) has been brought, or to the Knowledge of the
Company, is threatened, against or with respect to any such Company Employee
Plan, or against or with respect to the Company or any ERISA Affiliate with
respect to any Company Employee Plan, or against or with respect to any
fiduciary or other party with respect to any Company Employee Plan, including
any audit or inquiry by the Internal Revenue Service or United States Department
of Labor.

 

47



--------------------------------------------------------------------------------

(d) With respect to each Company Employee Plan, each of the Company and each
United States Subsidiary has complied in all material respects with (i) the
applicable health care continuation and notice provisions of COBRA and the
regulations thereunder, (ii) the applicable requirements of the Family Medical
and Leave Act of 1993 and the regulations thereunder, (iii) the applicable
requirements of the Health Insurance Portability and Accountability Act of 1996
and the regulations thereunder, (iv) the applicable requirements of the
Americans with Disabilities Act of 1990, as amended and the regulations
thereunder, (v) the Age Discrimination in Employment Act of 1967, as amended,
and (vi) the applicable requirements of the Women’s Health and Cancer Rights Act
of 1998 and the regulations thereunder.

(e) There has been no amendment to, written interpretation or announcement
(whether or not written) by the Company or other ERISA Affiliate relating to, or
change in participation or coverage under, any Company Employee Plan which would
materially increase the expense of maintaining such Company Employee Plan above
the level of expense incurred with respect to such Company Employee Plan for the
most recent fiscal year included in the Financial Statements. No Company
Employee Plan will be subject to any surrender fees or service fees upon
termination other than the normal and reasonable administrative fees associated
with the termination of benefit plans.

(f) Neither the Company nor any current or former ERISA Affiliate currently
maintains, sponsors, participates in or contributes to, or has ever maintained,
established, sponsored, participated in, or contributed to, any pension plan
(within the meaning of Section 3(2) of ERISA) which is subject to Part 3 of
Subtitle B of Title I of ERISA, Title IV of ERISA or Section 412 of the Code.

(g) Neither the Company nor any ERISA Affiliate is a party to, or has made any
contribution to or otherwise incurred any obligation under, any “multiemployer
plan” as such term is defined in Section 3(37) of ERISA, any “multiple employer
welfare arrangement” as such term is defined in Section 3(40) of ERISA, or any
“multiple employer plan” as described in Section 210(a) of ERISA or
Section 413(c) of the Code.

(h) Except as set forth on Schedule 2.20(h) of the Company Disclosure Letter,
none of the execution and delivery of this Agreement, the consummation of the
Merger or any other transaction contemplated hereby or any termination of
employment or service in connection therewith or subsequent thereto will,
individually or together with the occurrence of some other event, (i) result in
any payment (including severance, golden parachute or bonus amounts) becoming
due to any Person, (ii) materially increase or otherwise enhance any benefits
otherwise payable by the Company, (iii) result in the acceleration of the time
of payment or vesting of any such benefits, except as required under
Section 411(d)(3) of the Code, (iv) increase the amount of compensation due to
any Person, or (v) result in the forgiveness in whole or in part of any
outstanding loans made by the Company to any Person.

 

48



--------------------------------------------------------------------------------

(i) The Company has withheld all amounts required by law or by agreement to be
withheld from the wages, salaries, and other payments to employees and is not
liable for any arrears of wages, compensation, Taxes, penalties or other sums
for failure to comply with any of the foregoing. The Company has paid in full to
all employees, independent contractors and consultants all wages, salaries,
commissions, bonuses, benefits and other compensation due to or on behalf of
such employees, independent contractors and consultants. The Company is not
liable for any payment to any trust or other fund or to any Governmental Entity,
with respect to unemployment compensation benefits, social security or other
benefits or obligations for employees (other than routine payments to be made in
the normal course of business and consistently with past practice). There are no
pending claims against the Company under any workers compensation plan or policy
or for long term disability. The Company has no contribution obligations with
respect to any former employees or qualifying beneficiaries who are currently
covered under COBRA. There are no controversies pending or, to the Knowledge of
the Company, threatened, between the Company and any of its employees, which
controversies have or would reasonably be expected to result in a Proceeding.

(j) The Company has no obligation to pay any amount or provide any benefit to
any former employee, other than obligations (i) for which the Company has
established a reserve for such amount on the Company Balance Sheet and
(ii) pursuant to Contracts entered into after the Company Balance Sheet Date and
disclosed on Schedule 2.20(j) of the Company Disclosure Letter. The Company has
never been a party to or bound by any collective bargaining agreement or other
labor union Contract, no collective bargaining agreement is being negotiated by
the Company and the Company has no duty to bargain with any labor organization.
There is no pending demand for recognition or any other request or demand from a
labor organization for representative status with respect to any Person employed
by the Company. The Company has no Knowledge of any activities or proceedings of
any labor union or to organize its employees. There is no labor dispute, strike
or work stoppage against the Company pending or, to the Knowledge of the
Company, threatened which may interfere with the business activities of the
Company. Neither the Company, nor to the Knowledge of the Company, any of its
representatives or employees, has committed any unfair labor practice in
connection with the operation of the respective businesses of the Company, and
there is no charge or complaint against the Company by the National Labor
Relations Board or any comparable Governmental Entity pending or to the
Knowledge of the Company, threatened.

(k) To the Company’s Knowledge, no employee of the Company is in violation of
any term of any employment agreement, patent disclosure agreement,
non-competition agreement, or any restrictive covenant to a former employer
relating to the right of any such employee to be employed by the Company because
of the nature of the business conducted or presently proposed to be conducted by
the Company or to the use of trade secrets or proprietary information of others.
Except as set forth on Schedule 2.20(k) of the Company Disclosure Letter, no
employee of the Company has given notice to the Company, nor does the Company
otherwise have Knowledge, that any such employee intends to terminate his or her
employment with the Company. The employment of each of the employees of the
Company is “at will” (except for non-U.S. employees of the Company located in a
jurisdiction that does not recognize the “at will” employment concept), and the
Company does not have any obligation to provide any particular form or period of
notice prior to terminating the employment of any of its employees except as set
forth on Schedule 2.20(k) of the Company Disclosure Letter. As of the date
hereof, the Company has not, and to the Knowledge of Company, no other Person
has, (i) entered into any Contract that obligates or purports to obligate
Acquiror to continue the employment of any present or former employee or the
service of any consultant of the Company and/or (ii) promised or otherwise
provided any assurances (contingent or otherwise) to any present or former
employee or consultant of the Company of any terms or conditions of employment
with Acquiror following the Effective Time.

 

49



--------------------------------------------------------------------------------

(l) Schedule 2.20(l) of the Company Disclosure Letter sets forth a list of the
names, positions, rates of compensation, severance rights and other compensation
of all officers, directors, and employees of the Company, showing each such
person’s name, position, annual remuneration, status as exempt/non-exempt and
bonuses for the current fiscal year and the most recently completed fiscal year.
The Company has provided to Acquiror the additional following information for
each of its international employees: city/country of employment, date of hire
and any material special circumstances (including pregnancy, disability or
military service). The Company has made no unwritten commitments to any such
employees with respect to compensation, promotion, retention, termination,
severance or similar matters in connection with the transactions contemplated by
this Agreement or otherwise. The Company has received no claim from any
Governmental Entity to the effect that it has improperly classified the
exempt/non-exempt status of any person named on Schedule 2.20(l) of the Company
Disclosure Letter, and there is no reasonable basis for any such claim.

(m) The Company has provided or made available to Acquiror a true, correct and
complete list of all of its consultants, advisory board members and independent
contractors and whether the engagement has been terminated by written notice by
either party. The Company has received no claim from any Governmental Entity to
the effect that it has improperly classified any Person as an independent
contractor, and there is no reasonable basis for any such claim.

(n) The Company has provided or made available to Acquiror true, correct and
complete copies of each of the following: all forms of offer letters; all
employment agreements and severance agreements; all forms of services agreements
and agreements with current and former consultants and/or advisory board
members; all forms of confidentiality, non-competition or inventions agreement
between current and former employees and the Company (the “Employee
Confidentiality Agreement”); all consulting agreements between current
consultants and the Company; the most current management organization chart(s);
all agreements and/or insurance policies providing for the indemnification of
any officers or directors of the Company; summary of liability for termination
payments to current and former directors, officers and employees of the Company.
All current and former employees of the Company have executed the Employee
Confidentiality Agreement in the form provided to Acquiror or a valid agreement
that is consistent in all material respects with the Employee Confidentiality
Agreement.

 

50



--------------------------------------------------------------------------------

(o) In the past two years, (i) the Company has not effectuated a “plant closing”
(as defined in the Worker Adjustment Retraining Notification Act of 1988, as
amended (“WARN Act”)) affecting any site of employment or one or more facilities
or operating units within any site of employment or facility of its business;
(ii) there has not occurred a “mass layoff” (as defined in the WARN Act)
affecting any site of employment or facility of the Company; and (iii) the
Company has not been affected by any transaction or engaged in layoffs or
employment terminations sufficient in number to trigger application of any
similar state, local or foreign law or regulation. The Company has not caused
any of its employees to suffer an “employment loss” (as defined in the WARN Act)
during the 90 day period prior to the Closing Date.

(p) Except as set forth in Schedule 2.20(p) of the Company Disclosure Letter,
there is no agreement, plan, arrangement or other Contract covering any current
or former employee or other service provider of the Company or ERISA Affiliate
(as defined below) to which the Company is a party or by which the Company is
bound that, considered individually or considered collectively with any other
such agreements, plans, arrangements or other Contracts, will, or could
reasonably be expected to, as a result of the transactions contemplated hereby
(whether alone or upon the occurrence of any additional or subsequent events),
give rise directly or indirectly to the payment of any amount that could
reasonably be expected to be non-deductible under Section 162 of the Code (or
any corresponding or similar provision of state, local or foreign Tax law) or
characterized as a “parachute payment” within the meaning of Section 280G of the
Code (or any corresponding or similar provision of state, local or foreign Tax
law). Schedule 2.20(p) of the Company Disclosure Letter lists each Person who
the Company reasonably believes is, with respect to the Company and/or any ERISA
Affiliate, a “disqualified individual” (within the meaning of Section 280G of
the Code and the regulations promulgated thereunder), as determined as of the
Closing Date.

(q) Schedule 2.20(q) of the Company Disclosure Letter lists all “nonqualified
deferred compensation plans” (within the meaning of Section 409A of the Code) to
which the Company or any ERISA Affiliate is or has been a party since enactment
of Section 409A of the Code. Each such nonqualified deferred compensation plan
by its terms complies with and since 2005 has complied with and been operated in
all material respects in accordance with of Section 409A of the Code and
applicable regulations and guidance promulgated thereunder. Neither the Company
nor any ERISA Affiliate is a party to, or otherwise obligated under, any Company
Employee Plan or other agreement or arrangement that provides for the gross-up
of taxes imposed by Section 409A(1)(B) of the Code.

(r) The exercise price of all Company Options is and has always been at least
equal to the fair market value of the Company Common Stock on the date such
Company Options were granted. No Company Options have been extended or
materially modified since their date of grant within the meaning of Section 409A
of the Code and the regulations promulgated thereunder.

 

51



--------------------------------------------------------------------------------

2.21 Interested Party Transactions . Except as disclosed on Schedule 2.21(i) of
the Company Disclosure Letter, none of the officers or directors of the Company
and, to the Knowledge of the Company, none of the employees or stockholders of
the Company, nor, to the Knowledge of the Company, any immediate family member
of an officer, director, employee or stockholder of the Company, has any direct
or indirect ownership, participation, royalty or other interest in, or is an
officer, director, employee of or consultant or contractor for any firm,
partnership, entity or corporation that competes with, or does business with, or
has any contractual arrangement with, the Company (except with respect to any
interest in less than 1% of the stock of any corporation whose stock is publicly
traded). None of said officers, directors, employees or stockholders or, to the
Knowledge of the Company, any member of their immediate families, is a party to,
or to the Knowledge of the Company, otherwise directly or indirectly interested
in, any Contract to which the Company is a party or by which the Company or any
of its assets or properties may be bound, except as set forth on Schedule
2.21(ii) of the Company Disclosure Letter and normal compensation for services
as an officer, director or employee thereof. None of said officers, directors,
employees, stockholders or, to the Knowledge of the Company, immediate family
members has any interest in any property, real or personal, tangible or
intangible (including any Intellectual Property) that is used in, or that
relates to, the business of the Company, except for the rights of stockholders
under applicable Legal Requirements.

2.22 Insurance.

(a) Schedule 2.22 of the Company Disclosure Letter contains a true and complete
list of all Company liability, property, workers’ compensation, directors’ and
officers’ liability, errors and omissions, casualty, fire and any other
insurance policies and bonds currently in effect. Schedule 2.22 of the Company
Disclosure Letter also sets forth any outstanding claims under such policies and
bonds. The Company has provided to Acquiror true, correct and complete copies of
all such policies of insurance and bonds set forth on Schedule 2.22.

(b) There is no claim pending under any of such policies or bonds as to which
coverage has been questioned, denied or disputed by the underwriters of such
policies or bonds. All premiums due and payable under all such policies and
bonds have been timely paid and the Company is otherwise in compliance in all
material respects with the terms of such policies and bonds. All such policies
and bonds remain in full force and effect, and the Company has no Knowledge of
any threatened termination of, or material premium increase with respect to, any
of such policies. Such policies are sufficient for the compliance, in all
material respects, with all Legal Requirements and all Contracts relating to the
Company.

2.23 Books and Records . The Company has provided or made available to Acquiror
true, correct and complete copies of (a) the Certificate of Incorporation and
Bylaws or equivalent organizational or governing documents of the Company, each
as currently in effect, (b) the minute books containing records of all
proceedings, consents, actions and meetings of the Company Board, committees of
the Company Board and stockholders of the Company, from January 1, 2010 through
the Closing Date, (c) the stock ledger, journal and other records reflecting all
stock issuances and transfers and all stock option and warrant grants and
agreements of the Company, and (d) all Company Authorizations. The minute books
of the Company provided or made available to Acquiror contain an accurate
summary in all material respects of all meetings of directors and stockholders
or actions by written consent from January 1, 2010 through the Closing Date.

2.24 [Intentionally Omitted.]

2.25 Customers and Suppliers.

 

52



--------------------------------------------------------------------------------

(a) Schedule 2.25(a) of the Company Disclosure Letter sets forth an accurate
list of the revenues from each customer and reseller of the Company for the 30
largest customers and resellers for the year ended December 31, 2012 and the six
months ended June 30, 2013 (each, a “Significant Customer”). The Company has no
outstanding material disputes concerning its products and/or services with any
Significant Customer. To the Company’s Knowledge, no Significant Customer
intends to (i) cease or materially diminish the use of the Company’s products
and/or services, or (ii) terminate or materially and adversely modify existing
Contracts with the Company (or the Surviving Corporation). To the Company’s
Knowledge, no Significant Customer has expressed significant dissatisfaction
with the Company Products in writing (including email), which dissatisfaction
has not been resolved to the Significant Customer’s satisfaction. The Company
has not had any Company Products returned or rejected by a purchaser thereof
that could result in a reversal of any material amount of revenue by the
Company. Since January 1, 2011, no customer has been, or is currently, entitled
to receive service credits pursuant to a Customer Contract.

(b) Schedule 2.25(b) of the Company Disclosure Letter sets forth an accurate
list of each supplier of the Company who, for the year ended December 31, 2012
or the six months ended June 30, 2013, was one of the 10 largest suppliers of
products and/or services to the Company for each such period, based on amounts
paid or payable (each, a “Significant Supplier”). The Company has no outstanding
material dispute concerning products and/or services provided by any Significant
Supplier. To the Company’s Knowledge, no Significant Supplier intends to
(i) cease or materially diminish the provision of products and/or services to
the Company, or (ii) terminate or materially and adversely modify existing
Contracts with the Company (or the Surviving Corporation) or materially increase
the pricing for the products and/or services provided to the Company. The
Company has access, on commercially reasonable terms, to all products and
services reasonably necessary to carry on business, and the Company has no
Knowledge of any reason why it will not continue to have such access on
commercially reasonable terms.

2.26 Accounts Receivable . The accounts receivable shown on the Company Balance
Sheet arose in the ordinary course of business, consistent with past practices,
represented bona fide claims against debtors for sales and other charges, and
have been collected or are collectible in the book amounts thereof, less an
amount not in excess of the allowance for doubtful accounts provided for in the
Company Balance Sheet. Allowances for doubtful accounts and warranty returns
have been prepared in accordance with GAAP consistently applied and in
accordance with the Company’s past practices and are sufficient to provide for
any losses which may be sustained on realization of the receivables. The
accounts receivable of the Company arising after the Balance Sheet Date and
before the Closing Date arose in the ordinary course of business, consistent
with past practices, and represented bona fide claims against debtors for sales
and other charges, and have been collected or are collectible in the book
amounts thereof, less allowances for doubtful accounts and warranty returns
determined in accordance with GAAP consistently applied and the Company’s past
practices, which are or shall be sufficient to provide for any losses which may
be sustained on realization of the receivables. The Company has not received any
written notice that any accounts receivable of the Company is subject to any
claim of offset, recoupment, setoff or counter-claim, and the Company has no
Knowledge of any specific facts or circumstances (whether asserted or
unasserted) that could give rise to any such claim. No accounts receivable are
contingent upon the performance by the Company of any obligation or Contract
other than normal warranty repair and replacement. Except as set forth on
Schedule 2.13 of the Company Disclosure Letter, no Person has any lien on any of
such accounts receivable, and no agreement for deduction or discount has been
made with respect to any of such accounts receivable. Schedule 2.26 of the
Company Disclosure Letter sets forth an accurate list of the accounts and notes
receivable of the Company (the “Receivables”), an aging of the Receivables in
the aggregate and by customer, and indicates the amounts of allowances for
doubtful accounts and warranty returns, in each case as of July 31, 2013.

 

53



--------------------------------------------------------------------------------

2.27 Bank Accounts and Powers of Attorney . Schedule 2.27 of the Company
Disclosure Letter sets forth a true and complete list showing:

(a) the name and location of each bank in which the Company has an account,
credit line or safety deposit box and the names of all Persons authorized to
draw thereon or to have access thereto; and

(b) the names of all Persons, if any, holding powers of attorney from the
Company and a summary statement of the terms thereof.

2.28 Finders’ Fees; Transaction Expenses . Except as set forth on Schedule 2.28
of the Company Disclosure Letter, neither the Company nor any Affiliate of the
Company is obligated for the payment of any fees or expenses of any investment
banker, broker, advisor, finder or similar party in connection with the origin,
negotiation or execution of this Agreement, any of the other agreements
contemplated hereby to which the Company is or will be a party, or in connection
with the Merger or any other transaction contemplated by this Agreement.

2.29 [Intentionally Omitted.]

2.30 Warranty and Related Matters . There are no existing or, to the Knowledge
of the Company, threatened product liability, warranty or other similar claims
against the Company alleging that any products or services of the Company are
defective or fail to meet any product or service warranties.

2.31 Documents . The Company has provided or made available to Acquiror true,
correct and complete copies of all documents identified on the Company
Disclosure Letter.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF ACQUIROR AND SUB

Acquiror represents and warrants to the Company as follows:

3.1 Organization . Acquiror is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware with the requisite
corporate power and authority to own and operate its properties and to conduct
its business as and in the places where such properties are now owned or
operated or such business is now being conducted. Sub is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware with the requisite corporate power and authority to own and operate its
properties and to conduct its business as and in the places where such
properties are now owned or operated or such business is now being conducted.

 

54



--------------------------------------------------------------------------------

3.2 Authority and Enforceability . Each of Acquiror and Sub has all requisite
corporate power and authority to enter into this Agreement, each of the other
agreements contemplated hereby to which Acquiror or Sub is or will be a party
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery of this Agreement, each of the other agreements
contemplated hereby to which Acquiror or Sub is or will be a party and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of Acquiror and Sub.
This Agreement has been duly executed and delivered by each of Acquiror and Sub
and constitutes the valid and binding obligation of Acquiror and Sub enforceable
against Acquiror and Sub, respectively, in accordance with its terms, and each
other agreement contemplated hereby to which Acquiror or Sub is or will be a
party, after being duly executed and delivered by Acquiror or Sub, as
applicable, will constitute a valid and binding obligation of Acquiror or Sub,
as applicable, enforceable against Acquiror or Sub in accordance with its terms,
in each case subject only to the effect, if any, of (i) bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws relating
to or affecting the rights or remedies of creditors or (ii) general principles
of equity, whether considered in a proceeding in equity or at law (including the
possible unavailability of specific performance or injunctive relief).

3.3 Non-Contravention . The execution and delivery of this Agreement by Acquiror
and Sub do not, the execution and delivery of each of the other agreements
contemplated hereby to which Acquiror or Sub is or will be a party, the
consummation of the transactions contemplated hereby and thereby will not, and
the performance by Acquiror and Sub of their respective obligations hereunder
and thereunder, do not and will not conflict with, or result in any violation of
or default under (with or without notice or lapse of time, or both), or give
rise to a right of termination, cancellation or acceleration of any obligation
or loss of any benefit under, or to increased, additional, accelerated or
guaranteed rights or entitlements of any Person under, or require any consent,
approval or waiver from any Person pursuant to, (i) any provision of the
Certificate of Incorporation or Bylaws or other equivalent organizational or
governing documents, as applicable, of Acquiror or Sub, in each case as amended
to date, (ii) any material Contract to which the Acquiror is a party or
otherwise bound, (iii) any Legal Requirements applicable to Acquiror or Sub or
to any of their respective material properties or assets.

3.4 Government Consent . No Approval of any Governmental Entity is required by
or with respect to Acquiror or Sub in connection with the execution and delivery
of this Agreement or the consummation of the transactions contemplated hereby,
except for (i) the filing of the Certificate of Merger, as provided in
Section 1.5 and (ii) such other consents, authorizations, filings, approvals,
notices and registrations which, if not obtained or made, would not be material
to Acquiror’s or Sub’s ability to consummate the Merger or to perform their
respective obligations under this Agreement.

3.5 Capitalization . The authorized capital stock of Acquiror consists of
50,000,000 shares of common stock, par value $0.001 per share, of which
22,899,729 shares were issued and outstanding as of July 31, 2013, and 5,000,000
shares of preferred stock, par value $0.001 per share, none of which are issued
or outstanding. Other than 4,105,728 shares of Acquiror Common Stock that are
reserved for issuance pursuant to options or other awards that have been granted
or authorized to be granted and 132,264 shares otherwise reserved for issuance,
there are (i) no shares of capital stock, or other securities of Acquiror
issued, reserved for issuance or outstanding, (ii) no rights to receive shares
of Acquiror Common Stock on a deferred basis granted under an option plan or
otherwise; (iii) no securities of Acquiror convertible into or exchangeable or
exercisable for shares of Acquiror Common Stock or other ownership interests of
Acquiror; and (iv) no warrants, calls, options or other rights to acquire from
Acquiror, and no obligation of Acquiror to issue, capital stock or other
securities of Acquiror.

 

55



--------------------------------------------------------------------------------

3.6 SEC Filings . Since December 31, 2012, Acquiror has filed all documents
required to be filed by Acquiror with the Securities and Exchange Commission
(the “SEC Filings”). As of their respective filing dates, the SEC Filings did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances in which they were made, not misleading,
except to the extent the SEC Filings have been corrected, updated or superseded
by a document subsequently filed with the Securities and Exchange Commission.

3.7 Absence of Certain Changes . Except as disclosed in the SEC Filings, since
December 31, 2012, (i) Acquiror has conducted its business in the ordinary
course of business consistent with past practices, and (ii) there has not been
(A) any event or occurrence which could reasonably be expected to have Material
Adverse Effect or (B) any material change by Acquiror in its accounting
principles, practices or methods (except to the extent required by GAAP).

3.8 Litigation . Except as has been disclosed in the SEC Filings, there is no
material litigation pending or, to the Knowledge of Acquiror, threatened against
Acquiror. There are no judgments, orders, injunctions, decrees, stipulations or
awards (whether rendered by a court, administrative agency, or by arbitration,
pursuant to a grievance or other procedure) against or relating to Acquiror.

3.9 Issuance of Acquiror Common Stock . The shares of Acquiror Stock to be
issued pursuant to Section 1.09, when issued, sold and delivered in compliance
with the provisions of this Agreement, will be duly authorized and validly
issued, fully paid and nonassessable, and free of any preemptive rights or
rights of first refusal. Subject to restrictions on transfer under the
securities laws of the United States of America or any state thereof and any
restrictions contained in the Stockholder Agreements, such shares are not, and
will not be, subject to any restrictions on transfer. Assuming the accuracy of
the representations contained in the Stockholder Agreements, such shares will be
issued in a transaction exempt from registration under the Securities Act of
1933, as amended.

3.10 Financing . Acquiror has, or has available to it, sufficient funds to
consummate the transactions contemplated by this Agreement.

3.11 No Prior Sub Operations . Sub was formed solely for the purpose of
effecting the Merger and has not engaged in any business activities or conducted
any operations other than in connection with the transactions contemplated
hereby.

 

56



--------------------------------------------------------------------------------

3.12 Tax Treatment .

(a) Neither Acquiror, Sub, Surviving Sub nor Surviving Corporation has taken,
proposes to take or has agreed to take any action that would prevent the Merger,
together with the Second Merger, from constituting a reorganization qualifying
under the provisions of Section 368(a) of the Code and described in
Section 368(a)(1)(A) of the Code and also described in Section 368(a)(2)(D) of
the Code.

(b) At all times since the formation of Sub through the Effective Time of the
Merger, Acquiror has owned and will own all of the shares of Sub and all of any
other interests in Sub that are treated as equity for federal income tax
purposes. Sub was formed in contemplation of the transactions provided for
herein and has conducted no activities other than as provided for in this
Agreement or as necessary to carry out the transactions provided for in this
Agreement. Sub will, immediately prior to the Merger, hold substantially all of
its historic assets.

(c) At all times since the formation of Surviving Sub through the effective time
of the Second Merger, Acquiror has owned and will own shares of Surviving Sub
representing “control” of Surviving Sub within the meaning of Section 368(c) of
the Code. Acquiror has no plan or present intention to sell, transfer or
otherwise dispose of any of the stock (or other interests treated as equity for
federal income tax purposes) of Company following the Merger (other than
pursuant to the Second Merger), or of Surviving Sub following the Second Merger,
and the Acquiror has no plan or present intention to cause or allow the Company
following the Merger, or Surviving Sub following the Second Merger, to issue
additional stock or other interests treated as equity for federal income tax
purposes, that in either case would result in Acquiror not having “control” of
the Company (at any time prior to the Second Merger) or Surviving Sub within the
meaning of Section 368(c) of the Code. Surviving Sub was formed in contemplation
of the transactions provided for herein. Following the Second Merger, Surviving
Sub will hold all of its historic assets and all of the assets that the Company
held immediately following the Merger.

(d) Neither Acquiror nor any Person that is a “related person” (as defined for
purposes of Treasury Regulations Section 1.368-1(e)) with respect to Acquiror
nor any entity or arrangement that is treated as a partnership for federal
income tax purposes in which Acquiror or any such related person owns, as
determined for federal income tax purposes, a direct or indirect interest, owns,
or prior to the Effective Time of the Merger will come to own, as determined for
federal income tax purposes, any shares of the Company or any other interests in
the Company that are treated as equity for federal income tax purposes.

(e) Neither Acquiror nor any “related person” (as defined for purposes of
Treasury Regulations Section 1.368-1(e)) with respect to Acquiror nor any entity
or arrangement that is treated as a partnership for federal income tax purposes
in which Acquiror or any such related person owns, as determined for federal
income tax purposes, a direct or indirect interest, has any plan or current
intention to acquire or redeem any of the shares of Acquiror Stock issued or
transferred in connection with the transactions provided for herein.

 

57



--------------------------------------------------------------------------------

(f) Acquiror has no plan or present intention to liquidate Surviving Sub, to
merge Surviving Sub into another corporation, or to cause or permit Surviving
Sub to sell or otherwise dispose of any of the Company’s assets acquired in the
Second Merger, other than sales or dispositions that would not prevent the
Merger, taken together with the Second Merger, from qualifying as a
reorganization described in Section 368(a)(1)(A) of the Code and also described
in Section 368(a)(2)(D) of the Code.

(g) There is no intercorporate indebtedness between Acquiror or an Acquiror
Affiliate (including Sub and Surviving Sub) and the Company that was issued,
acquired or will be settled at a discount.

(h) Acquiror’s and Surviving Sub’s plan and present intention is for Surviving
Sub, as a wholly-owned subsidiary of Acquiror, or another member of Acquiror’s
“qualified group” (as defined in Treasury Regulations Section 1.368-1(d)(4)) to
continue at least one significant business line of the Company, or to use at
least a significant portion of the Company’s historic business assets in a
business, in either case in satisfaction of the business enterprise continuity
requirement of Treasury Regulations Section 1.368-1(d).

(i) Neither Acquiror nor Surviving Sub is an investment company as defined in
Section 368(a)(2)(F)(iii) and (iv) of the Code.

(j) Between the Effective Time and the Second Effective Time Acquiror will not
cause the Company to undertake any activity outside the ordinary course of
business other than in connection with the transactions provided for herein.

ARTICLE IV

[INTENTIONALLY OMITTED.]

ARTICLE V

ADDITIONAL AGREEMENTS

5.1 [Intentionally Omitted.]

5.2 [Intentionally Omitted.]

5.3 [Intentionally Omitted.]

5.4 [Intentionally Omitted.]

5.5 [Intentionally Omitted.]

5.6 [Intentionally Omitted.]

5.7 [Intentionally Omitted.]

5.8 [Intentionally Omitted.]

 

58



--------------------------------------------------------------------------------

5.9 [Intentionally Omitted.]

5.10 Public Disclosure . Neither Acquiror, the Company, any Effective Time
Holder nor any other party hereto shall, nor shall any such party cause its
representatives to, directly or indirectly, issue any press release or other
public statement relating to the terms of this Agreement or the transactions
contemplated hereby or use of any party’s name or refer to any party directly or
indirectly in connection with the transactions contemplated hereby in any media
interview, advertisement, news release, press release or professional or trade
publication, or in any print media, whether or not in response to an inquiry,
without the prior written approval of the other party which shall not be
unreasonably withheld. Notwithstanding anything herein, Acquiror may issue such
press releases or make such other public statements or filings regarding this
Agreement or the transactions contemplated hereby as Acquiror may, in its
reasonable discretion, determine as necessary to comply with applicable Legal
Requirements (in which case Acquiror shall use reasonable efforts to advise the
other Parties and provide them with a copy of the proposed disclosure prior to
making the disclosure).

5.11 Expenses . Except as otherwise provided herein, whether or not the Merger
is consummated, all costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby (including Transaction
Expenses) shall be paid by the party incurring such expense.

5.12 [Intentionally Omitted.]

5.13 [Intentionally Omitted.]

5.14 [Intentionally Omitted.]

5.15 [Intentionally Omitted.]

5.16 [Intentionally Omitted.]

5.17 [Intentionally Omitted.]

5.18 Tax Matters .

(a) Tax Returns for Pre-Closing Periods.

(i) Pursuant to Treasury Regulation Section 1.1502-76(b)(2)(i) and
Section 381(b)(1) of the Code, the taxable year of the Company shall end for
federal income tax purposes effective upon the Closing and the income for the
short tax year ending on the Closing Date shall be computed through the Closing
(and thus through the Second Effective Time). The parties agree that all
deductions attributable to the right of Optionholders to receive payments
hereunder, any other compensation payments paid or payable by the Company in
connection with the transactions contemplated hereby, or Transaction Expenses
will be treated as arising prior to the Closing for Tax purposes and as not
subject to the “next-day rule” of Treasury Regulations Section 1.1502-76(b) (or
any corresponding or similar rule) and the Tax Returns with respect to the
Company and Surviving Sub shall be prepared on that basis. Acquiror agrees to
cause the election provided in Internal Revenue Service Rev. Proc. 2011-29 to be
made with respect to the Transaction Expenses.

 

59



--------------------------------------------------------------------------------

(ii) Acquiror shall prepare or cause to be prepared and file or cause to be
filed all Tax Returns (including any amendments thereto) for the Company and its
Subsidiaries for all Taxable periods ending on or prior to the Closing Date
which will be filed after the Closing Date (the “Pre-Closing Periods”);
provided, however, the Acquiror shall deliver, or cause to be delivered, to the
Stockholders’ Agent for its review, comment and approval (which approval shall
not be unreasonably withheld, conditioned or delayed) a copy of each proposed
Tax Return no later than sixty (60) days prior to the filing date of such Tax
Return and will incorporate, or cause to be incorporated, all reasonable
comments on such Tax Return provided by the Stockholders’ Agent not later than
ten (10) days prior to the filing date of such Tax Return. Acquiror shall
provide, and shall cause Surviving Sub and Acquiror’s Affiliates to provide, the
Stockholders’ Agent with such cooperation as the Stockholders’ Agent may
reasonably request in connection with its review of such Tax Returns. Acquiror
shall not permit an amended Tax Return for a Pre-Closing Period to be filed by
or with respect to the Company without the prior written consent of the
Stockholders’ Agent (which consent shall not be unreasonably delayed,
conditioned or withheld). All Tax Returns prepared pursuant to this
Section 5.18(a)(ii) shall be prepared on a basis consistent with the past
practices of the Company and its Subsidiaries and Sections 1.15 and 5.18(a)(i)
herein and, if Acquiror has a choice between positions that are consistent with
past practices, Acquiror shall act in a manner that does not distort taxable
income. Acquiror shall pay the amount of any Taxes shown due on Tax Returns
filed under this Section 5.18(b)(ii) to the appropriate Taxing Authorities. Each
of the Effective Time Holders, in accordance with their Pro Rata Shares, shall
reimburse Acquiror for any Taxes of the Company and its Subsidiaries with
respect to such Pre-Closing Periods prior to the filing date of such Tax Return
except to the extent that (x) the liability for such Taxes was treated as a
Company Debt or Transaction Expense that reduced the Merger Consideration,
(y) the liability for such Taxes was actually taken into account in determining
Working Capital or (z) the liability for such Taxes arose as a result of a
breach by any of Acquiror, Sub or Surviving Sub of a representation or warranty
or of any other provision of this Agreement. The Effective Time Holders’
liability for Taxes under this Section 5.18(a)(ii) shall be reduced by any
payment of Taxes with respect to Pre-Closing Periods by the Company or its
Subsidiaries made on or before the Closing Date not otherwise taken into account
for determining the final amount owed in the applicable Tax Returns.

(iii) If there is a determination within the meaning of Section 1313(a) of the
Code that the Merger, taken together with the Second Merger, does not qualify as
a reorganization within the meaning of Section 368(a) of the Code described in
Section 368(a)(1)(A) of the Code and also described in Section 368(a)(2)(D) of
the Code, the Effective Time Holders, in accordance with their Pro Rata Shares
and subject to the principles, limitations and qualifications set forth in
Article VIII, shall reimburse Acquiror, within fifteen (15) Business Days of
being given Acquiror’s notice of demand (personally or via notice to the
Stockholders’ Agent) together with a reasonably detailed calculation of the
determination of the amount thereof, for any Taxes of the Company, the Sub, the
Surviving Sub, or Acquiror paid by the Company, the Sub, the Surviving Sub, or
Acquiror as a result of the failure of the Merger, taken together with the
Second Merger, to qualify as a reorganization described in Sections 368(a)(1)(A)
and 368(a)(2)(D) of the Code; provided that in no event shall the Effective Time
holders be required to reimburse in respect of any such Tax more than ten
(10) Business Days before their due date. The Taxes subject to reimbursement
under this Section 5.18(a)(iii) shall include, but not be limited to, Taxes of
the Company attributable to any deemed sale of the assets of the Company
resulting from the failure of the Merger, taken together with the Second Merger,
to qualify as a reorganization within the meaning of Section 368(a) of the Code
described in Section 368(a)(1)(A) and also described in Section 368(a)(2)(D) of
the Code.

 

60



--------------------------------------------------------------------------------

(iv) Any dispute under Section 5.18(a) related to the preparation and filing of
Tax Returns or the Effective Time Holders’ obligation to reimburse Taxes that
cannot be resolved by the parties after commercially reasonable efforts to
resolve any dispute for a period of not less than ten (10) days shall be
submitted to the a nationally recognized accounting firm acceptable to Acquiror
and the Stockholder’s Agent (the “Settlement Accountant”), who, acting as an
expert and not as an arbitrator, shall resolve the matters in dispute. The
Settlement Accountant shall use reasonable efforts to make such determination
within thirty (30) days following the submission of the matter to the Settlement
Accountant for resolution, and such determination shall be final and binding
upon Acquiror and the Effective Time Holders.

(b) Tax Returns for Straddle Periods.

(i) Acquiror shall prepare, or cause to be prepared, and shall file, or cause to
be filed, all Tax Returns of the Company and its Subsidiaries to be filed after
the Closing Date, but if any such Tax Return relates to any Taxable period
beginning on or before the Closing Date and ending after the Closing Date,
Acquiror shall deliver, or cause to be delivered, to the Stockholders’ Agent for
its review, comment and approval (which approval will not be unreasonably
withheld, conditioned or delayed) a copy of the proposed Tax Return no later
than thirty (30) days prior to the filing date of such Tax Return and will
incorporate, or cause to be incorporated, all reasonable comments on such Tax
Return provided by the Stockholders’ Agent not later than ten (10) days prior to
the filing date of such Tax Return. Acquiror shall provide, and shall cause
Surviving Sub and Acquiror’s Affiliates to provide, the Stockholders’ Agent with
such cooperation as the Stockholders’ Agent may reasonably request in connection
with its review of such Tax Returns. All Tax Returns prepared pursuant to this
Section 5.18(b)(i) shall be prepared on a basis consistent with the past
practices of the Company and Sections 1.15 and 5.18(a)(i) hereof and, if the
Acquiror has a choice between positions that consistent with past practices,
Acquiror shall act in a manner that does not distort taxable income. Any Taxes
with respect to the Company or any of its Subsidiaries that relate to a Taxable
period beginning on or before the Closing Date and ending after the Closing Date
(a “Straddle Period”) shall be apportioned between the portion of such period up
to and including the Closing Date (the “Pre-Closing Partial Period”) and the
portion of such Straddle Period beginning on the day after the Closing Date (the
“Post-Closing Partial Period”), (i) in the case of real or personal property
Taxes (and any other Taxes not measured or measurable, in whole or in part, by
net or gross income or receipts), on a per diem basis and, (ii) in the case of
other Taxes, on the “closing of the books” method (and for such purpose, the
Taxable period of any partnership or other pass-through entity in which the
Company or any of its Subsidiaries holds a beneficial interest shall be deemed
to terminate at such time), with transactions occurring after the Closing
treated as occurring on the day after Closing and taking into account the
provisions of Section 5.18(a)(i) hereof. Surviving Sub or Acquiror shall file or
cause to be filed all Tax Returns for any Straddle Period, and Surviving Sub or
Acquiror shall pay all Taxes shown as due on any such Tax Returns. Each of the
Effective Time Holders, in accordance with their Pro Rata Shares, shall
reimburse Acquiror for all such Taxes apportioned to the Pre-Closing Partial
Period except to the extent that (x) the liability for such Taxes was treated as
a Company Debt or Transaction Expense that reduced the Merger Consideration,
(y) the liability for such Taxes was actually taken into account in determining
Working Capital or (z) the liability for such Taxes arose as a result of a
breach by any of Acquiror, Sub or Surviving Sub of a representation or warranty
or any other provision of this Agreement. All such payments shall be made by the
Effective Time Holders fifteen (15) Business Days of being given notice
(personally or via notice to the Stockholders’ Agent) of such filing, which
notice shall state the amount of Taxes due together with a reasonable
description of the basis on which the Taxes are due. Effective Time Holders’
liability for Taxes under this Section 5.18(b) shall be reduced by any payment
of such Straddle Period Taxes by the Company or its Subsidiaries made on or
before the Closing Date.

 

61



--------------------------------------------------------------------------------

(ii) Any dispute under Section 5.18(b)(i) related to the preparation and filing
of Tax Returns or the Effective Time Holders’ obligation to reimburse Taxes that
cannot be resolved by the parties shall be submitted to the Settlement
Accountant, who, acting as an expert and not as an arbitrator, shall resolve the
matters in dispute. The Settlement Accountant shall use reasonable efforts to
make such determination within thirty (30) days following the submission of the
matter to the Settlement Accountant for resolution, and such determination shall
be final and binding upon the Acquiror and the Effective Time Holders.

(c) Cooperation on Tax Matters. Acquiror shall, and shall cause Surviving Sub
to, cooperate fully, as and to the extent reasonably requested by the
Stockholders’ Agent or an Effective Time Holder, in connection with the
preparation, review and filing of Tax Returns and any audits or other
proceedings involving Taxes for periods beginning on or prior to the Closing
Date. The Effective Time Holders shall cooperate fully, as and to the extent
reasonably requested by the Acquiror or Surviving Sub, in connection with the
preparation, review and filing of Tax Returns and any audits or other
proceedings involving Taxes for periods beginning on or prior to the Closing
Date. Such cooperation shall include the retention and (upon the other party’s
request) the provision of records and information that are reasonably relevant
to any such Tax Return preparation, audit or other proceeding involving Taxes
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.
Surviving Sub agrees (i) to retain all books and records with respect to Tax
matters pertinent to the Company and its Subsidiaries relating to any Taxable
period beginning on or before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by the Acquiror, the
Stockholders’ Agent, or any Effective Time Holder, any extensions thereof) of
the respective Taxable periods and to abide by all record retention agreements
entered into with any Tax Authority, (ii) to provide relevant workpapers for the
Pre-Closing Periods and reasonable access to personnel to help the Stockholders’
Agent or Effective Time Holders with respect to any audit or other proceeding
with respect to Taxes, and (iii) to give the Stockholders’ Agent reasonable
written notice prior to transferring, destroying or discarding any such books
and records and, if the Stockholders’ Agent so requests, Surviving Sub shall
allow the Stockholders’ Agent to take temporary possession of such books and
records. Acquiror, Surviving Sub, and the Effective Time Holders further agree,
upon request, to use their best efforts to obtain any certificate or other
document from any Governmental Entity or any other Person as may be necessary to
mitigate, reduce or eliminate any Tax that could be imposed (including, but not
limited to, with respect to the transactions contemplated hereby). Acquiror and
the Effective Time Holders also agree, upon reasonable request, to provide the
other Party with all information that either Party may be required to report
pursuant to Sections 6043 or 6043A of the Code or Treasury Regulations
promulgated thereunder.

 

62



--------------------------------------------------------------------------------

(d) Tax Audits. Surviving Sub shall promptly notify the Stockholders’ Agent in
writing with respect to any audit, contest or similar proceeding concerning
Taxes which may give rise to a claim for payment or indemnification against
Effective Time Holders pursuant to Section 5.18 or Section 8.2 (a “Tax Matter”);
provided, however, that failure of Surviving Sub to give the Stockholders’ Agent
notice as provided herein shall not relieve the Effective Time Holders of their
obligations under Section 5.18 or Section 8.2 except to the extent, and only to
the extent, that the Effective Time Holders are actually prejudiced thereby.

(i) If a Tax Matter involves a challenge to the status of the Merger, taken
together with the Second Merger, as a reorganization within the meaning of
Section 368(a) of the Code, described in Section 368(a)(1)(A) of the Code and
also described in Section 368(a)(2)(D) of the Code, then the Effective Time
Holders, through the Stockholders’ Agent, shall have the right to defend and
control such Tax Matter. The parties agree to take such steps as are reasonably
available to them to bifurcate from any such Tax Matter into a separate
proceeding any issues not relating to or resulting from the status (or lack of
status) of the Merger, taken together with the Second Merger, as a
reorganization within the meaning of Section 368(a) of the Code described in
Section 368(a)(1)(A) of the Code and also described in Section 368(a)(2)(D) of
the Code or the status (or lack of status) of the Second Merger as a
reorganization within the meaning of Section 368(a) of the Code described in
Section 368(a)(1)(A) of the Code.

(ii) In the case of any Tax Matter not described in Section 5.18(d)(i), the
Stockholders’ Agent shall have the right to defend and control such Tax Matter;
provided, however, that in order for the Stockholders’ Agent to have such right,
(A) the Stockholders’ Agent must acknowledge in writing to the Acquiror that the
Effective Time Holders are obligated to reimburse or indemnify Acquiror or
Surviving Sub with respect to the amount in dispute in such Tax Matter, subject
to the principles, limitations and qualifications set forth in Article VIII and
(B) the Tax Matter must not involve issues the resolution of which could have a
continuing Material Adverse Effect on Acquiror. Acquiror and Surviving Sub
shall, and shall cause their respective Affiliates to, take such actions as may
reasonably requested by the Stockholder’s Agent to bifurcate any Tax Matter into
separate proceedings so as to permit the Stockholders’ Agent to facilitate the
ability of the Stockholders’ Agent to control and defend the proceedings with
respect to some subset of the issues involved in such audit, contest or other
proceeding.

(iii) If the Stockholders’ Agent determines not to control a Tax Matter or if a
Tax Matter is not a Tax Matter that the Stockholders’ Agent is permitted to
control under the terms of this Section 5.18(d), Acquiror or Surviving Sub shall
defend and control such Tax Matter.

 

63



--------------------------------------------------------------------------------

(iv) The controlling party of a Tax Matter hereby agrees: (A) to provide, or
cause to be provided, to the other party or parties copies of all correspondence
received from or delivered to the Tax Authority in connection with such Tax
Matter; (B) to confer with and seek the input of the other party or parties in
connection with such Tax Matter; (C) to permit the other party or parties
(through the Stockholders’ Agent, in the case of the Effective Time Holders) to
participate (but not control), at their own expense, in the defense of such
claim; and (D) not to settle, compromise or voluntarily close the Tax Matter
without the consent of the other party or parties (which consent shall not be
unreasonably withheld, conditioned or delayed).

(v) Acquiror and Surviving Sub shall provide, and shall cause their respective
Affiliates to provide, the Effective Time Holders and the Stockholders’ Agent
with such assistance as the Effective Time Holders or the Stockholders’ Agent
may reasonably request in connection with the control or defense of, or any
participation in, or the determination of the right to control, any Tax Matter.
The Effective Time Holders and the Stockholders’ Agent shall provide the
Acquiror and Surviving Sub with such assistance as Acquiror or Surviving Sub may
reasonably request in connection with the control or defense of, or any
participation in, or the determination of the right to control, any Tax Matter.

(e) Transfer Taxes. Any and all transfer, documentary, stamp, registration and
other such Taxes and fees (including any penalties and interest) incurred in
connection with the consummation of the transactions contemplated by this
Agreement (collectively, “Transfer Taxes”), shall be paid by the Effective Time
Holders, in accordance with their Pro Rata Shares when due. The Effective Time
Holders shall, at their own expense, prepare and file all necessary Tax Returns
and other documentation with respect to all such Transfer Taxes, and, if
required by applicable law, Acquiror will, and will cause its Affiliates to,
join in the execution of any such Tax Returns and other documentation. Acquiror
will provide, and cause Surviving Sub to provide, such assistance as the
Effective Time Holders may reasonably request in connection with the preparation
of such Tax Returns and other documentation.

(f) Reorganization Matters.

(i) Acquiror, Sub, Surviving Sub and the Effective Time Holders agree to report
the Merger, taken together with the Second Merger, as a reorganization described
in Section 368(a)(1)(A) of the Code and also described in Section 368(a)(2)(D)
of the Code, unless otherwise required pursuant to a “determination” within the
meaning of, and described in, Section 1313(a) of the Code. Acquiror shall cause
Company, following the Merger, to report the Merger, taken together with the
Second Merger, as a reorganization described in Section 368(a)(1)(A) of the Code
and also described in Section 368(a)(2)(D) of the Code, unless otherwise
required pursuant to a “determination” within the meaning of, and described in,
Section 1313(a) of the Code.

(ii) On the Closing Date, promptly following the Effective Time, Acquiror shall
cause the Company to be merged with and into Surviving Sub, with Surviving Sub
surviving and continuing as a wholly-owned subsidiary of Acquiror.

 

64



--------------------------------------------------------------------------------

(iii) If there is a determination within the meaning of Section 1313(a) of the
Code that the Merger, taken together with the Second Merger, does not qualify as
a reorganization described in Section 368(a)(1)(A) of the Code and also
described in Section 368(a)(2)(D) of the Code, then Acquiror, Surviving Sub, and
the Effective Time Holders shall take the position for federal income tax
purposes that the Merger was a qualified stock purchase and the Second Merger
qualified as a reorganization described in Section 368(a)(1)(A) of the Code and
shall use best efforts to defend that position against any challenge by any tax
authority.

(iv) Acquiror will not make, and will not permit there to be made, any election
under Section 338 of the Code (or any corresponding or similar election under
state, local or foreign Tax law) with respect to any of the transactions
provided for herein.

(v) Acquiror shall ensure that the continuity of business enterprise requirement
of Treasury Regulations Section 1.368-1(d) is satisfied in connection with the
transactions provided for herein; provided that it shall not be a breach of
Acquiror’s obligations under this Section 5.18(f)(v) if (i) as of the closing of
the Merger, the Company has neither a historic business nor a significant
portion of the Company’s historic business assets (as such terms are defined for
purposes of Treasury Regulations Section 1.368-1(d)) and (ii) neither Acquiror
nor any of its Affiliates is responsible for the fact described in (i) and as a
result of the fact described in (i), it is not possible for Acquiror to ensure
that the continuity of business enterprise requirement of Treasury Regulations
Section 1.368-1(d) is satisfied in connection with the transactions provided for
herein.

(vi) Acquiror shall ensure that Surviving Sub acquires in the Second Merger all
of the assets held by the Company as of the closing of the Merger.

(vii) Acquiror will not dispose of any interests in Surviving Sub that are
treated as equity for federal income tax purposes if such disposition would
cause Acquiror not to be in “control” of Surviving Sub (as defined in
Section 368(c)(1) of the Code) for purposes of determining whether the Merger,
together with the Second Merger, qualifies as a reorganization described in
Section 368(a)(1)(A) and Section 368(a)(2)(D) of the Code.

(viii) Acquiror and Surviving Sub covenant that Surviving Sub will not issue
additional shares of its stock (or other interests treated as equity for federal
income tax purposes) if such issuance would cause Acquiror not to be in
“control” of Surviving Sub (as defined in Section 368(c)(1) of the Code) for
purposes of determining whether the Merger, together with the Second Merger,
qualifies as a reorganization described in Section 368(a)(1)(A) and
Section 368(a)(2)(D) of the Code.

(ix) Acquiror will not permit Surviving Sub to engage any transaction that would
cause Acquiror not to be in “control” of Surviving Sub (as defined in
Section 368(c)(1) of the Code) for purposes of determining whether the Merger,
together with the Second Merger, qualifies as a reorganization described in
Section 368(a)(1)(A) and Section 368(a)(2)(D) of the Code.

 

65



--------------------------------------------------------------------------------

(x) Acquiror covenants that neither Acquiror, nor a “related person” (as defined
for purposes of Treasury Regulations Section 1.368-1(e)(4)) with respect to
Acquiror (a “Related Person”), nor any entity or arrangement that is treated as
a partnership for federal income tax purposes and in which Acquiror or a Related
Person is treated for federal income tax purposes as owning a direct or indirect
interest, will, in connection with any of the transactions provided for herein
(as determined for purposes of Treasury Regulations Section 1.368-1(e)), redeem
or otherwise acquire any of the shares of Acquiror Stock transferred in
connection with such transactions, other than from the Escrow Fund pursuant to
the terms of this Agreement and the Escrow Agreement provided, for the avoidance
of doubt, that it shall not be a breach of this covenant if Acquiror or
Surviving Sub, in seeking satisfaction of indemnification obligations hereunder,
pursue remedies that result in dispositions of shares of Acquiror Stock by
holders thereof and the turning over of the proceeds therefrom in payment of
indemnification obligations.

(xi) Acquiror covenants that neither Acquiror, nor any of its Affiliates
(including Sub, Surviving Sub and, following the Merger, the Company), nor a
Related Person, nor any entity or arrangement that is treated as a partnership
for federal income tax purposes and in which Acquiror or a Related Person is
treated for federal income tax purposes as owning a direct or indirect interest,
will take any action that would cause (i) the Merger, taken together with the
Second Merger, to fail to qualify as a reorganization described in
Section 368(a)(1)(A) and Section 368(a)(2)(D) of the Code or (ii) the Second
Merger, if the Merger, taken together with the Second Merger, fails to qualify
as a reorganization described in Section 368(a)(1)(A) and Section 368(a)(2)(D)
of the Code, to fail to qualify as a reorganization described in
Section 368(a)(1)(A) of the Code.

(xii) Acquiror shall comply with the terms of Section 1.2(b) hereof and with the
terms of the Escrow Agreement.

(g) Cooperation and Assistance. Acquiror shall assist and cooperate with the
Stockholders’ Agent, and shall cause its Affiliates (including Sub, Surviving
Sub and, following the Merger, the Company) to assist and cooperate with the
Stockholders’ Agent, as the Stockholder’s Agent may reasonably request in
connection with obtaining insurance with respect to any indemnification or
payment obligations of the Effective Time Holders under this Agreement,
including, without limitation, executing and delivering such agreements and
documents, and taking such actions, as Stockholders’ Agent may reasonably
request in connection with such insurance, and by causing the appropriate
officers of Acquiror and its Affiliates to execute and deliver certificates
regarding matters relevant to the tax treatment of the Merger and Second Merger
or to the determination of indemnification or payment obligations under this
Agreement. At the direction of the Stockholders’ Agent, Acquiror will promptly
pay, on behalf of the Effective Time Holders, the premiums with respect to any
such insurance, up to the amount of such insurance premiums included as
Transaction Expenses and taken into account in determining the Estimated Merger
Consideration or the Final Merger Consideration.

5.19 Director and Officer Indemnification and Insurance .

(a) Acquiror, Sub, Surviving Sub and Surviving Corporation agree that all rights
to indemnification, advancement of expenses and exculpation by the Company now
existing in favor of each Person who is now, or has been at any time prior to
the date hereof, an officer or director of the Company, as provided in the
Certificate of Incorporation or Bylaws of the Company, in each case as in effect
on the Closing Date, shall survive the Effective Time and shall continue in full
force and effect in accordance with their respective terms.

 

66



--------------------------------------------------------------------------------

(b) Prior to the Effective Time, the Company obtained a “tail” insurance policy
(the “D&O Tail Policy”) with a claims period of six (6) years from the Effective
Time with coverage of claims arising out of or relating to events which occurred
on or prior to the Effective Time (including in connection with the transactions
contemplated by this Agreement). From and after the Effective Time, the
Surviving Corporation shall maintain the D&O Tail Policy in full force and
effect for the term of such D&O Tail Policy. The D&O Tail Policy shall either be
paid in full by the Company prior to the Effective Time or the cost of the D&O
Tail Policy shall constitute a Transaction Expense.

(c) The obligations of the Acquiror and the Surviving Corporation under this
Section 5.19 shall not be terminated or modified in such a manner as to
adversely affect any director or officer to whom this Section 5.19 applies
without the consent of such affected director or officer (it being expressly
agreed that the directors and officers to whom this Section 5.19 applies shall
be third-party beneficiaries of this Section 5.19, each of whom may enforce the
provisions of this Section 5.19).

(d) In the event Acquiror, the Surviving Corporation or any of their respective
successors or assigns (i) consolidates with or merges into any other Person and
shall not be the continuing or surviving corporation or entity in such
consolidation or merger or (ii) transfers all or substantially all of its
properties and assets to any Person, then, and in either such case, proper
provision shall be made so that the successors and assigns of Acquiror and the
Surviving Corporation, as the case may be, shall assume all of the obligations
set forth in this Section 5.19.

ARTICLE VI

[INTENTIONALLY OMITTED.]

ARTICLE VII

[INTENTIONALLY OMITTED.]

ARTICLE VIII

ESCROW FUND AND INDEMNIFICATION

8.1 Survival of Representations, Warranties, Covenants and Agreements. If the
Acquisition is consummated, (i) all of the agreements and covenants of the
Parties and the Effective Time Holders contained in this Agreement requiring
performance after the Closing shall survive Closing and remain in full force and
effect indefinitely or for the period explicitly specified therein, and (ii) all
of the representations and warranties of the Parties contained in this
Agreement, the Company Disclosure Letter (including any exhibit or schedule to
the Company Disclosure Letter) and the other agreements and certificates
contemplated hereby shall survive the Closing and remain in full force and
effect until, and shall expire on, the following dates (the “Indemnity Claim
Periods”): in general, the date that is eighteen (18) months following the
Closing Date; provided, however, that the representations and warranties
contained in Section 2.4 (Authority and Enforceability), Section 2.8(h) (Capital
Structure), Section 2.16(a) and (e) (Compliance with Laws), Section 2.19
(Taxes), Section 3.2 (Corporate Authority and Enforceability), Section 3.9
(Issuance of Common Stock) and Section 3.12 (Tax Treatment), will remain
operative and in full force and effect until, and shall expire on, the ninetieth
(90th) day following the expiration of the applicable statute of limitations (if
later than the expiration of eighteen (18) months following the Closing Date);
provided, further, that the representations and warranties contained in
Section 2.17 (Intellectual Property Rights) will remain operative and in full
force and effect until, and shall expire on, the third (3rd) anniversary of the
Closing Date; provided, further, no right to indemnification pursuant to Article
VIII in respect of any claim that is made in writing with reasonable specificity
prior to the expiration of the Indemnity Claim Period applicable to such claim
shall be affected by the expiration of such representations and warranties; and
provided, further, that the expiration of the Indemnity Claim Period applicable
to a claim shall not affect the rights of any Acquiror Indemnified Person or
Company Indemnified Person under Article VIII or otherwise to seek recovery of
Indemnifiable Damages arising out of any claim based on the fraud or intentional
misrepresentation until the expiration of the applicable statute of limitations.

 

67



--------------------------------------------------------------------------------

8.2 Indemnification by the Effective Time Holders.

(a) Subject to the principles, limitations and qualifications set forth in this
Article VIII, the Effective Time Holders shall, severally and not jointly and in
proportion to their respective Pro Rata Share, indemnify and hold harmless
Acquiror and its Subsidiaries and Affiliates, and its other respective officers,
directors, members, agents, employees, successors and assigns (each of the
foregoing being referred to individually as an “Acquiror Indemnified Person” and
collectively as the “Acquiror Indemnified Persons”) from and against any and all
losses, liabilities, damages, obligations, judgments, settlements, interest,
penalties, fees, costs and expenses, including costs of investigation and
defense and reasonable fees and expenses of lawyers, experts and other
professionals (collectively, “Indemnifiable Damages”), whether or not due to a
third-party claim, arising out of, or resulting from:

(i) any failure of any representation or warranty made by the Company in this
Agreement, or in any other agreement contemplated hereby to which the Company is
or will be a party, to be true and correct as of the Closing Date (except in the
case of representations and warranties which by their terms speak only as of a
specific date or dates, which representations and warranties shall be true and
correct as of such date);

(ii) any failure of any certification, representation or warranty made by the
Company in any certificate (other than the Transaction Expenses Certificate)
delivered to Acquiror pursuant to any provision of this Agreement, or any other
agreement contemplated hereby to which the Company is or will be a party, to be
true and correct as of the date such certificate is delivered to Acquiror;

(iii) any breach of or default in connection with any of the covenants or
agreements made by the Effective Time Holders in this Agreement, including any
such covenants or agreements in Section 5.18, or in any other agreement
contemplated hereby to which any of the Effective Time Holders is or will be a
party;

 

68



--------------------------------------------------------------------------------

(iv) any inaccuracies in the Consideration Spreadsheet or the Transaction
Expenses Certificate; and

(v) any unpaid Transaction Expenses not taken into account in the determination
of the Final Merger Consideration.

(b) Subject to the principles, limitations and qualifications set forth in this
Article VIII, each Effective Time Holder shall, severally and not jointly,
indemnify and hold harmless the Acquiror Indemnified Persons from and against
any and all Indemnifiable Damages, whether or not due to a third-party claim,
arising out of, or resulting from:

(i) any failure of any representation or warranty made by such Effective Time
Holder in a Stockholder Agreement or Letter of Transmittal, or in any other
agreement contemplated hereby to which such Effective Time Holder is or will be
a party, to be true and correct as of the Closing Date (except in the case of
representations and warranties which by their terms speak only as of a specific
date or dates, which representations and warranties shall be true and correct as
of such date);

(ii) any failure of any certification, representation or warranty made by such
Effective Time Holder in any certificate delivered to Acquiror pursuant to any
provision of this Agreement, or any other agreement contemplated hereby to which
such Effective Time Holder is or will be a party, to be true and correct as of
the date such certificate is delivered to Acquiror; and

(iii) the failure of such Effective Time Holder to have good, valid and
marketable title to the issued and outstanding shares of Company Capital Stock
held by such Person, free and clear of all Encumbrances.

(c) The obligations of the Effective Time Holders to indemnify the Acquiror
Indemnified Persons under this Article VIII, and to make payments under
Section 5.18, shall be subject to each of the following principles, limitations
and qualifications:

(i) No claim for the recovery of Indemnifiable Damages pursuant to
Section 8.2(a)(i) or (ii) may be asserted by any Acquiror Indemnified Person
against the Effective Time Holders or their respective successors in interest
after such representations and warranties shall have expired pursuant to
Section 8.1; provided, however, that claims first asserted in writing with
reasonable specificity prior to such expiration shall survive until the
resolution of such claims.

(ii) The Acquiror Indemnified Persons shall be entitled to recovery of
Indemnifiable Damages pursuant to Section 8.2(a)(i) and (ii) only if the
Indemnifiable Damages of the Acquiror Indemnified Persons exceeds $250,000 in
the aggregate (the “Basket Amount”), in which event the Acquired Indemnified
Persons shall be entitled to recover all of their Indemnifiable Damages;
provided, however, that the Acquiror Indemnified Persons shall be entitled to
recovery of Indemnifiable Damages arising from any breach by the Stockholders’
Agent or Effective Time Holders of the agreements contained in Section 5.18 (Tax
Matters) or the failure of the representations and warranties of the Company
contained in Section 2.19 (Taxes) to be true and correct as of the Closing Date
without regard to the Basket Amount.

 

69



--------------------------------------------------------------------------------

(iii) Materiality standards or qualifications in any representation, warranty or
covenant shall only be taken into account in determining whether a breach of or
default in connection with such representation, warranty or covenant (or failure
of any representation or warranty to be true and correct) exists, and shall not
be taken into account in determining the amount of any Indemnifiable Damages
with respect to such breach, default or failure to be true and correct.

(iv) With the exception of (i) claims based upon fraud or intentional
misrepresentation and (ii) equitable claims, indemnification under Article VIII
of this Agreement shall be the sole and exclusive remedy of Acquiror with
respect to this Agreement and the documents and agreements contemplated hereby,
and the transactions contemplated hereby and thereby. The foregoing
notwithstanding, nothing in this Agreement shall affect Acquiror’s rights to
equitable remedies to the extent available. The Escrow Fund shall be the sole
and exclusive remedy of Acquiror for indemnification pursuant to
Section 8.2(a)(i) and (ii) other than with respect to claims based on a
Fundamental Representation, Section 2.17 (Intellectual Property Rights) or fraud
or intentional misrepresentations. No indemnification payment not made out of
the Escrow Fund will be made in shares of Acquiror Stock, provided, for the
avoidance of doubt, that this shall not prevent Acquiror or Surviving Sub, in
seeking satisfaction of indemnification obligations hereunder, from pursuing
remedies that result in dispositions of shares of Acquiror Stock by holders
thereof and the turning over of the proceeds therefrom in payment of
indemnification obligations.

(v) The maximum aggregate amount of indemnification and Indemnifiable Damages
payable by Effective Time Holders pursuant to Section 8.2(a)(i) and (ii) (other
than with respect to fraud or intentional misrepresentations or breaches of the
Fundamental Representations or Section 2.17 (Intellectual Property Rights))
shall be limited to the Escrow Fund. The maximum aggregate amount of
indemnification and Indemnifiable Damages payable by the Effective Time Holders
pursuant to Section 8.2(a)(i) and (ii), including for breaches of Section 2.17
(Intellectual Property Rights) but excluding breaches of Fundamental
Representations, shall be limited to an amount not to exceed the Escrow Fund,
plus an amount equal to 5% of the Merger Consideration. The maximum aggregate
amount of indemnification and Indemnifiable Damages payable by the Effective
Time Holders pursuant to Section 8.2(a) for breaches of Fundamental
Representations together with any payments under Section 5.18 shall be limited
to an amount, in the aggregate, not to exceed 30% of the Merger Consideration
with such limit being subject to reduction in an amount equal to any
indemnification and Indemnifiable Damages paid by the Effective Time Holders
pursuant to Section 8.2(a)(i) and (ii) (except for breaches of Fundamental
Representations), provided that such reduction shall not exceed 5% of the Merger
Consideration. The maximum aggregate amount of indemnification and Indemnifiable
Damages payable by any Effective Time Holder pursuant to Section 8.2(b) (other
than with respect to the fraud or intentional misrepresentations of such
Effective Time Holder) shall be limited to an amount not to exceed the Merger
Consideration to which such Effective Time Holder is entitled pursuant to this
Agreement; provided, however, such aggregate amount shall be reduced by the
amount of any indemnification payments made by, or on behalf of, such Effective
Time Holder under Section 8.2(a). So long as there is any cash or Acquiror Stock
held in the Escrow Fund, the Acquiror Indemnified Persons shall first recover
amounts in respect of a claim for Indemnifiable Damages under Section 8.2(a), as
well as any payments owed by the Effective Time Holders under Section 5.18, from
the Escrow Fund prior to recovering amounts in respect of such claim of
Indemnifiable Damages directly from any Effective Time Holder.

 

70



--------------------------------------------------------------------------------

(vi) Indemnifiable Damages shall not include, and the Effective Time Holders
shall not be liable for, any punitive, incidental, consequential, special,
indirect or similar damages (except to the extent paid by an Acquiror
Indemnified Person to a third party in connection with a Third Party Action),
including loss of future revenue or income, loss of business reputation or
opportunity relating to the breach or alleged breach of this Agreement, or
diminution of value or any damages based on any type of multiple. In addition,
for purposes of computing Indemnifiable Damages and, for the avoidance of doubt,
the amount of any payments under Section 5.18 hereof, there shall be deducted an
amount equal to the amount of any insurance proceeds, indemnification payments,
contribution payments or similar reimbursements, and any Tax benefit received or
reasonably expected to be received by any Acquiror Indemnified Person on account
of such Indemnifiable Damages or Section 5.18 payments or the circumstances
giving rise thereto.

(vii) In no event will the Effective Time Holders have any liability for
indemnification hereunder, or to make a payment under Section 5.18 hereof, in
respect of a liability to the extent that such liability (x) was treated as a
Transaction Expense or Company Debt for purposes of calculating the Merger
Consideration, (y) was a reduction in Working Capital that was taken into
account in determining Working Capital or (z) arose as a result of a breach by
Acquiror, Sub or Surviving Corporation of any representation or of any of their
respective obligations hereunder. In no event will Effective Time Holders have
any liability for indemnification hereunder, or to make a payment under
Section 5.18 hereof, in respect of any Taxes or other liabilities arising from
an election under Section 338 of the Code (or any corresponding or similar
election under state, local or foreign income tax law) with respect to any of
the transactions provided for herein.

8.3 Indemnification by Acquiror .

(a) Subject to the limitations set forth in this Article VIII, Acquiror shall
indemnify and hold harmless the Effective Time Holders and their Affiliates, and
their other respective officers, directors, members, agents, employees,
successors and assigns, including direct and indirect holders of ownership
interests in an Effective Time Holder (each of the foregoing being referred to
individually as a “Company Indemnified Person” and collectively as the “Company
Indemnified Persons”) from and against any and all Indemnifiable Damages,
whether or not due to a third-party claim, arising out of, or resulting from:

(i) any failure of any representation or warranty made by Acquiror, Sub,
Surviving Sub or Surviving Corporation in this Agreement, or in any other
agreement contemplated hereby to which Acquiror, Sub, Surviving Sub or Surviving
Corporation is or will be a party to be true and correct as of the Closing Date
(except in the case of representations and warranties which by their terms speak
only as of a specific date or dates, which representations and warranties shall
be true and correct as of such date);

(ii) any failure of any certification, representation or warranty made by
Acquiror, Sub, Surviving Sub or Surviving Corporation in any certificate
delivered to the Company pursuant to any provision of this Agreement, or any
other agreement contemplated hereby to which Acquiror, Sub, Surviving Sub or
Surviving Corporation is or will be a party, to be true and correct as of the
date such certificate is delivered to the Company; and

 

71



--------------------------------------------------------------------------------

(iii) any breach of or default in connection with any of the covenants or
agreements made by Acquiror, Sub, Surviving Sub or Surviving Corporation in this
Agreement, in any other agreement contemplated hereby to which the Acquiror,
Sub, Surviving Sub or Surviving Corporation is or will be a party.

(b) The obligation of the Acquiror to indemnify the Company Indemnified Persons
under this Article VIII shall be subject to each of the following principles,
limitations and qualifications:

(i) No claim for the recovery of Indemnifiable Damages pursuant to
Section 8.3(a)(i) or (ii) may be asserted by any Company Indemnified Person
against the Acquiror after such representations and warranties shall have
expired pursuant to Section 8.1; provided, however, that claims first asserted
in writing with specificity prior to such expiration shall survive until the
resolution of such claims.

(ii) The Company Indemnified Persons shall be entitled to recovery of
Indemnifiable Damages pursuant to Section 8.3(a)(i) and (ii) only if the
Indemnifiable Damages of the Company Indemnified Persons exceeds the Basket
Amount, in which event the Company Indemnified Persons shall be entitled to
recover all of their Indemnifiable Damages; provided, however, that the Company
Indemnified Persons shall be entitled to recovery of all Indemnifiable Damages
arising from any breach of the agreements contained in Section 1.2 or
Section 5.18 (Tax Matters), any breach of a representation set forth in
Section 3.12 or the failure the pay the Merger Consideration in accordance with
the terms of this Agreement without regard to the Basket Amount.

(iii) Materiality standards or qualifications in any representation, warranty or
covenant shall only be taken into account in determining whether a breach of or
default in connection with such representation, warranty or covenant (or failure
of any representation or warranty to be true and correct) exists, and shall not
be taken into account in determining the amount of any Indemnifiable Damages
with respect to such breach, default or failure to be true and correct.

(iv) With the exception of (i) claims based upon fraud or intentional
misrepresentation, and (ii) equitable claims, indemnification under Article VIII
of this Agreement shall be the sole and exclusive remedy of the Effective Time
Holders with respect to this Agreement. The foregoing notwithstanding, nothing
in this Agreement shall affect the Effective Time Holders’ rights to equitable
remedies to the extent available.

(v) The maximum aggregate amount of indemnification and Indemnifiable Damages
payable by Acquiror pursuant to Section 8.3(a) (other than with respect to fraud
or intentional misrepresentations, or a breach by Acquiror or Surviving
Corporation of any obligation under Section 1.2 or Section 5.18 hereof or a
breach of a representation set forth in Section 3.12 hereof, or with respect to
the obligations to pay the Merger Consideration in accordance with this
Agreement) shall be limited to an amount not to exceed an amount equal to 10% of
the Merger Consideration.

 

72



--------------------------------------------------------------------------------

(vi) Indemnifiable Damages shall not include, and the Acquiror shall not be
liable for, any punitive, incidental, consequential, special, indirect or
similar damages (except to the extent paid by a Company Indemnified Person to a
third party in connection with a third party action), including loss of future
revenue or income, loss of business reputation or opportunity relating to the
breach or alleged breach of this Agreement, or diminution of value or any
damages based on any type of multiple. In addition, for purposes of computing
Indemnifiable Damages, there shall be deducted an amount equal to the amount of
any insurance proceeds, indemnification payments, contribution payments or
similar reimbursements, and any Tax benefit received or reasonably expected to
be received by any Company Indemnified Person on account of such Indemnifiable
Damages or the circumstances giving rise thereto.

8.4 Escrow Fund . The Escrow Cash and Escrow Stock shall be deposited with
SunTrust Bank, NA (or another institution selected by Acquiror and reasonably
satisfactory to the Company) as escrow agent (the “Escrow Agent”), such deposit,
together with any interest that may be earned thereon, to constitute an escrow
fund, to be governed by the provisions set forth herein and in the Escrow
Agreement. The Escrow Fund shall be available to compensate Acquiror (on behalf
of itself or any other Acquiror Indemnified Person) for Indemnifiable Damages
pursuant to the indemnification obligations of the Effective Time Holders, on
the terms and subject to the conditions set forth herein and in the Escrow
Agreement.

8.5 Stockholders’ Agent .

(a) At the Closing, CombineNet Holdings, LLC shall be constituted and appointed
as the Stockholders’ Agent. CombineNet Holdings, LLC hereby accepts its
appointment as the Stockholders’ Agent. The Stockholders’ Agent shall have the
following authority and responsibilities: (i) give and receive notices and
communications to or from Acquiror (on behalf of itself or any other Acquiror
Indemnified Person) relating to this Agreement or any of the transactions and
other matters contemplated hereby or thereby (except to the extent that this
Agreement expressly contemplates that any such notice or communication shall be
given or received by such Company Securityholders individually); (ii) execute
the Escrow Agreement on behalf of the Effective Time Holders; (iii) authorize
deliveries to Acquiror of cash and shares of Acquiror Stock from the Escrow Fund
in satisfaction of claims asserted by Acquiror (on behalf of itself or any other
Acquiror Indemnified Person, including by not objecting to such claims), receive
distributions from the Escrow Fund on behalf of Effective Time Holders and pay
any Transaction Expenses that may be due as a result of its receipt of such
escrow proceeds; (iv) object to such claims pursuant to the Escrow Agreement;
(v) consent or agree to, negotiate, enter into settlements and compromises of,
and comply with orders of courts with respect to, such claims; (vi) consent or
agree to any amendment to this Agreement, (vii) take all actions necessary or
appropriate in the judgment of the Stockholders’ Agent for the accomplishment of
the foregoing; and (viii) determine whether or not to purchase indemnification
insurance on behalf of, and for the benefit of, the Effective Time Holders,
including the amount of any such insurance, and payment of any costs, expenses
or premiums related to obtaining such insurance out of the Representation Escrow
Fund, in each case without having to seek or obtain the consent of any Person
under any circumstance. All such actions shall be deemed to be facts
ascertainable outside this Agreement and shall be binding on the Effective Time
Holders as a matter of contract law. The Person serving as the Stockholders’
Agent may be replaced from time to time by the holders of a majority in interest
of the Escrow Fund upon not less than ten days’ prior written notice to
Acquiror. No bond shall be required of the Stockholders’ Agent, and the
Stockholders’ Agent shall receive no compensation for his services. No provision
of this Agreement or the Escrow Agreement shall require the Stockholders’ Agent
to expend or risk its own funds or otherwise incur any financial liability in
the exercise or performance of any its powers, rights, duties or privileges
under this Agreement or the Escrow Agreement.

 

73



--------------------------------------------------------------------------------

(b) The Stockholders’ Agent shall not be liable to any former holder of Company
Capital Stock or Company Options for any act done or omitted hereunder as the
Stockholders’ Agent while acting in good faith (and any act done or omitted
pursuant to the advice of counsel shall be conclusive evidence of such good
faith) and without gross negligence or willful misconduct. The Effective Time
Holders shall severally indemnify the Stockholders’ Agent and hold him harmless
(in accordance with each Company Securityholder’s Pro Rata Share) against any
loss, liability or expense incurred without gross negligence, willful misconduct
or bad faith on the part of the Stockholders’ Agent and arising out of or in
connection with the acceptance or administration of his duties hereunder,
including any out-of-pocket costs and expenses and legal fees and other legal
costs reasonably incurred by the Stockholders’ Agent. If not paid directly to
the Stockholders’ Agent by the Effective Time Holders or not recovered from the
Representative Escrow Fund in accordance with Section 8.5(d), such losses,
liabilities or expenses may be recovered by the Stockholders’ Agent from the
Escrow Fund otherwise distributable to the Effective Time Holders (and not
distributed or distributable to an Acquiror Indemnified Person or subject to a
pending indemnification claim of an Acquiror Indemnified Person) after the date
that is 18 months following the Closing Date pursuant to the terms hereof and of
the Escrow Agreement, at the time of distribution, and such recovery will be
made from the Effective Time Holders according to their respective Pro Rata
Shares.

(c) Any notice or communication given or received by, and any decision, action,
failure to act within a designated period of time, agreement, consent,
settlement, resolution or instruction of, the Stockholders’ Agent that is within
the scope of the Stockholders’ Agent’s authority under Section 8.5(a) shall
constitute a notice or communication to or by, or a decision, action, failure to
act within a designated period of time, agreement, consent, settlement,
resolution or instruction of all the Effective Time Holders and shall be final,
binding and conclusive upon each such Effective Time Holder; and each Acquiror
Indemnified Person shall be entitled to rely upon any such notice,
communication, decision, action, failure to act within a designated period of
time, agreement, consent, settlement, resolution or instruction as being a
notice or communication to or by, or a decision, action, failure to act within a
designated period of time, agreement, consent, settlement, resolution or
instruction of, each and every such Effective Time Holder. The Stockholders’
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any statements furnished to it by any Company Securityholder or any evidence
deemed by the Stockholders’ Agent to be reliable.

 

74



--------------------------------------------------------------------------------

(d) The Representative Escrow Fund shall be held by the Stockholders’ Agent in a
segregated account and shall be a source of funds for the Stockholders’ Agent to
perform its duties and obligations on behalf of the Effective Time Holders under
this Agreement, including but not limited to the payment of any insurance
premiums and any other costs or expenses with respect to indemnification
insurance purchased by the Stockholders’ Agent on behalf of, and for the benefit
of, the Effective Time Holders. In the event that the Stockholders’ Agent incurs
any out-of-pocket costs or expenses (including, without limitation, any legal
costs and expenses) in connection with the performance of its duties and
obligations hereunder, the Stockholders’ Agent shall be entitled to reimburse
itself for such costs and expenses out of the Representative Escrow Fund,
without any required consent from, or any notice to, any Person. The
Stockholders’ Agent shall retain an itemized list of such reimbursed costs and
expenses, and reasonable documentation with respect thereto. As soon as
practicable after the 18th month anniversary of the Closing, the Stockholders’
Agent shall disburse the Representative Escrow Fund to the Company
Securityholders in accordance with their Pro Rata Shares; provided, however,
that the Stockholders’ Agent shall be entitled to retain an amount from the
Representative Escrow Fund that it reasonably anticipates will be necessary to
cover anticipated costs and expenses to be incurred by the Stockholders’ Agent
in the performance of its duties and obligations (which amount shall remain
available for reimbursement by the Stockholders’ Agent hereunder). In the event
that the Stockholders’ Agent concludes, in its sole discretion, that any such
amount retained under the previous sentence is no longer necessary to cover
anticipated costs and expenses, the Stockholders’ Agent shall disburse such
amount to the Accredited Company Securityholders in accordance with their
respective Pro Rata Shares of the Representative Escrow Fund relative to all
Accredited Company Securityholders.

8.6 Third-Party Claims . Subject to Section 5.18(d), in the event Acquiror
becomes aware of a third-party claim (a “Third Party Action”) which Acquiror
believes may result in a claim for indemnification pursuant to this Article VIII
by or on behalf of an Acquiror Indemnified Person, Acquiror shall promptly
notify the Stockholders’ Agent in writing of such Third Party Action, which
notice shall describe in reasonable detail (to the extent then known by
Acquiror) the facts constituting the basis for such Third Party Action and the
amount of any claimed damages). Notwithstanding the foregoing, no delay in
providing such notice shall affect an Acquiror Indemnified Person’s rights
hereunder, unless (and then only to the extent that) the Stockholders’ Agent or
the Effective Time Holders are prejudiced thereby. Within 20 days after delivery
of such notification, the Stockholders’ Agent may, upon written notice thereof
to the Acquiror, assume control of the defense of such Third Party Action;
provided that the Stockholders’ Agent may only assume control of such defense if
(i) it acknowledges in writing to the Acquiror that any damages, fines, costs or
other liabilities that may be assessed against the Acquiror Indemnified Party in
connection with such Third Party Action constitute Indemnifiable Damages for
which the Acquiror Indemnified Party shall be indemnified pursuant to this
Article VIII and expressly agrees to satisfy and discharge any such
Indemnifiable Damages (subject to the principles, limitations and qualifications
set forth in this Article VIII) and (ii) an adverse judgment (other than with
respect to Indemnifiable Damages) in such Third Party Action would not, in the
reasonable good faith judgment of Acquiror, have a continuing Material Adverse
Effect on Acquiror (the “Litigation Conditions”). Within 20 days after the
Stockholders’ Agent has given written notice to Acquiror of its intended
exercise of its right to defend and control the right to settle a Third Party
Action, Acquiror shall give written notice to the Stockholders’ Agent of any
objection thereto based upon the Litigation Conditions. If Acquiror has the
right to object and so objects, then Acquiror shall continue to defend the Third
Party Claim until such time as such objection is withdrawn. If the Stockholders’
Agent does not,

 

75



--------------------------------------------------------------------------------

or is not permitted under the terms hereof to, so assume control of the defense
of a Third Party Action, the Acquiror shall control such defense. The
Non-controlling Party may participate in such defense at its own expense. The
Controlling Party shall keep the Non-controlling Party advised of the status of
such Third Party Action and the defense thereof and provide copies of pleadings
and communications related thereto and shall consider in good faith
recommendations made by the Non-controlling Party with respect thereto. The
Non-controlling Party shall furnish the Controlling Party with such procedural
documents as it may have with respect to such Third Party Action (including
copies of any summons, complaint or other pleading which may have been served on
such party and any written claim, demand, invoice, billing or other document
evidencing or asserting the same) and shall otherwise cooperate with and assist
the Controlling Party in the defense of such Third Party Action. The fees and
expenses of counsel to the Acquiror Indemnified Party with respect to a Third
Party Action shall be considered Indemnifiable Damages for purposes of this
Agreement solely if the Acquiror Indemnified Party controls the defense of such
Third Party Action pursuant to the terms of this Section 8.6, provided there is
an underlying basis for indemnification under this Article VIII with respect to
such Third Party Action. If the Stockholders’ Agent is the Controlling Party,
then the Stockholders’ Agent shall not agree to any settlement of, or the entry
of any judgment arising from, any Third Party Action without the prior written
consent of the Acquiror, which shall not be unreasonably withheld, conditioned
or delayed. If the Stockholders’ Agent is not the Controlling Party, then the
Acquiror Indemnified Party may agree to any settlement of, or the entry of any
judgment arising from, any such Third Party Action without the prior written
consent of the Stockholders’ Agent. However no settlement or resolution of any
such claim with any third-party claimant entered into without the Stockholders’
Agent’s written consent shall be determinative of the existence of or amount of
Indemnifiable Damages relating to such matter, or any indemnification obligation
on the part of the Effective Time Holders.

8.7 Treatment of Indemnification Payments . All indemnification payments made
pursuant to this Article VIII shall be treated by the parties as adjustments to
the Merger Consideration unless otherwise required by applicable law.

ARTICLE IX

GENERAL PROVISIONS

9.1 Notices . All notices and other communications hereunder shall be in writing
and shall be deemed given on the day of delivery if delivered personally, or one
business day after being delivered by reputable nationwide overnight delivery
service, or four business days after being mailed by registered or certified
mail (return receipt requested), in each case to the parties hereto at the
following address (or at such other address for a party as shall be specified by
like notice):

 

  (i) if to Acquiror or Sub, to:

SciQuest, Inc.

6501 Weston Parkway

Cary, NC 27513

Attention: General Counsel

 

76



--------------------------------------------------------------------------------

  (ii) if to the Company, to:

CombineNet, Inc.

Fifteen 27th Street

Pittsburgh, PA 15222

Attention: Chief Executive Officer

with a copy (which shall not constitute notice) to:

SciQuest, Inc.

6501 Weston Parkway

Cary, NC 27513

Attention: General Counsel

 

  (iii) If to the Stockholders’ Agent, to:

CombineNet Holdings, LLC

c/o Alta Equity Partners

1000 Winter Street, Suite 3500

Waltham, MA 02451

Attention: Timothy Dibble

with a copy (which shall not constitute notice) to:

Robinson & Cole LLP

1055 Washington Boulevard

Stamford, CT 06901-2249

Attn: Eric J. Dale, Esq.

Any Party may give any notice or other communication hereunder using any other
means (including expedited courier, messenger service, telecopy, telex, ordinary
mail or electronic mail), but no such notice, request, demand, claim or other
communication shall be deemed to have been duly given unless and until it
actually is received by the party for whom it is intended.

 

77



--------------------------------------------------------------------------------

9.2 Interpretation . When a reference is made in this Agreement to Articles,
Sections or Exhibits, such reference shall be to an Article or Section of, or an
Exhibit to this Agreement unless otherwise indicated. The headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. The words “include,” “includes”
and “including” when used herein shall be deemed in each case to be followed by
the words “without limitation.” The phrases “provided to,” “furnished to,” and
phrases of similar import when used herein, unless the context otherwise
requires, shall mean that a true, correct and complete paper copy of the
information or material referred to has been provided to the party to whom such
information or material is to be provided. Any undefined accounting term shall
have the meaning assigned to it pursuant to GAAP. Unless the context of this
Agreement otherwise requires: (a) words of any gender include each other gender;
(b) words using the singular or plural number also include the plural or
singular number, respectively; (c) the terms “hereof,” “herein,” “hereunder” and
derivative or similar words refer to this entire Agreement; (d) reference to any
person includes such person’s successors and assigns but, if applicable, only if
such successors and assigns are not prohibited by this Agreement, and reference
to a person in a particular capacity excludes such person in any other capacity
or individually; (e) reference to any agreement, document or instrument means
such agreement, document or instrument as amended or modified and in effect from
time to time in accordance with the terms thereof; (f) reference to any federal,
state, local, municipal, foreign, international, multinational, or other
constitution, law, ordinance, principal of common law, regulation, statute or
treaty means as amended, modified, codified, replaced or reenacted, in whole or
in part, and in effect from time to time, including rules and regulations
promulgated thereunder and reference to any section or other provision thereof
means that section or provision from time to time in effect and constituting the
substantive amendment, modification, codification, replacement or reenactment of
such section or other provision; (g) “or” is used in the inclusive sense of
“and/or”; (h) with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding”; and (i) references
to documents, instruments or agreements shall be deemed to refer as well to all
addenda, exhibits, schedules or amendments thereto.

9.3 Counterparts . This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when two or more counterparts have been signed by each of the parties
hereto and delivered to the other parties hereto; it being understood that all
parties hereto need not sign the same counterpart.

9.4 Entire Agreement; Nonassignability; Parties in Interest . This Agreement and
the documents and instruments and other agreements specifically referred to
herein or delivered pursuant hereto, including all the exhibits attached hereto,
the Schedules, including the Company Disclosure Letter, (a) constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings, both written and
oral, among the parties hereto with respect to the subject matter hereof, except
for the Confidentiality Agreement, which shall continue in full force and
effect, and shall survive any termination of this Agreement, in accordance with
its terms, (b) are not intended to confer, and shall not be construed as
conferring, upon any Person other than the parties hereto any rights or remedies
hereunder (except that Section 5.19 is intended to benefit the directors and
officers of the Company and Article VIII is intended to benefit the Acquiror
Indemnified Persons and the Company Indemnified Persons) and (c) shall not be
assigned by operation of law or otherwise except as otherwise specifically
provided herein. Notwithstanding the foregoing, nothing herein shall restrict or
impair the right of the Stockholders’ Agent to enforce the terms of this
Agreement on behalf of the Company Securityholders.

9.5 Assignment . Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise by any of the parties hereto without the
prior written consent of the other parties hereto, and any such assignment
without such prior written consent shall be null and void; provided, however,
that Acquiror shall remain liable for all of its obligations under this
Agreement. Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of, and be enforceable by, the parties hereto and
their respective successors and assigns.

 

78



--------------------------------------------------------------------------------

9.6 Severability . In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and shall be interpreted so as reasonably to
effect the intent of the parties hereto. The parties hereto shall use all
reasonable efforts to replace such void or unenforceable provision of this
Agreement with a valid and enforceable provision that shall achieve, to the
extent possible, the economic, business and other purposes of such void or
unenforceable provision.

9.7 Remedies Cumulative . Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party hereto shall be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
law or equity upon such party, and the exercise by a party hereto of any one
remedy shall not preclude the exercise of any other remedy and nothing in this
Agreement shall be deemed a waiver by any party of any right to specific
performance or injunctive relief. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which they are entitled at law or in
equity, and the parties hereby waive the requirement of any posting of a bond in
connection with the remedies described herein.

9.8 Governing Law; Exclusive Jurisdiction . This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware without
reference to such state’s principles of conflicts of law. Except as contemplated
by Section 9.12, each Party (a) submits to the jurisdiction of any state or
federal court sitting in the State of Delaware in any action or proceeding
arising out of or relating to this Agreement or the other agreements and
documents contemplated hereby, (b) agrees that all claims in respect of such
action or proceeding may be heard and determined in any such court, (c) waives
any claim of inconvenient forum or other challenge to venue in such court,
(d) agrees not to bring any action or proceeding arising out of or relating to
this Agreement or the other agreements and documents contemplated hereby. Each
Party agrees to accept service of any summons, complaint or other initial
pleading made in the manner provided for the giving of notices in Section 9.1;
provided, however, that nothing in this Section 9.8 shall affect the right of
any Party to serve such summons, complaint or other initial pleading in any
other manner permitted by law.

9.9 Rules of Construction . The parties hereto have been represented by counsel
during the negotiation, preparation and execution of this Agreement and,
therefore, hereby waive, with respect to this Agreement, each Schedule and each
Exhibit attached hereto, the application of any law, regulation, holding or rule
of construction providing that ambiguities in an agreement or other document
shall be construed against the party drafting such agreement or document.

9.10 No Third-Party Beneficiaries . This Agreement shall not confer any rights
or remedies upon any Person other than the parties hereto and their respective
successors and permitted assigns (except that Section 5.19 is intended to
benefit the directors and officers of the Company and Article VIII is intended
to benefit the Acquiror Indemnified Persons and the Company Indemnified
Persons). Notwithstanding the foregoing, nothing herein shall restrict or impair
the right of the Stockholders’ Agent to enforce the terms of this Agreement on
behalf of the Company Securityholders.

 

79



--------------------------------------------------------------------------------

9.11 WAIVER OF JURY TRIAL . EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

9.12 Dispute Resolution. In the event of any dispute arising between the Parties
relating to this Agreement or the agreements or documents contemplated hereby (a
“Dispute”), the Parties shall use good faith efforts to resolve the Dispute for
a period of 30 days. If the Dispute is not resolved within such 30 day period,
the Parties shall discuss in good faith the submission of the Dispute to binding
arbitration, and if the Parties agree in writing to submit the Dispute to such
arbitration, then the provisions of Section 9.12 shall become effective with
respect to such Dispute. This paragraph shall not obligate the Parties to submit
to arbitration or any other alternative dispute resolution procedure with
respect to any Dispute, and in the absence of an agreement by the Parties to
arbitrate a Dispute, such Dispute shall be resolved by a federal or state court
located in the State of Delaware in accordance with Section 9.8. If, as set
forth above, the Parties agree to submit any Dispute to binding arbitration, the
following provisions shall apply:

(a) The Party claiming a dispute (“Disputing Party”) shall provide written
notice (“Dispute Notice”) to the other Party or Parties involved in the dispute
in accordance with Section 9.12 (“Receiving Party”) providing: (i) a summary
description of the dispute containing enough information so that the nature of
the dispute can be reasonably assessed by the Receiving Party; (ii) the
individuals within each Party’s respective organizations involved in the dispute
and/or those individuals reasonably believed to have material information
concerning the dispute; and (iii) the Disputing Party’s initial position
statement regarding the Dispute.

(b) Within ten (10) Business Days of receipt of the Dispute Notice by the
Receiving Party, unless otherwise agreed by the Parties (“Resolution Period”),
the Parties shall use their best efforts to meet, attended by persons with
decision making authority regarding the dispute, at the offices of the Receiving
Party to negotiate in good faith to resolve the dispute. The Parties agree that
no such meeting shall be deemed to vitiate or reduce the obligations and
liabilities of the Parties hereunder or be deemed a waiver by a Party of any
remedies to which such Party would otherwise be entitled hereunder, and further
provided that all such statements made at such meeting shall be strictly off the
record and shall not be admissible in any court or arbitration proceeding.

(c) If, within the Resolution Period, the Parties have not succeeded in
negotiating a resolution of the dispute, the Parties agree to submit the dispute
to binding arbitration in accordance with the then current rules and procedures
established by the American Arbitration Association (“AAA”) for rapid, binding
arbitration to resolve the dispute within sixty (60) days after an arbitrator
has been appointed, pursuant to Section 9.12(d). The Parties agree that each
Party shall be responsible for its own costs incurred in investigating,
mediating and negotiating the dispute.

 

80



--------------------------------------------------------------------------------

(d) The Parties shall first attempt to jointly appoint a mutually acceptable
arbitrator. If they have been unable to agree upon such appointment within 10
days, then each Party shall appoint its own arbitrator, which arbitrators shall
then jointly appoint a third arbitrator within twenty (20) days after the
appointment of the first two (2) arbitrators, to act as the final arbitrator for
the dispute (“Final Arbitrator”). Arbitration shall take place in a mutually
agreeable location unless otherwise agreed by the Parties. The substantive and
procedural law of the State of Delaware shall apply to the proceedings and shall
govern the Final Arbitrator’s analysis and decisions. Each party shall be
entitled to conduct reasonable discovery prior to any such proceeding according
to an expedited discovery schedule established by the Final Arbitrator.

(e) The decision rendered in any arbitration commenced hereunder shall be final
and binding and judgment thereon may be entered in any court having jurisdiction
for its enforcement. Neither party shall appeal to any court from the decision
of the Final Arbitrator, or, except as otherwise provided herein, have any right
to commence or maintain any suit or legal proceeding concerning the arbitrated
dispute until such dispute has been determined in accordance with the
arbitration procedure provided for herein, and then only for enforcement of the
Final Arbitrator’s decision. The assertion, prosecution and settlement of
disputes shall be maintained in confidence by the Parties, except as required
for either party to comply with applicable laws and regulations.

9.13 Consent for the Stockholders’ Agent to Use Company’s Law Firm . Subject to
applicable law and professional standards of conduct, Acquiror, Sub, Company,
and the Surviving Corporation each hereby consent to allow the Stockholders’
Agent to use Robinson & Cole LLP (the “Firm”) in connection with any dispute
arising out of, or interpretation of, this Agreement or any other document or
agreement contemplated herein. Acquiror, Sub, Company and the Surviving
Corporation recognize that the Firm has been providing, and prior to the
Effective Time will provide, advice to the Company and its directors and
officers.

[SIGNATURE PAGE NEXT]

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Acquiror, Sub, the Surviving Sub, the Company and the
Stockholders’ Agent have executed and delivered this Agreement, or have caused
this Agreement to be executed and delivered by their respective officers
thereunto duly authorized, all as of the date first written above.

 

SCIQUEST, INC. By:   /s/ Stephen J. Wiehe Name: Stephen J. Wiehe Title: Chief
Executive Officer LIBERTY SUBSIDIARY CORP. By:   /s/ Stephen J. Wiehe Name:
Stephen J. Wiehe Title: Chief Executive Officer LIBERTY SECOND SUB, INC. By:  
/s/ Stephen J. Wiehe Name: Stephen J. Wiehe Title: Chief Executive Officer
COMBINENET, INC. By:   /s/ David Zynn Name: David Zynn Title: President and
Chief Financial Officer

COMBINENET HOLDINGS, LLC,

as Stockholders’ Agent

By: Alta Equity Partners I Managers, LLC, its Manager By:   /s/ Timothy Dibble
Name: Timothy Dibble Title: Manager

[Signature Page to Agreement and Plan of Merger]